Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 4

This AMENDMENT NO. 4, dated as of June 9, 2015 (this “Amendment”), among CEB
INC. (f/k/a The Corporate Executive Board Company), a Delaware corporation (the
“Borrower”), BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer, each of the Lenders that is a signatory to the
Consents (as defined below) hereto, the Additional Term A-2 Lenders (as defined
in Exhibit A hereto) party hereto (if any), the Additional Revolving Lenders (as
defined below) party hereto, and the Incremental Tranche A-1 Revolving Lenders
(as defined below) party hereto, amends that certain Credit Agreement, dated as
of July 2, 2012, as amended and restated on July 18, 2012, as further amended
and restated on August 1, 2012 and as further amended on August 2, 2013 (the
“Credit Agreement”), among the Borrower, the Administrative Agent, the Swing
Line Lender, the L/C Issuer, the lenders from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”) and the other parties
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, Section 2.14 of the Credit Agreement provides that the Borrower may
from time to time obtain (x) Refinancing Term Loans and Refinancing Revolving
Commitments, subject to the terms and conditions set forth in Section 2.14, to
permit the refinancing of all or any portion of any Class of Term Loans and
Revolving Credit Loans (or unused Revolving Credit Commitments) outstanding
under the Credit Agreement and (y) Incremental Revolving Commitments by, among
other things, entering into one or more Incremental Facility Amendments;

WHEREAS, Section 10.01 of the Credit Agreement provides that the Loan Parties
may amend the Credit Agreement or any other Loan Document with the consent of
the Required Lenders or Lenders, as applicable;

WHEREAS, on the date hereof, the Borrower, the Guarantors, the Administrative
Agent, Swing Line Lender, L/C Issuer, the Collateral Agent, the Lenders party
hereto, the Additional Term A-2 Lenders (if any), the Incremental Tranche A-1
Revolving Lenders and the Additional Revolving Lenders desire to enter into this
Amendment to amend the Credit Agreement referenced in the introductory paragraph
hereto to, among other things, refinance (x) the Term A-1 Loans outstanding
thereunder on the Amendment No. 4 Effective Date with Refinancing Term Loans
having identical terms and the same rights and obligations under the Loan
Documents as the Term A-1 Loans except as expressly set forth herein and in the
Amended Credit Agreement (as defined below), in each case as set forth in the
Amended Credit Agreement and the other Loan Documents (such refinancing term
loans, the “Term A-2 Loans”) and (y) the Revolving Credit Commitments
outstanding thereunder on the Amendment No. 4 Effective Date with Refinancing
Revolving Commitments having identical terms and the same rights and obligations
under the Loan Documents as, and in the same aggregate principal amount as, the
Revolving Credit Commitments except as expressly set forth herein and the
Amended Credit Agreement, in each case as set forth in the Amended Credit
Agreement and the other Loan Documents (such refinancing revolving credit
commitments, the “Tranche A-1 Revolving Commitments”), in each case except as
such terms are amended hereby;

WHEREAS, Merrill Lynch, Pierce, Fenner & Smith Incorporated, HSBC Securities
(USA) Inc. and SunTrust Robinson Humphrey, Inc. will act as joint lead arrangers
and joint bookrunners under the Amended Credit Agreement and this Amendment (in
such capacities, the “Arrangers”);

WHEREAS, upon the Amendment No. 4 Effective Date (as defined below), each Term
A-1 Lender that shall have executed and delivered a signature page to this
Amendment (a “Consent”) under



--------------------------------------------------------------------------------

the “Cashless Settlement Option” (each, a “Cashless Option Term A-1 Lender”)
shall be deemed to have exchanged all (or such lesser amount as the Arrangers,
together with the Administrative Agent, may allocate) of its Term A-1 Loans
under the Credit Agreement (which existing Term A-1 Loans shall thereafter no
longer be deemed to be outstanding) for Term A-2 Loans under the Credit
Agreement, as amended by this Amendment (the “Amended Credit Agreement”), in the
same aggregate principal amount as such Lender’s Term A-1 Loans under the Credit
Agreement (or such lesser amount as the Arrangers together with the
Administrative Agent may allocate; any such principal amount of Term A-1 Loans
not allocated for such exchange to Term A-2 Loans, the “Non-Allocated Term A-1
Loans”), and each such Cashless Option Term A-1 Lender shall thereafter be a
Term A-2 Lender under the Amended Credit Agreement;

WHEREAS, upon the Amendment No. 4 Effective Date, (x) each Term A-1 Lender that
shall not have executed a Consent hereto shall have its Term A-1 Loans
outstanding immediately prior to the Amendment No. 4 Effective Date repaid in
full, and the Borrower shall pay to each such Term A-1 Lender all accrued and
unpaid interest on, and premiums and fees related to, such Term A-1 Lender’s
Term A-1 Loans to, but not including, the Amendment No. 4 Effective Date and
(y) each Cashless Option Term A-1 Lender with Non-Allocated Term A-1 Loans shall
have its Non-Allocated Term A-1 Loans outstanding immediately prior to the
Amendment No. 4 Effective Date repaid in full, and the Borrower shall pay to
each such Term A-1 Lender all accrued and unpaid interest on, and premiums and
fees related to, such Term A-1 Lender’s Non-Allocated Term A-1 Loans to, but not
including, the Amendment No. 4 Effective Date;

WHEREAS, the Additional Term A-2 Lender (if any) has agreed to make Refinancing
Term Loans to the Borrower on the Amendment No. 4 Effective Date in an amount
equal to $250,000,000 minus the aggregate principal amount of Term A-1 Loans
held by the Cashless Option Term A-1 Lenders that do not constitute
Non-Allocated Term A-1 Loans (the “Rollover Refinancing Term A-2 Loans”) (such
Refinancing Term Loans, the “Refinancing Term A-2 Loans”),

WHEREAS, each Revolving Credit Lender that executes and delivers a Consent
(each, a “Consenting Revolving Lender”) agrees upon effectiveness of this
Amendment to have its existing Revolving Credit Commitment rolled over into a
like principal amount of a Tranche A-1 Revolving Commitment (the “Rollover
Tranche A-1 Revolving Commitments”), effective as of the Amendment No. 4
Effective Date;

WHEREAS, upon the Amendment No. 4 Effective Date, at the Borrower’s option, the
Borrower may (x) terminate the Revolving Credit Commitments outstanding
immediately prior to the Amendment No. 4 Effective Date of each Revolving Credit
Lender that shall not have executed a Consent hereto, in which case, the
Borrower shall pay to each such Revolving Credit Lender all accrued fees related
to such Revolving Credit Lender’s Revolving Credit Commitments to, but not
including, the Amendment No. 4 Effective Date and (y) enter into new Tranche A-1
Revolving Commitments (“Additional Tranche A-1 Revolving Commitments”) as set
forth on Schedule 2.01(c) to the Amended Credit Agreement to replace such
terminated Revolving Credit Commitments (any Lender providing such Additional
Tranche A-1 Revolving Commitments, an “Additional Revolving Lender”);

WHEREAS, the Borrower has requested Incremental Revolving Commitments as set
forth on Schedule 2.01(c) to the Amended Credit Agreement in an aggregate
principal amount equal to $50,000,000 (such Incremental Revolving Commitments
made on the Amendment No. 4 Effective Date, the “Incremental Tranche A-1
Revolving Commitments”); and

WHEREAS, each Person identified on Exhibit B hereto under the caption
“Incremental Tranche A-1 Revolving Credit Commitments” (each, an “Incremental
Tranche A-1 Revolving Lender”,

 

-2-



--------------------------------------------------------------------------------

and collectively, the “Incremental Tranche A-1 Revolving Lenders”) has agreed
(on a several and not a joint basis), on the terms and subject to the conditions
of this Amendment, to provide Incremental Tranche A-1 Revolving Commitments in
the amount set forth opposite such Incremental Tranche A-1 Revolving Lender’s
name on Exhibit B hereto;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments. The Credit Agreement is, effective as of the Amendment
No. 4 Effective Date, hereby amended to:

(a) delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the Amended Credit Agreement attached as
Exhibit A hereto; and

(b) replace Schedule 2.01(a) thereto with Schedule 2.01(a) attached as Exhibit B
hereto;

(c) replace Schedule 2.01(c) thereto with Schedule 2.01(c) attached as Exhibit C
hereto;

(d) replace Schedule 7.01(b) with Schedule 7.01(b) attached as Exhibit D hereto;

(e) replace Schedule 7.02(t) thereto with Schedule 7.02(t) attached as Exhibit E
hereto; and

(f) replace Schedule 7.03(c) thereto with Schedule 7.03(c) attached as Exhibit F
hereto; and

(g) add a new Exhibit C-5 thereto as set forth in Exhibit G hereto.

SECTION 2. Lenders.

(a) On the Amendment No. 4 Effective Date and subject to the terms and
conditions set forth herein and in the Amended Credit Agreement:

 

  (i) each Cashless Option Term A-1 Lender party hereto hereby agrees to convert
all (or such lesser amount as the Arrangers, together with the Administrative
Agent, may allocate) of its Term A-1 Loans into Term A-2 Loans pursuant to
Section 2.01(g) of the Amended Credit Agreement; and

 

  (ii) each Revolving Credit Lender that executes and delivers a Consent hereby
agrees to roll over its existing Revolving Credit Commitment into a like
principal amount of a Tranche A-1 Revolving Commitment (and, in the case of any
Revolving Credit Loan that is outstanding on the Amendment No. 4 Effective Date,
such Revolving Credit Loan shall be cashlessly repaid with the proceeds of a new
Revolving Credit Loan in equal amount made under the Tranche A-1 Revolving
Commitment) and hereby agrees to the termination of all Revolving Credit
Commitments that were outstanding on the Amendment No. 4 Effective Date prior to
giving effect to this Amendment and waives any notice requirement under
Section 2.06(a) in connection therewith on the Amendment No. 4 Effective Date.

 

-3-



--------------------------------------------------------------------------------

Such parties shall, effective on the Amendment No. 4 Effective Date,
automatically become parties to the Amended Credit Agreement as a Lender. Each
Lender under the Credit Agreement that executes and delivers a Consent agrees
that to the extent its Term A-1 Loans or Revolving Credit Loans, as applicable,
under the Credit Agreement are being repaid on the Amendment No. 4 Effective
Date it waives any amounts it may be entitled to under Section 3.05 of the
Credit Agreement in connection with such repayment. The Lenders hereby waive any
notice requirement under Section 2.05(a) of the Credit Agreement in connection
with the prepayment of the Term A-1 Loans on the Amendment No. 4 Effective Date.

(b) On the Amendment No. 4 Effective Date and subject to the terms and
conditions set forth herein and in the Amended Credit Agreement, each
Incremental Tranche A-1 Revolving Lender hereby agrees that, on the Amendment
No. 4 Effective Date, the Incremental Tranche A-1 Revolving Commitments of such
Incremental Tranche A-1 Revolving Lender shall become effective and the
Revolving Credit Commitments shall be deemed increased by the amount of the
Incremental Tranche A-1 Revolving Commitments of such Incremental Tranche A-1
Revolving Lenders in the amounts set forth under the caption “Incremental
Tranche A-1 Revolving Credit Commitments” on Exhibit B hereto.

SECTION 3. Conditions to Effectiveness. This Amendment shall become effective as
of the first date (such date being referred to as the “Amendment No. 4 Effective
Date”, which date is June 9, 2015) when each of the following conditions shall
have been satisfied:

(a) The Administrative Agent shall have received this Amendment, duly executed
and delivered by (A) the Borrower, (B) the Guarantors, (C) the Cashless Option
Term A-1 Lenders, (D) the Revolving Credit Lenders electing to roll over their
Revolving Credit Commitments into Tranche A-1 Revolving Commitments, (E) the
Additional Term A-2 Lender (if any), (F) the Additional Revolving Lender),
(G) the Incremental Tranche A-1 Revolving Lenders, (H) the Administrative Agent,
(I) the L/C Issuer, (J) Swing Line Lender and (K) the Collateral Agent.

(b) The Administrative Agent shall have received a Committed Loan Notice prior
to the requested date of the Amendment No. 4 Effective Date.

(c) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the L/C Issuer and the Lenders, an opinion from Kirkland &
Ellis LLP, special counsel to the Borrower, dated as of the Amendment No. 4
Effective Date and addressed to the Administrative Agent, the Collateral Agent,
the L/C Issuer and the Lenders, in form and substance reasonably satisfactory to
the Administrative Agent.

(d) The Administrative Agent shall have received (i) certificates of good
standing (to the extent such concept exists) from the applicable secretary of
state of the state of organization of each Loan Party, certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment, and (ii) a certificate, dated as of the
Amendment No. 4 Effective Date, signed by a Responsible Officer of the Borrower,
confirming satisfaction of the conditions set forth in Sections 3(f) and (g).

 

-4-



--------------------------------------------------------------------------------

(e) Payment of all reasonable fees and expenses due to the Administrative Agent
and the Arrangers, in each case required to be paid on the Amendment No. 4
Effective Date. Substantially simultaneously with effectiveness, (i) the Term
A-1 Lenders (including all Cashless Option Term A-1 Lenders but excluding the
Additional Term A-2 Lender (if any) in its capacity as such) under the existing
Credit Agreement shall have been paid (other than the principal amount of
Rollover Refinancing Term A-2 Loans) all accrued principal and interest on their
Term A-1 Loans to, but not including, the Amendment No. 4 Effective Date and
(ii) the Revolving Credit Lenders under the existing Credit Agreement shall have
been paid all accrued fees on their Revolving Credit Commitments to, but not
including, the Amendment No. 4 Effective Date.

(f) The representations and warranties of the Borrower and each other Loan Party
set forth in Article V of the Amended Credit Agreement or any other Loan
Document or which are set forth in any document furnished at any time under or
in connection therewith, shall be true and correct in all respects or, in the
case of such representations and warranties which are not otherwise subject to a
materiality qualification in accordance with its terms, shall be correct in all
material respects, in each case on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date.

(g) As of the Amendment No. 4 Effective Date and after giving effect to this
Amendment, no Default or Event of Default shall have occurred or be continuing
or result from the application of proceeds thereof.

(h) The Administrative Agent shall have received a Note executed by the Borrower
for each Lender that requests such a Note at least two Business Days prior to
the Amendment No. 4 Effective Date.

(i) The Administrative Agent shall have received, for the account of:

 

  (i) Additional Term A-2 Lenders (if any), upfront fees in an amount equal to
0.25% of their respective Additional Term A-2 Commitment (as defined in the
Amended Credit Agreement)

 

  (ii) Cashless Option Term A-1 Lenders providing Rollover Term A-2 Loans,
upfront fees in an amount equal to 0.10% of the portion of the final allocated
commitment of each Cashless Option Term A-1 Lender that constitute Rollover Term
A-2 Loans,

 

  (iii) (y) Incremental Tranche A-1 Revolving Lenders providing Incremental
Tranche A-1 Revolving Commitments and (x) Additional Revolving Lenders (if any)
providing Additional Tranche A-1 Revolving Commitments, upfront fees in an
amount equal to 0.25% of the final allocated commitment of each Lender holding
Incremental Tranche A-1 Revolving Commitments and/or Additional Tranche A-1
Revolving Commitments, immediately after giving effect to Amendment No. 4, and

 

  (iv) Consenting Revolving Lenders providing Rollover Tranche A-1 Revolving
Commitments, upfront fees in an amount equal to 0.10% of the portion of the
final allocated commitment of each Consenting Revolving Lender that constitute
Rollover Tranche A-1 Revolving Commitments.

(j) The Administrative Agent shall have received lien searches, including tax,
judgment, bankruptcy and pending lawsuit searches or equivalent reports or
searches, each of a recent

 

-5-



--------------------------------------------------------------------------------

date listing all effective financing statements, lien notices or comparable
documents that name any Loan Party as debtor and that are filed in those state
and county jurisdictions in which any Loan Party is organized or maintains its
principal place of business.

(k) Subject to Section 11, the Administrative Agent shall have received
Schedules I and II to the Security Agreement, updated to reflect Pledged
Equity/Pledged Debt and Perfection Information (each as defined in the Security
Agreement), respectively, as of the Amendment No. 4 Effective Date.

(l) All “know your customer” information reasonably requested by any Lender
shall have been delivered to such Lender by the Borrower, to the extent
stipulated by the Administrative Agent at least 3 Business Days before the
Amendment No. 4 Effective Date.

SECTION 4. Representations and Warranties. On and as of the Amendment No. 4
Effective Date, after giving effect to this Amendment, each Loan Party
represents and warrants as to itself as follows:

(a) The execution, delivery and performance by such Loan Party of this Amendment
is within such Loan Party’s corporate or other powers, have been duly authorized
by all necessary corporate or other organizational action, and do not and will
not (i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than under the Loan Documents), or require any payment
to be made under (A) any Contractual Obligation to which such Person is a party
or affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (ii)(A), to the extent that such conflict, breach,
contravention or payment could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(b) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Amendment, except
for (i) the approvals, consents, exemptions, authorizations, actions, notices
and filings which have been duly obtained, taken, given or made and are in full
force and effect and (ii) those approvals, consents, exemptions, authorizations
or other actions, notices or filings, the failure of which to obtain or make
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(c) Such Loan Party has and each of its Restricted Subsidiaries has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to execute, deliver and perform its
obligations under this Amendment and to consummate the transactions contemplated
herein, except to the extent that failure to do so could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 5. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) On and after the Amendment No. 4 Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this Amendment No. 4 (i.e., the Amended Credit
Agreement).

 

-6-



--------------------------------------------------------------------------------

(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment (i.e., the Amended Credit Agreement), are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents, in each case, as amended by this Amendment, and all guarantees and
grants of security interests, as applicable, are hereby reaffirmed by each
applicable Loan Party.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.

(d) Each Additional Term A-2 Lender (if any), each Additional Revolving Lender
and each Incremental Tranche A-1 Revolving Lender shall be a “Lender” for
purposes of the Loan Documents.

(e) On and after the Amendment No. 4 Effective Date, the Refinancing Term A-2
Loans made under Section 2.01(g) of the Amended Credit Agreement shall
constitute “Refinancing Term Loans” for purposes of the Loan Documents (and the
Term A-2 Loans shall also constitute “Term Loans” for purposes of the Loan
Documents). The Tranche A-1 Revolving Commitments shall constitute “Refinancing
Revolving Commitments” (and the Tranche A-1 Revolving Commitments shall also
constitute “Revolving Credit Commitments” for purposes of the Loan Documents).

(f) On and after the Amendment No. 4 Effective Date, the Incremental Tranche A-1
Revolving Commitments shall constitute “Incremental Revolving Commitments” for
purposes of the Loan Documents (and the Incremental Tranche A-1 Revolving
Commitments shall also constitute “Revolving Credit Commitments” for purposes of
the Loan Documents).

SECTION 6. Execution in Counterparts. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier of
an executed counterpart of a signature page to this Amendment shall be effective
as delivery of an original executed counterpart of this Amendment. The Arrangers
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

SECTION 7. Acknowledgement and Reaffirmation of Borrower and Guarantors. The
Borrower and the Guarantors acknowledge and consent to all terms and conditions
of this Amendment and agree that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge the Borrower’s or the
Guarantors’ obligations under the Loan Documents, except as explicitly provided
for herein. Each of the Borrower and the Guarantors hereby ratifies and confirms
its obligations under the Amended Credit Agreement if a party thereto and the
other Loan Documents to which it is a party, including after giving effect to
the amendments and transactions contemplated by this Amendment, and including,
without limitation, in the case of each of the Guarantors, its guarantee of the
Obligations and its grant of security interest in the Collateral (as defined in
any Collateral Document) to secure the Obligations (including, in each case,
including any Obligations resulting from the Term A-2 Loans, the Tranche A-1
Revolving Commitments and the Incremental Tranche A-1 Revolving Commitments).

 

-7-



--------------------------------------------------------------------------------

SECTION 8. Liens Unimpaired. After giving effect to this Amendment and the
transactions contemplated hereby, neither the modification of the Credit
Agreement effected pursuant to this Amendment nor the execution, delivery,
performance or effectiveness of this Amendment (i) impairs the validity,
effectiveness or priority of the Liens granted pursuant to any Loan Document,
and such Liens continue unimpaired with the same priority to secure repayment of
all Obligations, whether heretofore or hereafter incurred; or (ii) requires that
any new filings be made or other action taken to perfect or to maintain the
perfection of such Liens.

SECTION 9. Governing Law; Waivers.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AMENDMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THE
IMMEDIATELY PRECEDING PARAGRAPH OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02 OF THE AMENDED CREDIT AGREEMENT. NOTHING
IN THIS AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

-8-



--------------------------------------------------------------------------------

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 10. Non-Grandfathered Obligations under FATCA. Solely for purposes of
determining withholding taxes imposed under FATCA, from and after the date of
this Amendment, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Amended Credit
Agreement and all Loans made thereunder (including any Term A-2 Loans and any
Revolving Credit Loans) as not qualifying as a “grandfathered obligations”
within the meaning of Treasury Regulation Sections 1.1471-2(b)(2) and
1.1471-2T(b)(2)(i).

SECTION 11. Post-Closing Covenant. Within 90 days after the Amendment No. 4
Effective Date, the Administrative Agent shall have received an updated Schedule
“A” (Intellectual Property) to Schedule II to the Security Agreement and shall
have received any Intellectual Property Security Agreement Supplements (as
defined in the Security Agreement) that the Administrative Agent may request
based thereon.

[SIGNATURE PAGES FOLLOW]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CEB INC., as Borrower By:

/s/ Thomas L. Monahan, III

Name: Thomas L. Monahan, III Title: Chief Executive Officer

CEB INTERNATIONAL HOLDINGS, INC.,
as a Guarantor

By:

/s/ Thomas L. Monahan, III

Name: Thomas L. Monahan, III Title: President

PERSONNEL DECISIONS RESEARCH INSTITUTES, INC., as a Guarantor

By:

/s/ Laurie Zelesnikar

Name: Laurie Zelesnikar Title: Secretary SHL US INC.

KNOWLEDGEADVISORS, INC., each as a Guarantor

By:

/s/ Warren Thune

Name: Warren Thune Title: President

 

[CEB - Amendment No. 4]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent,

Issuing Bank and Swing Line Lender

By:

/s/ Monica Sevila

Name: Monica Sevila Title: Senior Vice President

 

[CEB - Amendment No. 4]



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 4

 

 

CONSENT (this “Consent”) to Amendment No. 4 (“Amendment”) to the Credit
Agreement, dated as of July 2, 2012, as amended and restated on July 18, 2012,
as further amended and restated on August 1, 2012 and as further amended on
August 2, 2013 (the “Credit Agreement”), among CEB INC. (f/k/a The Corporate
Executive Board Company), a Delaware corporation (the “Borrower”), BANK OF
AMERICA, N.A., as Administrative Agent (the “Administrative Agent”), Collateral
Agent, Swing Line Lender and L/C Issuer and each of the Lenders that is a
signatory thereto. Capitalized terms used in this Consent but not defined in
this Consent have the meanings assigned to such terms in the Amendment.

 

 

Existing Term A-1 Lenders. The undersigned Term A-1 Lender hereby irrevocably
and unconditionally approves the Amendment and consents:

 

Cashless Settlement Option

 

x    to convert 100% of the outstanding principal amount of the Term A-1 Loans
under the Credit Agreement held by such Lender (or such lesser amount allocated
to such Lender by the Administrative Agent) into Term A-2 Loans under the
Amended Credit Agreement in a like principal amount. In the event a lesser
amount is allocated, the difference between the current amount and the allocated
amount will be repaid on the Amendment No. 4 Effective Date.

 

 

Existing Revolving Credit Lenders

 

x    The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally consents to the Amendment and agrees to convert 100% of its
Revolving Credit Commitments (or such lesser amount allocated to such Lender by
the Administrative Agent) into Tranche A-1 Revolving Commitments.

 

 

[CEB - Amendment No. 4]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the date first written above.

 

Bank of America, N.A.

, as a Lender (type name of the legal entity) By:

/s/ Christine C. Ezdell

Name: Christine C. Ezdell Title: Portfolio Management Officer If a second
signature is necessary: By:

 

Name: Title:

For each Term A-1 Lender:

 

[CEB - Amendment No. 4]



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 4

 

 

CONSENT (this “Consent”) to Amendment No. 4 (“Amendment”) to the Credit
Agreement, dated as of July 2, 2012, as amended and restated on July 18, 2012,
as further amended and restated on August 1, 2012 and as further amended on
August 2, 2013 (the “Credit Agreement”), among CEB INC. (f/k/a The Corporate
Executive Board Company), a Delaware corporation (the “Borrower”), BANK OF
AMERICA, N.A., as Administrative Agent (the “Administrative Agent”), Collateral
Agent, Swing Line Lender and L/C Issuer and each of the Lenders that is a
signatory thereto. Capitalized terms used in this Consent but not defined in
this Consent have the meanings assigned to such terms in the Amendment.

 

 

Existing Term A-1 Lenders. The undersigned Term A-1 Lender hereby irrevocably
and unconditionally approves the Amendment and consents:

 

Cashless Settlement Option

 

x    to convert 100% of the outstanding principal amount of the Term A-1 Loans
under the Credit Agreement held by such Lender (or such lesser amount allocated
to such Lender by the Administrative Agent) into Term A-2 Loans under the
Amended Credit Agreement in a like principal amount. In the event a lesser
amount is allocated, the difference between the current amount and the allocated
amount will be repaid on the Amendment No. 4 Effective Date.

 

 

Existing Revolving Credit Lenders

 

x    The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally consents to the Amendment and agrees to convert 100% of its
Revolving Credit Commitments (or such lesser amount allocated to such Lender by
the Administrative Agent) into Tranche A-1 Revolving Commitments.

 

 

[CEB - Amendment No. 4]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the date first written above.

 

SunTrust Bank

, as a Lender By:

/s/ Hays Wood

Name: Hays Wood Title: Vice President

For each Term A-1 Lender:

 

[CEB - Amendment No. 4]



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 4

 

 

CONSENT (this “Consent”) to Amendment No. 4 (“Amendment”) to the Credit
Agreement, dated as of July 2, 2012, as amended and restated on July 18, 2012,
as further amended and restated on August 1, 2012 and as further amended on
August 2, 2013 (the “Credit Agreement”), among CEB INC. (f/k/a The Corporate
Executive Board Company), a Delaware corporation (the “Borrower”), BANK OF
AMERICA, N.A., as Administrative Agent (the “Administrative Agent”), Collateral
Agent, Swing Line Lender and L/C Issuer and each of the Lenders that is a
signatory thereto. Capitalized terms used in this Consent but not defined in
this Consent have the meanings assigned to such terms in the Amendment.

 

 

Existing Term A-1 Lenders. The undersigned Term A-1 Lender hereby irrevocably
and unconditionally approves the Amendment and consents:

 

Cashless Settlement Option

 

x    to convert 100% of the outstanding principal amount of the Term A-1 Loans
under the Credit Agreement held by such Lender (or such lesser amount allocated
to such Lender by the Administrative Agent) into Term A-2 Loans under the
Amended Credit Agreement in a like principal amount. In the event a lesser
amount is allocated, the difference between the current amount and the allocated
amount will be repaid on the Amendment No. 4 Effective Date.

 

 

Existing Revolving Credit Lenders

 

x    The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally consents to the Amendment and agrees to convert 100% of its
Revolving Credit Commitments (or such lesser amount allocated to such Lender by
the Administrative Agent) into Tranche A-1 Revolving Commitments.

 

 

[CEB - Amendment No. 4]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the date first written above.

 

 

, as a Lender HSBC Bank USA N.A. By:

/s/ Peter Martin

Name: Peter Martin Title: VP

For each Term A-1 Lender:

 

[CEB - Amendment No. 4]



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 4

 

 

CONSENT (this “Consent”) to Amendment No. 4 (“Amendment”) to the Credit
Agreement, dated as of July 2, 2012, as amended and restated on July 18, 2012,
as further amended and restated on August 1, 2012 and as further amended on
August 2, 2013 (the “Credit Agreement”), among CEB INC. (f/k/a The Corporate
Executive Board Company), a Delaware corporation (the “Borrower”), BANK OF
AMERICA, N.A., as Administrative Agent (the “Administrative Agent”), Collateral
Agent, Swing Line Lender and L/C Issuer and each of the Lenders that is a
signatory thereto. Capitalized terms used in this Consent but not defined in
this Consent have the meanings assigned to such terms in the Amendment.

 

 

Existing Term A-1 Lenders. The undersigned Term A-1 Lender hereby irrevocably
and unconditionally approves the Amendment and consents:

 

Cashless Settlement Option

 

x    to convert 100% of the outstanding principal amount of the Term A-1 Loans
under the Credit Agreement held by such Lender (or such lesser amount allocated
to such Lender by the Administrative Agent) into Term A-2 Loans under the
Amended Credit Agreement in a like principal amount. In the event a lesser
amount is allocated, the difference between the current amount and the allocated
amount will be repaid on the Amendment No. 4 Effective Date.

 

 

Existing Revolving Credit Lenders

 

x    The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally consents to the Amendment and agrees to convert 100% of its
Revolving Credit Commitments (or such lesser amount allocated to such Lender by
the Administrative Agent) into Tranche A-1 Revolving Commitments.

 

 

[CEB - Amendment No. 4]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the date first written above.

 

Fifth Third Bank

, as a Lender (type name of the legal entity) By:

/s/ Susan A. Waters

Name: Susan A. Waters Title: Vice President If a second signature is necessary:
By:

 

Name: Title:

For each Term A-1 Lender:

 

[CEB - Amendment No. 4]



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 4

 

 

CONSENT (this “Consent”) to Amendment No. 4 (“Amendment”) to the Credit
Agreement, dated as of July 2, 2012, as amended and restated on July 18, 2012,
as further amended and restated on August 1, 2012 and as further amended on
August 2, 2013 (the “Credit Agreement”), among CEB INC. (f/k/a The Corporate
Executive Board Company), a Delaware corporation (the “Borrower”), BANK OF
AMERICA, N.A., as Administrative Agent (the “Administrative Agent”), Collateral
Agent, Swing Line Lender and L/C Issuer and each of the Lenders that is a
signatory thereto. Capitalized terms used in this Consent but not defined in
this Consent have the meanings assigned to such terms in the Amendment.

 

 

Existing Term A-1 Lenders. The undersigned Term A-1 Lender hereby irrevocably
and unconditionally approves the Amendment and consents:

 

Cashless Settlement Option

 

x       to convert 100% of the outstanding principal amount of the Term A-1
Loans under the Credit Agreement held by such Lender (or such lesser amount
allocated to such Lender by the Administrative Agent) into Term A-2 Loans under
the Amended Credit Agreement in a like principal amount. In the event a lesser
amount is allocated, the difference between the current amount and the allocated
amount will be repaid on the Amendment No. 4 Effective Date.

 

 

Existing Revolving Credit Lenders

 

x       The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally consents to the Amendment and agrees to convert 100% of its
Revolving Credit Commitments (or such lesser amount allocated to such Lender by
the Administrative Agent) into Tranche A-1 Revolving Commitments.

 

 

[CEB - Amendment No. 4]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the date first written above.

 

Regions Bank

, as a Lender (type name of the legal entity) By:

/s/ Bruce Rudolph

Name: Bruce Rudolph Title: Vice President If a second signature is necessary:
By:

 

Name: Title:

For each Term A-1 Lender:

 

[CEB - Amendment No. 4]



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 4

 

 

CONSENT (this “Consent”) to Amendment No. 4 (“Amendment”) to the Credit
Agreement, dated as of July 2, 2012, as amended and restated on July 18, 2012,
as further amended and restated on August 1, 2012 and as further amended on
August 2, 2013 (the “Credit Agreement”), among CEB INC. (f/k/a The Corporate
Executive Board Company), a Delaware corporation (the “Borrower”), BANK OF
AMERICA, N.A., as Administrative Agent (the “Administrative Agent”), Collateral
Agent, Swing Line Lender and L/C Issuer and each of the Lenders that is a
signatory thereto. Capitalized terms used in this Consent but not defined in
this Consent have the meanings assigned to such terms in the Amendment.

 

 

Existing Term A-1 Lenders. The undersigned Term A-1 Lender hereby irrevocably
and unconditionally approves the Amendment and consents:

 

Cashless Settlement Option

 

x    to convert 100% of the outstanding principal amount of the Term A-1 Loans
under the Credit Agreement held by such Lender (or such lesser amount allocated
to such Lender by the Administrative Agent) into Term A-2 Loans under the
Amended Credit Agreement in a like principal amount. In the event a lesser
amount is allocated, the difference between the current amount and the allocated
amount will be repaid on the Amendment No. 4 Effective Date.

 

 

Existing Revolving Credit Lenders

 

x    The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally consents to the Amendment and agrees to convert 100% of its
Revolving Credit Commitments (or such lesser amount allocated to such Lender by
the Administrative Agent) into Tranche A-1 Revolving Commitments.

 

 

[CEB - Amendment No. 4]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the date first written above.

 

JPMORGAN CHASE BANK, N.A., as a Lender By:

/s/ James A. Knight

Name: James A. Knight Title: Vice President

For each Term A-1 Lender:

 

[CEB - Amendment No. 4]



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 4

 

 

CONSENT (this “Consent”) to Amendment No. 4 (“Amendment”) to the Credit
Agreement, dated as of July 2, 2012, as amended and restated on July 18, 2012,
as further amended and restated on August 1, 2012 and as further amended on
August 2, 2013 (the “Credit Agreement”), among CEB INC. (f/k/a The Corporate
Executive Board Company), a Delaware corporation (the “Borrower”), BANK OF
AMERICA, N.A., as Administrative Agent (the “Administrative Agent”), Collateral
Agent, Swing Line Lender and L/C Issuer and each of the Lenders that is a
signatory thereto. Capitalized terms used in this Consent but not defined in
this Consent have the meanings assigned to such terms in the Amendment.

 

 

Existing Term A-1 Lenders. The undersigned Term A-1 Lender hereby irrevocably
and unconditionally approves the Amendment and consents:

 

Cashless Settlement Option

 

x    to convert 100% of the outstanding principal amount of the Term A-1 Loans
under the Credit Agreement held by such Lender (or such lesser amount allocated
to such Lender by the Administrative Agent) into Term A-2 Loans under the
Amended Credit Agreement in a like principal amount. In the event a lesser
amount is allocated, the difference between the current amount and the allocated
amount will be repaid on the Amendment No. 4 Effective Date.

 

 

Existing Revolving Credit Lenders

 

x    The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally consents to the Amendment and agrees to convert 100% of its
Revolving Credit Commitments (or such lesser amount allocated to such Lender by
the Administrative Agent) into Tranche A-1 Revolving Commitments.

 

 

[CEB - Amendment No. 4]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the date first written above.

 

Capital One National Association

, as a Lender (type name of the legal entity) By:

/s/ Joseph C. Costa

Name: Joseph C. Costa Title: Senior Vice President If a second signature is
necessary: By:

 

Name: Title:

For each Term A-1 Lender:

 

[CEB - Amendment No. 4]



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 4

 

 

CONSENT (this “Consent”) to Amendment No. 4 (“Amendment”) to the Credit
Agreement, dated as of July 2, 2012, as amended and restated on July 18, 2012,
as further amended and restated on August 1, 2012 and as further amended on
August 2, 2013 (the “Credit Agreement”), among CEB INC. (f/k/a The Corporate
Executive Board Company), a Delaware corporation (the “Borrower”), BANK OF
AMERICA, N.A., as Administrative Agent (the “Administrative Agent”), Collateral
Agent, Swing Line Lender and L/C Issuer and each of the Lenders that is a
signatory thereto. Capitalized terms used in this Consent but not defined in
this Consent have the meanings assigned to such terms in the Amendment.

 

 

Existing Term A-1 Lenders. The undersigned Term A-1 Lender hereby irrevocably
and unconditionally approves the Amendment and consents:

 

Cashless Settlement Option

 

x    to convert 100% of the outstanding principal amount of the Term A-1 Loans
under the Credit Agreement held by such Lender (or such lesser amount allocated
to such Lender by the Administrative Agent) into Term A-2 Loans under the
Amended Credit Agreement in a like principal amount. In the event a lesser
amount is allocated, the difference between the current amount and the allocated
amount will be repaid on the Amendment No. 4 Effective Date.

 

 

Existing Revolving Credit Lenders

 

x    The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally consents to the Amendment and agrees to convert 100% of its
Revolving Credit Commitments (or such lesser amount allocated to such Lender by
the Administrative Agent) into Tranche A-1 Revolving Commitments.

 

 

[CEB - Amendment No. 4]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the date first written above.

 

Citizens Bank of Pennsylvania

, as a Lender (type name of the legal entity) By:

/s/ Leslie D. Broderick

Name: Leslie D. Broderick Title: SVP If a second signature is necessary: By:

 

Name: Title:

For each Term A-1 Lender:

 

[CEB - Amendment No. 4]



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 4

 

CONSENT (this “Consent”) to Amendment No. 4 (“Amendment”) to the Credit
Agreement, dated as of July 2, 2012, as amended and restated on July 18, 2012,
as further amended and restated on August 1, 2012 and as further amended on
August 2, 2013 (the “Credit Agreement”), among CEB INC. (f/k/a The Corporate
Executive Board Company), a Delaware corporation (the “Borrower”), BANK OF
AMERICA, N.A., as Administrative Agent (the “Administrative Agent”), Collateral
Agent, Swing Line Lender and L/C Issuer and each of the Lenders that is a
signatory thereto. Capitalized terms used in this Consent but not defined in
this Consent have the meanings assigned to such terms in the Amendment.

 

 

Existing Term A-1 Lenders. The undersigned Term A-1 Lender hereby irrevocably
and unconditionally approves the Amendment and consents:

 

Cashless Settlement Option

 

x    to convert 100% of the outstanding principal amount of the Term A-1 Loans
under the Credit Agreement held by such Lender (or such lesser amount allocated
to such Lender by the Administrative Agent) into Term A-2 Loans under the
Amended Credit Agreement in a like principal amount. In the event a lesser
amount is allocated, the difference between the current amount and the allocated
amount will be repaid on the Amendment No. 4 Effective Date.

 

 

Existing Revolving Credit Lenders

 

x    The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally consents to the Amendment and agrees to convert 100% of its
Revolving Credit Commitments (or such lesser amount allocated to such Lender by
the Administrative Agent) into Tranche A-1 Revolving Commitments.

 

 

[CEB - Amendment No. 4]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the date first written above.

 

HSBC Bank Plc

, as a Lender (type name of the legal entity) By:

/s/ S. A. Addio

Name: S. A. Addio Title: Director International Subsidiary Banking If a second
signature is necessary: By:

 

Name: Title:

For each Term A-1 Lender:

 

[CEB - Amendment No. 4]



--------------------------------------------------------------------------------

EXHIBIT A

Conformed Credit Agreement

[See attached].

 

[CEB - Amendment No. 4]



--------------------------------------------------------------------------------

EXHIBIT A

ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKETHROUGH

EXHIBIT A

CREDIT AGREEMENT

Dated as of July 2, 2012

as amended and restated on July 18, 2012,

as further amended and restated on August 1, 2012

as2012,

as amended by Amendment No. 3 on August 2, 2013,

as further amended by Amendment No. 34 on August 2, 2013June 9, 2015

among

CEB INC.

(F/K/A THE CORPORATE EXECUTIVE BOARD COMPANY),

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer,

and

THE LENDERS PARTY HERETO

Arranged By:

BANK OF AMERICA, N.A.,

and

BARCLAYS BANK PLC,

as Joint Lead Arrangers and Bookrunners,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

HSBC BANK USA, NATIONAL ASSOCIATION

SUNTRUST ROBINSON HUMPHREY, INC.,

as Amendment No. 34 Arrangers and Bookrunners

HSBC BANK USA, NATIONAL ASSOCIATION

SUNTRUST BANK,

as Amendment No. 4 Co-Syndication Agents

FIFTH THIRD BANK,

JPMORGAN CHASE BANK, N.A.,

REGIONS BANK,

SUNTRUST BANK

as Syndication Agents

and

CAPITAL ONE, NATIONAL ASSOCIATION



--------------------------------------------------------------------------------

RBS CITIZENS, NATIONAL ASSOCIATION, and

PNC BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

and

FIFTH THIRD BANK,

REGIONS BANK,

JPMORGAN CHASE BANK, N.A.,

CAPITAL ONE, NATIONAL ASSOCIATION,

CITIZENS BANK, N.A.,

as Amendment No. 4 Co-Documentation Agents

 

 

 

 

2



--------------------------------------------------------------------------------

Table of Contents

 

Page

ARTICLE I

Definitions and Accounting Terms

 

SECTION 1.01

Defined Terms   1   

SECTION 1.02

Other Interpretive Provisions   4450   

SECTION 1.03

Accounting Terms   4550   

SECTION 1.04

Rounding   4551   

SECTION 1.05

References to Agreements, Laws, Etc.   4551   

SECTION 1.06

Times of Day   4551   

SECTION 1.07

Timing of Payment or Performance   4551   

SECTION 1.08

Currency Equivalents Generally   4551   

SECTION 1.09

Letter of Credit Amounts   4652   

SECTION 1.10

Additional Alternative Currencies.   46 52    ARTICLE II    The Commitments and
Credit Extensions   

SECTION 2.01

The Loans   4753   

SECTION 2.02

Borrowings, Conversions and Continuations of Loans   4854   

SECTION 2.03

Letters of Credit   5056   

SECTION 2.04

Swing Line Loans   5763   

SECTION 2.05

Prepayments   5965   

SECTION 2.06

Termination or Reduction of Commitments   6471   

SECTION 2.07

Repayment of Loans   6571   

SECTION 2.08

Interest   6572   

SECTION 2.09

Fees   6673   

SECTION 2.10

Computation of Interest and Fees   6673   

SECTION 2.11

Evidence of Indebtedness   6774   

SECTION 2.12

Payments Generally   6774   

SECTION 2.13

Sharing of Payments   6976   

SECTION 2.14

Incremental Credit Extensions   6976   

SECTION 2.15

Extensions of Term Loans and Revolving Credit Commitments   7279   

SECTION 2.16

Defaulting Lenders   7481   

SECTION 2.17

Cash Collateral.   75 82    ARTICLE III    Taxes, Increased Costs Protection and
Illegality   

SECTION 3.01

Taxes   7683   

SECTION 3.02

Illegality   7986   

SECTION 3.03

Inability to Determine Rates   7987   

SECTION 3.04

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans   7987   

SECTION 3.05

Funding Losses   8088   

SECTION 3.06

Matters Applicable to All Requests for Compensation   8188   

SECTION 3.07

Replacement of Lenders under Certain Circumstances   8189   

SECTION 3.08

Survival   8290   

 

-i-



--------------------------------------------------------------------------------

          Page   ARTICLE IV    Conditions Precedent to Credit Extensions   

SECTION 4.01

   Conditions of Initial Credit Extension      8290   

SECTION 4.02

   Conditions to All Credit Extensions After the Closing Date      8492   

SECTION 4.03

   Certain Funds      8593    ARTICLE V    Representations and Warranties   

SECTION 5.01

   Existence, Qualification and Power; Compliance with Laws      8693   

SECTION 5.02

   Authorization; No Contravention      8694   

SECTION 5.03

   Governmental Authorization; Other Consents      8694   

SECTION 5.04

   Binding Effect      8694   

SECTION 5.05

   Financial Statements; No Material Adverse Effect      8794   

SECTION 5.06

   Litigation      8795   

SECTION 5.07

   Ownership of Property; Liens      8795   

SECTION 5.08

   Environmental Compliance      8795   

SECTION 5.09

   Taxes      8896   

SECTION 5.10

   Compliance with ERISA      8896   

SECTION 5.11

   Subsidiaries; Equity Interests      8896   

SECTION 5.12

   Margin Regulations; Investment Company Act      8996   

SECTION 5.13

   Disclosure      8996   

SECTION 5.14

   Intellectual Property; Licenses, Etc.      8997   

SECTION 5.15

   Solvency      8997   

SECTION 5.16

   Collateral Documents      8997   

SECTION 5.17

   Use of Proceeds      8997   

SECTION 5.18

   Senior Indebtedness      9097   

SECTION 5.19

   Anti-Money Laundering and Economic Sanctions Laws.      90 97   

SECTION 5.20

   Anti-Corruption Laws      98   

 

  ARTICLE VI    Affirmative Covenants   

SECTION 6.01

Financial Statements   9098   

SECTION 6.02

Certificates; Other Information   9199   

SECTION 6.03

Notices   92100   

SECTION 6.04

[Reserved]   93100   

SECTION 6.05

Maintenance of Existence   93100   

SECTION 6.06

Maintenance of Properties   93101   

SECTION 6.07

Maintenance of Insurance   93101   

SECTION 6.08

Compliance with Laws   93101   

SECTION 6.09

Books and Records   93101   

SECTION 6.10

Inspection Rights   93101   

SECTION 6.11

Covenant to Guarantee Obligations and Give Security   94102   

SECTION 6.12

Use of Proceeds.   95103   

SECTION 6.13

Further Assurances and Post-Closing Conditions   95103   

SECTION 6.14

Designation of Subsidiaries   97105   

SECTION 6.15

Payment of Taxes   97105   

SECTION 6.16

Anti-Corruption Laws   105   

 

 

 

-ii-



--------------------------------------------------------------------------------

         

Page

  ARTICLE VII    Negative Covenants   

SECTION 7.01

   Liens      97105   

SECTION 7.02

   Investments      100108   

SECTION 7.03

   Indebtedness      102111   

SECTION 7.04

   Fundamental Changes      106116   

SECTION 7.05

   Dispositions      107117   

SECTION 7.06

   Restricted Payments      108119   

SECTION 7.07

   Amendment of Acquisition Documents      110121   

SECTION 7.08

   Transactions with Affiliates      110121   

SECTION 7.09

   Prepayments, Etc., of Indebtedness.      110 122   

SECTION 7.10

   Financial Covenant      111122   

SECTION 7.11

   Nature of Business      111123   

SECTION 7.12

   Burdensome Agreements      111123   

SECTION 7.13

   Fiscal Year      112124   

SECTION 7.14

   Sanctions      124   

 

 

SECTION 7.15

Anti-Corruption Laws   124   

 

  ARTICLE VIII    Events of Default and Remedies   

SECTION 8.01

Events of Default   112124   

SECTION 8.02

Remedies Upon Event of Default   114126   

SECTION 8.03

Exclusion of Immaterial Subsidiaries   115127   

SECTION 8.04

Application of Funds   115127    ARTICLE IX    Administrative Agent and Other
Agents   

SECTION 9.01

Appointment and Authorization of Agents   116128   

SECTION 9.02

Delegation of Duties   117129   

SECTION 9.03

Liability of Agents   117129   

SECTION 9.04

Reliance by Agents   118130   

SECTION 9.05

Notice of Default   118130   

SECTION 9.06

Credit Decision; Disclosure of Information by Agents   118130   

SECTION 9.07

[Reserved.]   119130   

SECTION 9.08

Agents in their Individual Capacities   119130   

SECTION 9.09

Successor Agents   119131   

SECTION 9.10

Administrative Agent May File Proofs of Claim 119; Credit Bidding   131   

SECTION 9.11

Collateral and Guaranty Matters   120132   

SECTION 9.12

Other Agents; Arrangers and Managers   121133   

SECTION 9.13

Appointment of Supplemental Administrative Agents   121133   

SECTION 9.14

Withholding Tax   122134   

SECTION 9.15

Cash Management Obligations and Secured Hedge Agreements.   122 134    ARTICLE X
   Miscellaneous   

SECTION 10.01

Amendments, Etc.   122135   

SECTION 10.02

Notices and Other Communications; Facsimile Copies   124136   

 

-iii-



--------------------------------------------------------------------------------

    

Page

 

SECTION 10.03

   No Waiver; Cumulative Remedies      125138   

SECTION 10.04

   Attorney Costs and Expenses      126138   

SECTION 10.05

   Indemnification      126139   

SECTION 10.06

   Payments Set Aside      127140   

SECTION 10.07

   Successors and Assigns      128140   

SECTION 10.08

   Confidentiality      131144   

SECTION 10.09

   Setoff      132145   

SECTION 10.10

   Counterparts      133145   

SECTION 10.11

   Integration      133146   

SECTION 10.12

   Survival of Representations and Warranties      133146   

SECTION 10.13

   Severability      133146   

SECTION 10.14

   GOVERNING LAW; Jurisdiction, Etc.      133146   

SECTION 10.15

   WAIVER OF RIGHT TO TRIAL BY JURY      134147   

SECTION 10.16

   Binding Effect      134147   

SECTION 10.17

   Judgment Currency      134147   

SECTION 10.18

   Lender Action      135147   

SECTION 10.19

   USA PATRIOT Act      135148   

SECTION 10.20

   No Advisory or Fiduciary Responsibility      135148   

SECTION 10.21

   Electronic Execution of Assignments and Certain Other Documents      148   

 

 

SCHEDULES1

 

1.01A — Mandatory Cost Formulae 1.01B — Unrestricted Subsidiaries 1.01C —
Guarantors 1.01D — Immaterial Subsidiaries 2.01(a) — Term A Commitment-2 Loans
2.01(b) — Term B Commitment[Reserved] 2.01(c) — Revolving Credit Commitment
2.01(d) — Additional Term A-1 Commitment 2.03(a) — Existing Letters of Credit
5.06 — Litigation 5.11 — Subsidiaries and Other Equity Investments 7.01(b) —
Existing Liens 7.02(g) — Existing Investments 7.02(t) — Amendment No. 34
Effective Date Investments 7.03(c) — Surviving Indebtedness 7.08 — Transactions
with Affiliates 10.02 — Administrative Agent’s Office, Certain Addresses for
Notices

EXHIBITS2

Form of

 

A — Committed Loan Notice B — Swing Line Loan Notice C-1 — Term A Note C-2 —
[reservedReserved] C-3 — Revolving Credit Note C-4 — Term A-1 Note

 

1 Schedules (other than Schedule 2.01(a), 2.01(c), 7.01(b), 7.02(t) and 7.03(c))
are not being amended. New Schedules 2.01(d) and 7.02(t) are being added
pursuant to Amendment No. 3.

2 No Exhibits are being amended. A new Exhibit C-45 is being added pursuant to
Amendment No. 3.4.

 

-iv-



--------------------------------------------------------------------------------

C-5 — Term A-2 Note

 

  

D — Compliance Certificate E — Assignment and Assumption F — Guaranty G —
Security Agreement H — [Reserved] I — [Reserved] J — [Reserved] K — Discounted
Prepayment Option Notice L — Lender Participation Notice M — Discounted
Voluntary Prepayment Notice N — United States Tax Compliance Certificate

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of July 2, 2012, as
amended and restated on July 18, 2012 and further amended and restated on
August 1, 2012, among2012 and as further amended on August 2, 2013 and June 9,
2015, among CEB INC. (F/K/A THE CORPORATE EXECUTIVE BOARD COMPANY), a Delaware
corporation (the “Borrower”), BANK OF AMERICA, N.A. (“Bank of America”), as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer and
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”). This Agreement is the “Amended Credit Agreement”
referred to in Amendment No. 4.

PRELIMINARY STATEMENTS

1. The Borrower intends to acquire (the “SHL Acquisition”), through its
subsidiary, The Corporate Executive Board Company (UK) Limited, a company
registered in England and Wales under number 04917634, all of the outstanding
issued shares in the capital, and assets comprising the business, of SHL Group
Holdings 1 Limited and SHL Group Holdings 3 Limited (the “Companies”). To effect
the SHL Acquisition the Borrower will consummate the transactions pursuant to
the Acquisition Documents (as this and other capitalized terms used in these
Preliminary Statements are defined in Section 1.01 below).

2. The Borrower requested on the Closing Date that simultaneously with the
consummation of the SHL Acquisition, the Lenders extend credit to the Borrower
in the form of (i) Term B Loans in an initial aggregate principal amount equal
to $250,000,000, (ii) Term A Loans in an initial aggregate principal amount
equal to $275,000,000 and (iii) Revolving Credit Commitments in an initial
aggregate principal amount of $100,000,000 (as increased through and including
Amendment No. 4, the “Revolving Credit Facility”). The Revolving Credit Facility
may include one or more Swing Line Loans and one or more Letters of Credit from
time to time.

3. The proceeds of the Term B Loans, the Term A Loans and the Initial Revolving
Borrowing, together with cash of the Borrower, will be used to finance the SHL
Acquisition and the Transaction Expenses and, to consummate the Refinancing. The
proceeds of Revolving Credit Loans made after the Closing Date and Letters of
Credit will be used for working capital and other general corporate purposes of
the Borrower and its Subsidiaries, including Capital Expenditures and the
financing of Permitted Acquisitions. Swing Line Loans will be used for general
corporate purposes of the Borrower and its Subsidiaries.

4. The applicable Lenders have indicated their willingness to lend, and the L/C
Issuer has indicated its willingness to issue Letters of Credit, in each case,
on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acceptable Discount” has the meaning specified in Section 2.05(d)(iii).

“Acceptance Date” has the meaning specified in Section 2.05(d)(ii).

“Accounting Changes” has the meaning specified in Section 1.03(d).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA (determined using the definition of “Consolidated EBITDA”
and the other defined terms used therein as if references to the Borrower and
theits



--------------------------------------------------------------------------------

Restricted Subsidiaries therein were to such Acquired Entity or Business and its
Subsidiaries or Converted Restricted Subsidiary and its Subsidiaries, as the
case may be) of such Acquired Entity or Business or Converted Restricted
Subsidiary, as determined on a consolidated basis for such Acquired Entity or
Business or Converted Restricted Subsidiary.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Acquisition Agreement” means the agreement relating to the sale and purchase of
the entire issued share capital of SHL Group Holdings 1 Limited and certain
shares in SHL Group Holdings 3 Limited, between the sellers party thereto, The
Corporate Executive Board Company (UK) Limited, the Borrower and VSS
Communications Partners IV, L.P., dated as of July 2, 2012, as may be amended,
modified, waived or otherwise changed in accordance with Section 7.07.

“Acquisition Documents” means the Acquisition Agreement, the Warranty Deed and
any other documents ancillary thereto or designated as “Acquisition Documents”
by the Administrative Agent and the Borrower.

“Additional Lender” has the meaning specified in Section 2.14(c).

“Additional Term A-1 Commitment” means, as to any Person, such Person’s
obligation to make on the Amendment No. 3 Effective Date (i) a Term A-1 Loan
pursuant to Section 2.01(d)(y) and (ii) a Term A-1 Loan pursuant to
Section 2.01(e)(y), in an aggregate principal amount not to exceed the amount
set forth opposite such Person’s name on Schedule 2.01(d) under the caption
“Additional Term A-1 Commitment” or in the Assignment and Assumption pursuant to
which such Person becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The initial
aggregate amount of the Additional Term A-1 Commitments is $241,874,090.92.

“Additional Term A-1 Lender” means, at any time, any Person that has an
Additional Term A-1 Commitment or an Additional Term A-1 Loan.

“Additional Term A-1 Loan” means a Loan made pursuant to SectionsSection
2.01(d)(y) or (e)(y).

“Additional Tranche A-1 Revolving Commitment” shall have the meaning assigned to
such term in Amendment No. 4.

“Additional Term A-2 Commitment” means, as to any Person, such Person’s
obligation to make on the Amendment No. 4 Effective Date a Term A-2 Loan
pursuant to Section 2.01(g)(y) in an aggregate principal amount not to exceed
the amount set forth opposite such Person’s name under the caption “Additional
Term A-2 Commitment” or in the Assignment and Assumption pursuant to which such
Person becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The initial aggregate
amount of the Additional Term A-2 Commitments is $0.

“Additional Term A-2 Lender” means, at any time, any Person that has an
Additional Term A-2 Commitment or an Additional Term A-2 Loan.

“Additional Term A-2 Loan” means a Loan made pursuant to Sections 2.01(g)(y).
For the avoidance of doubt, the aggregate principal amount of the Additional
Term A-2 Loans is $0.

“Administrative Agent” means, subject to Section 9.13, Bank of America, in its
capacity as administrative agent under the Loan Documents, or any successor
administrative agent appointed in accordance with Section 9.09.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
as the Administrative Agent may from time to time notify the Borrower and the
Lenders.

 

-2-



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
and the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” meanshas the meaning specified in the introductory paragraph to this
Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.17.

“AHYDO Payment” means any payment with respect to any Indebtedness that is
required by the terms of such Indebtedness to be paid on the last day of any
accrual period that ends after the fifth anniversary of the date of incurrence
thereof to avoid such Indebtedness being characterized as an “applicable high
yield discount obligation” under Section 163 of the Code.

“Alternative Currency” means each of Euro, British Pounds Sterling and Canadian
Dollars and each other lawful currency (other than Dollars) that is approved by
the Administrative Agent and each Revolving Credit Lender in accordance with
Section 1.10.

“Alternative Incremental Facilities Debt” has the meaning specified in Section
7.03(bb).

“Alternative L/C Currency” means Euro, British Pounds Sterling, Canadian
Dollars, Australian Dollars and Singapore Dollars and each other lawful currency
(other than Dollars) that is approved by the Administrative Agent and each
relevant L/C Issuer in accordance with Section 1.10.

“Amendment No. 3” means Amendment No. 3 to this Agreement, dated as of August 2,
2013, by and among Borrower, the Guarantors party thereto, the Administrative
Agent, the Collateral Agent, the Swing Line Lender, the L/C Issuer, the Lenders
party thereto, the Additional Term A-1 Lenders and the Revolving Credit Lenders
party thereto.

“Amendment No. 4” means Amendment No. 4 to this Agreement, dated as of June 9,
2015, by and among Borrower, the Guarantors, the Administrative Agent, the
Collateral Agent, the Swing Line Lender, the L/C Issuer, the Cashless Option
Term A-1 Lenders and the Revolving Credit Lenders party thereto.

“Amendment No. 3 Arrangers” means each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated, HSBC Bank USA, N.A. and SunTrust Robinson Humphrey, Inc., in its
capacity as Joint Bookrunner and Joint Lead Arranger under Amendment No. 3.

“Amendment No. 4 Arrangers” means each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated, HSBC Bank USA, N.A. and SunTrust Robinson Humphrey, Inc., in its
capacity as Joint Bookrunner and Joint Lead Arranger under Amendment No. 4.

“Amendment No. 3 Effective Date” means August 2, 2013, the date on which the
conditions precedent set forth in Section 4 of Amendment No. 3 were satisfied.

“Amendment No. 4 Effective Date” means June 9, 2015, the date on which the
conditions precedent set forth in Section 3 of Amendment No. 4 were satisfied.

 

-3-



--------------------------------------------------------------------------------

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party or its Subsidiaries, related to terrorism
financing or money laundering including any applicable provision of Title III of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001 (Title III of
Pub. L. 107-56) and The Currency and Foreign Transactions Reporting Act (also
known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§
1818(s), 1820(b) and 1951-1959).

“Applicable Discount” has the meaning specified in Section 2.05(d)(iii).

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for Eurocurrency Rate Loans, Base Rate Loans, L/C
Advances, Swing Line Loans or Letters of Credit, as applicable, as notified to
the Administrative Agent and the Borrower or as otherwise specified in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
any of which offices may, subject to Section 3.01(e) and Section 3.02, be
changed by such Lender upon ten (10) days’ prior written notice to the
Administrative Agent and the Borrower; provided that, for the purposes of the
definition of “Excluded Taxes” and Section 3.01, any such change shall be deemed
an assignment made pursuant to an Assignment and Assumption. Unless the context
otherwise requires, each reference to a Lender shall include its Applicable
Lending Office.

“Applicable Rate” means a percentage per annum equal to: (i) until delivery of
financial statements and a related Compliance Certificate for the first full
fiscal quarter commencing on or after the Amendment No. 34 Effective Date
pursuant to Sections 6.01 and 6.02, (A) for Eurocurrency Rate Loans that are
Revolving Credit Loans or Term A-12 Loans, 2.251.50%, (B) for Base Rate Loans
that are Revolving Credit Loans or Term A-12 Loans, 1.250.50% and (C) for Letter
of Credit Fees, 2.251.50% per annum and (ii) thereafter, in connection with
Revolving Credit Loans, Term A-12 Loans and Letter of Credit Fees, the
percentages per annum set forth in the table below, based upon the First Lien
Net Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a):

Applicable Rate

 

Pricing
Level

  

First Lien Net

Leverage Ratio

   Letter of Credit Fees     Base Rate for
Revolving
Loans and Term A-
12 Loans     Eurocurrency Rate
for Revolving
Loans and Term A-12
Loans  

I

   >2.75:1.00      2.00 %      1.00 %      2.00 % 

II

   <2.75:1.00 but
>1.75:1.00      1.75 %      0.75 %      1.75 % 

III

  

<1.75:1.00 but >

1.00:1.00

     1.50 %      0.50 %      1.50 % 

IIV

   >2.00<1.00:1.00      2.251.25 %      1.250.25 %      2.251.25 % 

II

   £2.00:1.00 but
>1.50:1.00      2.00 %      1.00 %      2.00 % 

II

   £1.50:1.00      1.75 %      0.75 %      1.75 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
First Lien Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Level I shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the first Business Day
immediately following the date a Compliance Certificate is delivered in
accordance with Section 6.02(a).

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the First
Lien Net Leverage Ratio set forth in any Compliance Certificate delivered to the
Administrative Agent is inaccurate for any reason and the result thereof is that
the Lenders received

 

-4-



--------------------------------------------------------------------------------

interest or fees for any period based on an Applicable Rate that is less than
that which would have been applicable had the First Lien Net Leverage Ratio been
accurately determined, then, for all purposes of this Agreement, the “Applicable
Rate” for any day occurring within the period covered by such Compliance
Certificate shall retroactively be deemed to be the relevant percentage as based
upon the accurately determined First Lien Net Leverage Ratio for such period,
and any shortfall in the interest or fees theretofore paid by the Borrower for
the relevant period pursuant to Section 2.09 and Section 2.10 as a result of the
miscalculation of the First Lien Net Leverage Ratio shall be deemed to be (and
shall be) due and payable under the relevant provisions of Section 2.09 or
Section 2.10, as applicable, at the time the interest or fees for such period
were required to be paid pursuant to said Section (and shall remain due and
payable until paid in full, together with all amounts owing under Section 2.09
(other than Section 2.09(b)), in accordance with the terms of this Agreement);
provided that, notwithstanding the foregoing, so long as an Event of Default
described in Section 8.01(f) has not occurred with respect to the Borrower, such
shortfall shall be due and payable five (5) Business Days following the
determination described above.

Notwithstanding the foregoing, the Applicable Rate in respect of any tranche of
Extended Revolving Credit Commitments or any Extended Term Loans or Revolving
Credit Loans made pursuant to any Extended Revolving Credit Commitments shall be
the applicable percentages per annum set forth in the relevant Extension Offer.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency or Alternative L/C Currency, the local time in the place of
settlement for such Alternative Currency or Alternative L/C Currency, as
applicable, as may be determined by the Administrative Agent or the L/C Issuer,
as the case may be, to be necessary for timely settlement on the relevant date
in accordance with normal banking procedures in the place of payment.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Foreign Bank” has the meaning specified in the definition of “Cash
Equivalents.”

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Assignees” has the meaning specified in Section 10.07(b)(i).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease, the capitalized amount thereof that would appear on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries prepared as of
such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal years ended December 31, 2011,
2010 and 2009 and the related consolidated statements of income or operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal years, including the notes thereto.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

-5-



--------------------------------------------------------------------------------

“Available Amount” means, at any time (the “Available Amount Reference Time”),
an amount (which shall not be less than zero) equal to the sum of:

(a) $75,000,000100,000,000 (which amount shall not be reduced by any amounts
used under the Available Amount prior to the Amendment No. 34 Effective Date);
plus

(b) (x) the cumulative amount of Excess Cash Flow (as defined in this Agreement
immediately prior to the Amendment No. 4 Effective Date) of the Borrower and
theits Restricted Subsidiaries for all full fiscal years completed after the
Closing Date (commencing with the first full fiscal year ending after the
Closing Date) and prior to the Available Amount Reference Time,through the
Amendment No. 4 Effective Date minus (y) the portion of such Excess Cash Flow
that has been (or is required to be)(as defined in this Agreement immediately
prior to the Amendment No. 4 Effective Date) that was applied after the Closing
Date and prior to the Available Amount Reference Time to the prepayment of Term
Loans in accordance with Section 2.05(b)(iAmendment No. 4 Effective Date toward
either (A) the making of mandatory prepayments under this Agreement or (B) the
usage of the Available Amount in reliance on clause (b) of the definition of
Available Amount (as defined in this Agreement immediately prior to the
Amendment No. 4 Effective Date); plus

(c) 50% of the Consolidated Net Income (or, if Consolidated Net Income shall be
a deficit, minus 100% of such deficit) of the Borrower and its Restricted
Subsidiaries accrued on a cumulative basis during the period (taken as one
accounting period) from the first day of the fiscal quarter in which the
Amendment No. 4 Effective Date occurs and ending on the last day of the fiscal
quarter in respect of which financial statements have been delivered pursuant to
Section 6.01(a) or (b); plus

(d) the amount of any capital contributions or Net Cash Proceeds from any
Permitted Equity Issuance (or issuance of debt securities following the
Amendment No. 4 Effective Date that have been converted into or exchanged for
Qualified Equity Interests) ( of the Borrower) (other than other than Excluded
Contributions and Designated Preferred Stock and other than any capital
contributions or equity or debt issuances to the extent utilized in connection
with other transactions permitted pursuant to Section 7.02, 7.06 or 7.09), in
each case received or made by the Borrower during the period from and including
the Business Day immediately following the ClosingAmendment No. 4 Effective Date
through and including the Available Amount Reference Time; plus

(de) the aggregate amount of Retained Declined Proceeds retained by the Borrower
during the period from the Business Day immediately following the
ClosingAmendment No. 4 Effective Date through the Available Amount Reference
Time; plus

(ef) to the extent not already included in the calculation of Consolidated Net
Income of the Borrower and theits Restricted Subsidiaries, the aggregate amount
of all cash dividends and other cash distributions received by the Borrower or
any Restricted Subsidiary during the period from the Business Day immediately
following the Amendment No. 4 Effective Date through the Available Amount
Reference Time from Investments made using the Available Amount pursuant to
Section 7.02(n) in an aggregate amount not to exceed the amount by which the
Available Amount was reduced when making such Investments; plus

(fg) to the extent not (i) already included in the calculation of Consolidated
Net Income of the Borrower and theits Restricted Subsidiaries or (ii) used to
prepay Term Loans or otherwise applied in accordance with Section 2.05(b)(ii) or
Section 2.05(b)(vi) or (iii) constituting Retained Declined Proceeds, the
aggregate amount of all Net Cash Proceeds received by the Borrower or any
Restricted Subsidiary during the period from the Business Day immediately
following the Amendment No. 4 Effective Date through the Available Amount
Reference Time in connection with the sale, transfer or other disposition of
Investments made using the Available Amount pursuant to Section 7.02(n) in an
aggregate amount not to exceed the amount by which the Available Amount was
reduced when making such Investments; plus

(gh) in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is

 

-6-



--------------------------------------------------------------------------------

liquidated into, the Borrower or a Restricted Subsidiary, in each case following
the Amendment No. 4 Effective Date the fair market value of the Investments of
the Borrower and theits Restricted Subsidiaries in such Unrestricted Subsidiary
at the time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable), in each case to the extent such
Investments correspond to the designation of a Subsidiary as an Unrestricted
Subsidiary pursuant to Section 6.14 and were originally made using the Available
Amount pursuant to Section 7.02(n) in an aggregate amount not to exceed the
amount by which the Available Amount was reduced when making such Investments,
minus

(hi) the aggregate amount of (i) any Discounted Voluntary Prepayments made
pursuant to Section 2.05, (ii) any Investments made pursuant to Section 7.02(n),
(iiiii) any Restricted Payments made pursuant to Section 7.06(k) and (iviii) any
payments made pursuant to Section 7.09(a)(iii)(y), in each case, during the
period from the Business Day immediately following the Amendment No. 4 Effective
Date through the Available Amount Reference Time (and, for purposes of this
clause (hi), without taking account of the intended usage of the Available
Amount at such Available Amount Reference Time);

provided, that the amounts specified in clauses (a) and (bc) shall only be
available if the Borrower is in compliance with the Financial Covenant for the
Test Period most recently ended prior to such Available Amount Reference Time,
determined on a Pro Forma Basis after giving effect to any Specified Transaction
in connection with the intended usage of the Available Amount at such Available
Amount Reference Time; provided further that in the case of clause (a), if a
Material Acquisition has occurred after the last day of the fiscal quarter for
which pro forma compliance with the Financial Covenant is calculated and on or
prior to such date, then any related increase of the Financial Covenant level
that may then be applicable under Section 7.10(y) shall be given effect for
purposes of determining such pro forma compliance.

“Bank of America” has the meaning specified in the introductory paragraph to
this Agreement.

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

“Bankruptcy Event” means, with respect to any Person, such Person or its parent
entity becomes the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof;
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person or its parent entity.

“Barclays” means Barclays Bank PLC.

“Base Rate” means , for any day, a fluctuating rate of interest per annum, for
any day, equal to the highest of:

(a) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate”;

(b)  1⁄2 of 1% per annum above the Federal Funds Rate plus 0.50%; and

(c) the Eurocurrency Rate for an Interest Period of one (1) month plus 1%plus
1%; and if the Base Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.

 

-7-



--------------------------------------------------------------------------------

The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“British Pounds Sterling” and “£” mean the lawful currency of the United
Kingdom.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollars” means the lawful currency of Canada.

“Capital Expenditures” means, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities) by the Borrower and its Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as additions
during such period to property, plant or equipment reflected in the consolidated
balance sheet of the Borrower and its Restricted Subsidiaries and
(b) Capitalized Lease Obligations incurred by the Borrower and its Restricted
Subsidiaries during such period.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

 

-8-



--------------------------------------------------------------------------------

“Capitalized Leases” means all leases that are required to be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP; provided
further that all obligations of the Borrower and its Restricted Subsidiaries
that are or would be characterized as an operating lease as determined in
accordance with GAAP as in effect on the Closing Date (whether or not such
operating lease was in effect on such date) shall continue to be accounted for
as an operating lease (and not as a Capitalized Lease) for purpose of this
Agreement regardless of any change in GAAP following the Closing Date that would
otherwise require such obligation to be recharacterized as a Capitalized Lease.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any relevant
L/C Issuer or the Swing Line Lender (as applicable) and the Revolving Credit
Lenders, as collateral for L/C Obligations, Swing Line Obligations, or
obligations of Revolving Credit Lenders to fund participations in respect of
either thereof (as the context may require), cash or deposit account balances
or, if the relevant L/C Issuer or the Swing Line Lender benefiting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
(a) the Administrative Agent and (b) such L/C Issuer or the Swing Line Lender
(as applicable). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary, whether denominated
in Dollars or an Alternative Currency:

(1) Dollars or any Alternative Currency;

(2) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality of the
foregoing the securities of which are unconditionally guaranteed as a full faith
and credit obligation of such government with maturities of 24 months or less
from the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, with any domestic
or foreign commercial bank having capital and surplus of not less than
$500,000,000 in the case of U.S. banks and $100,000,000 (or the Dollar
Equivalent as of the date of determination) in the case of non-U.S. banks;

(4) repurchase obligations for underlying securities of the types described in
clauses (2), (3) and (7) of this definition entered into with any financial
institution meeting the qualifications specified in clause (3) above;

(5) commercial paper rated at least “P-1” by Moody’s or at least “A-1” by S&P,
and in each case maturing within 24 months after the date of creation thereof
and Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s, with maturities of 24 months or
less from the date of acquisition;

(6) marketable short-term money market and similar securities having a rating of
at least “P-1” or “A-1” from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency selected by
the Borrower) and in each case maturing within 24 months after the date of
creation or acquisition thereof;

(7) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from Moody’s or S&P with maturities of
24 months or less from the date of acquisition;

 

-9-



--------------------------------------------------------------------------------

(8) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from Moody’s or S&P with maturities of 24 months or
less from the date of acquisition;

(9) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated within the top three ratings category by
S&P or Moody’s;

(10) with respect to any Foreign Subsidiary: (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein,
(ii) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of business provided such country is a member of the
Organization for Economic Cooperation and Development, and whose short-term
commercial paper rating from S&P is at least “A-1” or the equivalent thereof or
from Moody’s is at least “P-1” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than 270
days from the date of acquisition and (iii) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank; and

(11) Cash Equivalents of the types described in clauses (1) through (10) above
denominated in Dollars or, solely to the extent held in the ordinary course of
business and not for speculative purposes, any Alternative Currency; and

(12) investment funds investing 90% of theirsubstantially all of assets in
securitiesof which comprise investments of the types described in clauses
(1) through (1011) above.

“Cash Management Bank” means any Lender, any Agent, any Lead Arranger or any
Affiliate of the foregoing providing treasury, depository, credit or debit card,
purchasing card and/or cash management services to the Borrower or any
Restricted Subsidiary or conducting any automated clearing house transfers of
funds.

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of any overdraft
and related liabilities arising from treasury, depository, credit or debit card,
purchasing card or cash management services or any automated clearing house
transfers of funds.

“Cashless Option Term A Lender” means each Term A Lender that executed and
delivered a Consent (as defined in Amendment No. 3) to Amendment No. 3 under the
“Cashless Settlement Option” thereto.

“Cashless Option Term A-1 Lender” means each Term A-1 Lender that executed and
delivered a Consent (as defined in Amendment No. 4) to Amendment No. 4 under the
“Cashless Settlement Option” thereto.

“Cashless Option Term B Lender” means each Term B Lender that executed and
delivered a Consent (as defined in Amendment No. 3) to Amendment No. 3 under the
“Cashless Settlement Option” thereto.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CEB Revolver” means that certain credit agreement dated as of March 16, 2011,
by and among the Borrower, the guarantors from time to time party thereto, the
lenders from time to time party thereto and Bank of America, N.A., as
administrative agent, swing line lender and letters of credit issuer, as
amended, modified or waived.

“Certain Funds Covenant” means, solely in relation to the Borrower, the
covenants set forth in Sections 6.05, 7.01, 7.02, 7.03, 7.06, 7.07 and 7.08.

 

-10-



--------------------------------------------------------------------------------

“Certain Funds Default” means any continuing Event of Default arising under
Sections 8.01(a), 8.01(b) (only in relation to a breach of a Certain Funds
Covenant), 8.01(c) (only in relation to a breach of a Certain Funds Covenant),
8.01(d) (only in relation to a breach of a Certain Funds Representation),
8.01(f), 8.01(g), 8.01(j) and 8.01(k), in each case relating solely to the
Borrower.

“Certain Funds Period” means the period from and including the date of this
Agreement to and including the earlier of (and including): (i) 11:59 pm on the
Closing Date; and (ii) the Termination Date.

“Certain Funds Representations” means, solely in relation to the Borrower, the
representations and warranties set forth in Sections 5.01(a)-(c) (inclusive),
5.02, 5.03, 5.04, 5.07(b), 5.12 and 5.19.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means the earlier to occur of:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act
except that a person or group shall be deemed to have “beneficial ownership” of
all Equity Interests that such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time (such
right, an “option right”)), directly or indirectly, of more than thirty- five
percent (35%) of the then outstanding Equity Interests of the Borrower entitled
to vote for members of the board of directors or equivalent governing body of
the Borrower on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right) other than in connection with any transaction or series of
transactions in which the Borrower shall become the Wholly-Owned Subsidiary of a
Person of which no person or group, as noted above, holds more than 35% of the
Equity Interests entitled to vote for members of the board of directors or
equivalent governing body of such Person on a fully diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).the occurrence of a “Change of Control” (or
similar event, however denominated), as defined under any Indebtedness incurred
pursuant to Section 7.03(v), (w), (x) or (bb), to the extent such Indebtedness
exceeds the Threshold Amount.

 

-11-



--------------------------------------------------------------------------------

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders or Term Lenders, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Credit
Commitments, Term A Commitments, Additional Term A-1 Commitments, Additional
Term A-2 Commitments, Extended Revolving Credit Commitments, an Incremental
Revolving Commitment, or Commitments in respect of any Incremental Term Loans
and (c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Revolving Credit Loans, Term
A Loans, Term A-1 Loans, Term A-2 Loans, Extended Term Loans or Incremental Term
Loans. Incremental Term Loans and Extended Term Loans that have different terms
and conditions (together with the Commitments in respect thereof) shall be
construed to be in different Classes.

“Clean-Up Period” has the meaning specified in Section 8.01.

“Closing Date” means the date on or prior to the Termination Date that all the
conditions precedent in Section 4.01 are satisfied in accordance with their
terms or waived in accordance with Section 10.01 and the SHL Acquisition is
consummated.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means all the “Collateral” as defined in the Collateral Documents
and shall include the Mortgaged Properties.

“Collateral Agent” means Bank of America, in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent appointed in
accordance with Section 9.09.

“Collateral and Guarantee Requirement” means, at any time on and after the
Closing Date, the requirement that:

(a) the Collateral Agent shall have received each Collateral Document required
to be delivered on the Closing Date pursuant to Section 4.01 or pursuant to
Section 6.11 or Section 6.13 at such time, duly executed by each Loan Party
thereto;

(b) all Obligations shall have been unconditionally guaranteed (the
“Guaranties”) by each Wholly-Owned Restricted Subsidiary (other than any
Excluded Subsidiary), including as of the Closing Date those that are listed on
Schedule 1.01C hereto (each, a “Guarantor”);

(c) the Obligations and the Guaranties shall have been secured pursuant to the
Security Agreement by a first-priority security interest in all the Equity
Interests (other than (i) Equity Interests of De Minimis Foreign Subsidiaries,
(ii) any Equity Interest of any Subsidiary acquired pursuant to a Permitted
Acquisition financed with Indebtedness incurred pursuant to Section 7.03(h) if
such Equity Interests are pledged as security for such Indebtedness and if and
for so long as the terms of such Indebtedness prohibit the creation of any other
Lien on such Equity Interests and (iii) Equity Interests of any JV Entity if and
for so long as the terms of any Contractual Obligation existing on the Closing
Date prohibit the creation of any other Lien on such Equity Interests (or with
respect to any JV Entity acquired after the Closing Date, as of the date of such
acquisition; provided such Contractual Obligation was not entered into in
connection with or anticipation of such acquisition)), (iii) Equity Interests of
any Restricted Subsidiary with respect to which the Administrative Agent and the
Borrower have determined in their reasonable judgment and agreed in writing that
the costs of providing a pledge of such Equity Interests or perfection thereof
is excessive in view of the benefits to be obtained by the Secured Parties
therefrom, and (iv) Equity Interests of any captive insurance companies,
not-for-profit Subsidiaries or special purpose entities and JV Entities (to the
extent that a pledge of such Equity Interests is prohibited by the terms of the
organizational documents of the applicable such JV Entity)) of any Restricted
Subsidiary held directly by the Borrower or any Guarantor in any Restricted
Subsidiary (limited, in the case of Equity Interests of any Foreign Subsidiary
not otherwise excluded from this clause (c), to 65% of the issued and
outstanding Equity Interests of each such Foreign Subsidiary);

 

-12-



--------------------------------------------------------------------------------

(d) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guaranties shall have been secured by a
perfected security interest (other than in the case of mortgages, to the extent
such security interest may be perfected by delivering certificated securities,
filing personal property financing statements or making any necessary filings
with the United States Patent and Trademark Office or United States Copyright
Office) in, and mortgages on, substantially all tangible and intangible assets
of the Borrower and each Guarantor (including, without limitation, accounts
receivable, inventory, equipment, investment property, intellectual property,
other general intangibles (including contract rights), intercompany notes, owned
(but not leased) real property and proceeds of the foregoing), in each case,
with the priority required by the Collateral Documents; provided that security
interests in real property shall be limited to the Mortgaged Properties;

(e) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(f) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Property required to be delivered pursuant to
Section 6.11 and Section 6.13 (the “Mortgaged Properties”) duly executed and
delivered by the record owner of such property, (ii) a title insurance policy
for such property or the equivalent or other form (if applicable) available in
each applicable jurisdiction (the “Mortgage Policies”) insuring the Lien of each
such Mortgage in an amount not to exceed the fair market value of each such
Material Real Property (as reasonably determined by the Borrower) as a valid
Lien on the property described therein, free of any other Liens except as
expressly permitted by Section 7.01, together with such endorsements,
coinsurance and reinsurance as the Collateral Agent may reasonably request,
(iii) a completed Life of Loan Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and each Loan Party relating thereto)
and if any improvements on any Mortgaged Property is located in an area
designated as a “special flood hazard area,” evidence of such flood insurance as
may be required under Section 6.07 and (iv) such existing surveys, existing
abstracts, existing appraisals, legal opinions and other documents as the
Collateral Agent may reasonably request with respect to any such Mortgaged
Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as the Administrative Agent and
the Borrower agree in writing that the cost of creating or perfecting such
pledges or security interests in such assets or obtaining title insurance or
surveys in respect of such assets shall be excessive in view of the benefits to
be obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for creation or the
perfection of security interests in or the obtaining of title insurance and
surveys with respect to particular assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the Loan
Parties on such date) where it reasonably determines, in consultation with the
Borrower, that creation or perfection cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
by this Agreement or the Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) with respect to leases
of real property entered into by any Loan Party, such Loan Party shall not be
required to take any action with respect to creation or perfection of security
interests with respect to such leases; (b) Liens and the Guaranties required to
be granted from time to time pursuant to the Collateral and Guarantee
Requirement shall be subject to exceptions and limitations set forth in the
Collateral Documents and, to the extent appropriate in the applicable
jurisdiction, as agreed in writing between the Administrative Agent and the
Borrower; (c) the Collateral and Guarantee Requirement shall not apply to any of
the following assets: (i) any fee-owned real property that is not a Material
Real Property or that is located in a jurisdiction other than the United States
and any leasehold interests in real property, (ii) motor vehicles and other
assets subject to certificates of title to the extent a Lien thereon cannot be
perfected by the filing of a UCC financing statement (or equivalent), letter of

 

-13-



--------------------------------------------------------------------------------

credit rights and commercial tort claims, (iii) assets for which a pledge
thereof or a security interest therein is prohibited by applicable Laws,
(iv) any lease, license or other agreements or any property subject to a
purchase money security interest, Capitalized Lease Obligation or similar
arrangements, in each case to the extent permitted under the Loan Documents, to
the extent that a pledge thereof or a security interest therein would violate or
invalidate such lease, license or agreement, purchase money, Capitalized Lease
or similar arrangement, or create a right of termination in favor of any other
party thereto (other than a Borrower or a Guarantor) after giving effect to the
applicable anti-assignment clauses of the Uniform Commercial Code and applicable
Laws, other than the proceeds and receivables thereof the assignment of which is
expressly deemed effective under applicable Laws notwithstanding such
prohibition, (v) any Equity Interest of any Subsidiary the pledge of which is
prohibited by applicable law or which would require governmental consent,
approval, license or authorization unless such consent, approval, license or
authorization has been received, (vi) any intent-to-use trademark application
prior to the filing and acceptance of a verified statement of use or amendment
to allege use with respect thereto to the extent, if any, that, and solely
during the period, if any, in which the grant, attachment or assignment (apart
from the business or that portion of the business to which it relates) of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under the federal laws of the United States
and (vii) any assets to the extent a security interest in such assets would
result in material adverse tax consequences as reasonably determined by the
Borrower in consultation with (but without the consent of) the Administrative
Agent; (d) no control agreements shall be required with respect to any deposit
account or securities account; (e) no landlord waivers, estoppels or collateral
access letters shall be required; and (f) no action shall be required with
respect to any Intellectual Property (as defined in the Security Agreement) that
is governed solely by the laws of a jurisdiction other than the United States.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the mortgages, collateral assignments, Security Agreement
Supplements, security agreements, pledge agreements, intellectual property
security agreements or other similar agreements delivered to the Collateral
Agent and the Lenders pursuant to Section 4.01(f), Section 6.11 or Section 6.13,
the Guaranty and each of the other agreements, instruments or documents that
creates or purports to create a Lien or Guaranty in favor of the Collateral
Agent for the benefit of the Secured Parties.

“Commitment” means a Term A Commitment, an Additional Term A-1 Commitment, an
Additional Term A-2 Commitment, a Revolving Credit Commitment, an Extended
Revolving Credit Commitment or commitment in respect of any Incremental Term
Loans or any combination thereof, as the context may require.

“Commitment Fee” has the meaning provided in Section 2.09(a).

“Commitment Letter” means the amended and restated commitment letter dated
June 29, 2012, among the Borrower, Bank of America, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Barclays, as amended, supplemented or otherwise
modified from time to time.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Companies” has the meaning specified in the Preliminary Statements to this
Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Depreciation and Amortization Expense” means, for any period, the
total amount of depreciation and amortization expense, including the
amortization of deferred financing fees or costs, capital expenditures and the
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, of the Borrower and its Restricted Subsidiaries
for such period on a consolidated basis and otherwise as determined in
accordance with GAAP.

 

-14-



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any Periodperiod, the Consolidated Net Income
of the Borrower and its Restricted Subsidiaries for such period:

(a) increased (without duplication) by the following:

(i) provision for taxesTaxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxesTaxes and foreign
withholding taxesTaxes of the Borrower and its Restricted Subsidiaries paid or
accrued during such period (including penalties and interest relating to any
such Taxes or arising from any Tax examinations), in each case deducted (and not
added back) in computing Consolidated Net Income; plus

(ii) Consolidated Interest Expense of the Borrower and its Restricted
Subsidiaries for such period (including (x) net losses or any obligations under
any Swap Contracts or other derivative instruments entered into for the purpose
of hedging interest rate risk and (y) costs of surety bonds in connection with
financing activities); plus

(iii) Consolidated Depreciation and Amortization Expense of the Borrower and its
Restricted Subsidiaries for such period to the extent the same were deducted
(and not added back) in computing Consolidated Net Income; plus

(iv) any expenses or charges related to any equity offering, Investment,
acquisition, disposition or recapitalization permitted hereunder or the
incurrence of Indebtedness permitted to be incurred hereunder (including a
refinancing thereof) (in each cashcase, whether or not successful), including
(A) such fees, expenses or charges related to the offering of the Senior
Unsecured Notes, the Loans and any other credit facilities and (B) any amendment
or other modification of the Senior Unsecured Notes, the Loans and any other
credit facility or issuance of Indebtedness, in each case, deducted (and not
added back) in computing Consolidated Net Income; plus

(v) the amount of any restructuring charge or reserve, integration cost or other
business optimization expense or cost associated with establishing new
facilities that is deducted (and not added back) in such period in computing
Consolidated Net Income, including any one-time costs incurred in connection
with acquisitions (including the SHL Acquisition) on and after the Closing Date,
and costs related to the closure and/or consolidation of facilities; provided
that the aggregate amount added back pursuant to this clause (v), clause
(vii) below and any increase to Consolidated EBITDA as a result of clause (b) of
the Pro FormForma Adjustment attributable to business optimization expenses
(other than as a result of an actual increase in revenues or an actual reduction
in costs) for any period shall not exceed (on a Pro Forma Basis) 25% of
Consolidated EBITDA for such period; plus

(vi) any other non-cash charges, write-downs, expenses, losses or items reducing
Consolidated Net Income for such period including any impairment charges or the
impact of purchase accounting, and amortization of goodwill and other
intangibles (excluding any such non-cash charge, write-down or item to the
extent it represents an accrual or reserve for a cash expenditure for a future
period); plus

(vii) the amount of “run-rate” cost savings and synergies projected by the
Borrower in good faith and certified by a Responsible Officer of the Borrower in
writing to the Administrative Agent to result from actions either taken or
initiated prior to or during such period (which cost savings and synergies shall
be subject only to certification by a Responsible Officer of the Borrower and
shall be calculated on a pro forma basis as though such cost savings and
synergies had been realized on the first day of such period), net of the amount
of actual benefits realized or expected to be realized prior to or during such
period from such actions; provided that (A) a

 

-15-



--------------------------------------------------------------------------------

Responsible Officer of the Borrower shall have certified to the Administrative
Agent that (x) such cost savings or synergies are reasonably identifiable,
reasonably attributable to the actions specified and reasonably anticipated to
result from such actions and (y) such actions have been taken or initiated and
the benefits resulting therefrom are anticipated by the Borrower to be realized
within twelveeighteen (1218) months, (B) no cost savings shall be added pursuant
to this clause (vii) to the extent duplicative of any expenses or charges
relating to such cost savings that are included in clause (v) above with respect
to such period and (C) the aggregate amount added back pursuant to clause
(v) above, this clause (vii) and any increase to Consolidated EBITDA as a result
of clause (b) of the Pro FormForma Adjustment attributable to business
optimization expenses (other than as a result of an actual increase in revenues
or an actual reduction in costs) for any period shall not exceed (I) (on a Pro
Forma Basis) 25% of Consolidated EBITDA for such period; plus

(viii) any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or Net Cash Proceeds of
an issuance of Equity Interests of the Borrower (other than Disqualified Equity
Interests); plus

(ix) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; plus

(x) any net loss included in the consolidated financial statements due to the
application of Financial Accounting Standards No. 160 “Non-controlling Interests
in Consolidated Financial Statements (“FAS 160”); plus

(xi) realized foreign exchange losses resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheet
of the Borrower and its Restricted Subsidiaries; and

(xi) [reserved];

(xii) net realizedunrealized gains and losses from Swap Contracts or embedded
derivatives that require similar accounting treatment and the application of
Accounting Standard Codification Topic 815 and Accounting Standards Codification
Topic 825 and related pronouncements;

(xiii) the amount of any interest expense attributable to minority equity
interests of third parties in any non-wholly owned Restricted Subsidiary;

(xiv) any foreign currency translation decreases or transaction losses in
respect of Indebtedness of Borrower or any Restricted Subsidiary denominated in
a currency other than the functional currency of Borrower or such Restricted
Subsidiary, as the case may be, including those related to currency
remeasurements of Indebtedness (including any net loss resulting from any
interest rate agreement, currency agreement or commodity agreement (but
excluding commodity agreements relating to raw materials used in the ordinary
course of the Borrower’s business) for currency exchange risk), and net of any
non-operating foreign currency losses relating to remeasurement of assets and
liabilities denominated in foreign currencies; and

(b) decreased (without duplication) by the sum of: (i) non-cash gains increasing
Consolidated Net Income of the Borrower and its Restricted Subsidiaries for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a

 

-16-



--------------------------------------------------------------------------------

prior period so long as such cash did not increase Consolidated EBITDA in such
prior period; plus (ii) realized foreign exchange income or gains resulting from
the impact of foreign currency changes on the valuation of assets or liabilities
on the balance sheet of the Borrower and its Restricted Subsidiaries; plus
(iii) any net realized income or gains from any obligations under any Swap
Contracts or embedded derivatives that require similar accounting treatment and
the application of Accounting Standard Codification Topic 815 and related
pronouncements; plus (iv) any net income included in the consolidated financial
statements due to the application of FAS 160; plus (v) any foreign currency
translation increases or transaction gains in respect of Indebtedness of
Borrower or any Restricted Subsidiary denominated in a currency other than the
functional currency of Borrower or such Restricted Subsidiary, as the case may
be, including those related to currency remeasurements of Indebtedness
(including any net gain resulting from any interest rate agreement, currency
agreement or commodity agreement (but excluding commodity agreements relating to
raw materials used in the ordinary course of the Borrower’s business) for
currency exchange risk), and net of any non-operating foreign currency gains
relating to remeasurement of assets and liabilities denominated in foreign
currencies;

(c) increased or decreased (without duplication) by, as applicable, any
adjustments resulting for the application of Accounting Standards Codification
Topic 460 or any comparable regulation; and

(d) increased or decreased (to the extent not already included in determining
Consolidated EBITDA) by any Pro Forma Adjustment.

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired) (including the Companies), to the extent
not subsequently sold, transferred or otherwise disposed of by the Borrower or
such Restricted Subsidiary during such period (each such Person, property,
business or asset acquired and not subsequently so disposed of, an “Acquired
Entity or Business”), and the Acquired EBITDA of any Unrestricted Subsidiary
that is converted into a Restricted Subsidiary during such period (each a
“Converted Restricted Subsidiary”), based on the actual Acquired EBITDA of such
Acquired Entity or Business or Converted Restricted Subsidiary for such period
(including the portion thereof occurring prior to such acquisition) and (B) an
adjustment in respect of each Acquired Entity or Business equal to the amount of
the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition)
as specified in a certificate executed by a Responsible Officer and delivered to
the Lenders and the Administrative Agent. For purposes of determining the Net
Leverage Ratio and the First Lien Net Leverage Ratio, there shall be excluded in
determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset (other than an Unrestricted Subsidiary)
sold, transferred or otherwise disposed of, closed or classified as discontinued
operations by the Borrower or any Restricted Subsidiary during such period (each
such Person, property, business or asset so sold or disposed of, a “Sold Entity
or Business”) and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each a “Converted
Unrestricted Subsidiary”), based on the actual Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer or
disposition).

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of:

(1) consolidated interest expense of the Borrower and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (c) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
-to -market valuation of any obligations under any Swap Contracts or other
derivative instruments pursuant to GAAP), (d) the interest component of
Capitalized Lease Obligations, and (e) net payments, if any, pursuant to
interest rate obligations under any Swap Contracts with respect to Indebtedness;
plus

 

-17-



--------------------------------------------------------------------------------

(2) consolidated capitalized interest of the Borrower and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

“Consolidated Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of Indebtedness
for borrowed money, obligations in respect of Capitalized Leases and debt
obligations evidenced by promissory notes or similar instruments minus (b) up to
$150 million of unrestricted cash and Cash Equivalents (in each case, free and
clear of all Liens, other than Liens granted under the Loan Documents and any
nonconsensual Lien that is permitted under the Loan Documents) included in the
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as of
such date, which aggregate amount of unrestricted cash and Cash Equivalents
shall be determined without giving pro forma effect to the proceeds of
Indebtedness incurred or proposed to be incurred on such date; provided that
Consolidated Net Debt shall not include (x) Letters of Credit, except to the
extent of drawn but unreimbursed amounts thereunder and (y) obligations under
Swap Contracts not entered into for speculative purposes.

“Consolidated Net Income” means, for any period, the consolidated net income
(loss) of the Borrower and its Restricted Subsidiaries for such period
determined on a consolidated basis on the basis of GAAP; provided, however, that
there will not be included in such Consolidated Net Income:

(a) adjusted, to the extent included in calculating such net income, by
excluding, without duplication:

(1) subject to the limitations contained in clause (3) below, any net income
(loss) of any Person if such Person is not a Restricted Subsidiary, except that
the Borrower’s equity in the net income of any such Person for such period will
be included in such Consolidated Net Income up to the aggregate amount of cash
or Cash Equivalents actually distributed or that (as reasonably determined by a
Responsible Officer of the Borrower) could have been distributed by such Person
during such period to the Borrower or a Restricted Subsidiary as a dividend or
other distribution or return on investment (subject, in the case of a dividend
or other distribution or return on investment to a Restricted Subsidiary, to the
limitations contained in clause (2) below);

(2) solely for the purpose of determining the Available Amount, any net income
(loss) of any Restricted Subsidiary (other than Guarantors) if such Subsidiary
is subject to restrictions, directly or indirectly, on the payment of dividends
or the making of distributions by such Restricted Subsidiary, directly or
indirectly, to the Borrower or a Guarantor by operation of the terms of such
Restricted Subsidiary’s charter or any agreement, instrument, judgment, decree,
order, statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its shareholders (other than (a) restrictions that have been
waived or otherwise released and (b) restrictions pursuant to the Loan Documents
or the Senior Unsecured Notes Indenture, except that the Borrower’s equity in
the net income of any such Restricted Subsidiary for such period will be
included in such Consolidated Net Income up to the aggregate amount of cash or
Cash Equivalents actually distributed or that could have been distributed by
such Restricted Subsidiary during such period to the Borrower or another
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend to another Restricted Subsidiary, to the limitation contained in
this clause);

(3) any net gain (or loss) realized upon the sale or other disposition of any
asset or disposed operations of the Borrower or any Restricted Subsidiaries
(including pursuant to any sale/leaseback transaction) which is not sold or
otherwise disposed of in the ordinary course of business (as determined in good
faith by a Responsible Officer or the board of directors of the Borrower);

 

-18-



--------------------------------------------------------------------------------

(4) any extraordinary, exceptional, unusual or nonrecurring gain, loss, charge
or expense or any charges, expenses or reserves in respect of any restructuring,
redundancy or severance expense;

(5) the cumulative effect of a change in accounting principles;

(6) any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options, stock appreciation rights or other equity based awards and
any non-cash deemed finance charges in respect of any pension liabilities or
other provisions and, (ii) income (loss) attributable to deferred compensation
plans or trusts and (iii) any non-cash accruals and reserves that are
established for expenses and losses, in respect of equity-based awards
compensation expense (provided that if any such non-cash charges represent an
accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall reduce Consolidated Net
Income to such extent, and excluding amortization of a prepaid cash item that
was paid in a prior period);

(7) all deferred financing costs written off and premiums paid or other expenses
incurred directly in connection with any early extinguishment of Indebtedness
and any net gain (loss) from any write-off or forgiveness of Indebtedness;

(8) any unrealized gains or losses in respect of any obligations under any Swap
Contracts or any ineffectiveness recognized in earnings related to qualifying
hedge transactions or the fair value of changes therein recognized in earnings
for derivatives that do not qualify as hedge transactions, in each case, in
respect of any obligations under any Swap Contracts;[reserved];

(9) any unrealized foreign currency translation gains or losses in respect of
Indebtedness of any the Borrower or any Restricted Subsidiary denominated in a
currency other than the functional currency of the Borrower or any Restricted
Subsidiary and any unrealized foreign exchange gains or losses relating to
translation of assets and liabilities denominated in foreign currencies;

(10) any unrealized foreign currency translation or transaction gains or losses
in respect of Indebtedness or other obligations of the Borrower or any
Restricted Subsidiary owing to the Borrower or any Restricted Subsidiary;(11)
any purchase accounting effects including, but not limited to, adjustments to
inventory, property and equipment, software and other intangible assets and
deferred revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Borrower and theits Restricted Subsidiaries), as a result of any
consummated acquisition, or the amortization or write-off of any amounts thereof
(including any write-off of in process research and development);

(1210) any goodwill or other intangible asset impairment charge or write-off;

(1311) (A) any after-taxTax effect of income (loss) from the early
extinguishment or cancellation of Indebtedness or any obligations under any Swap
Contracts or other derivative instruments and (B) non-cash gains, losses, income
and expenses resulting from fair value accounting required by Accounting
Standards Codification 815, Derivatives and Hedging, or any related subsequent
Statement of Financial Accounting Standards;

(1412) accruals and reserves that are established within twelve months after the
Closing Date or any other acquisition that are so required to be established as
a result of the Transaction or such acquisition in accordance with GAAP;

(1513) fees, costs and expenses (including audit fees) related to or incurred in
connection with the Transactions; and the Amendment No. 4 Effective Date
Transactions;

(1614) any net unrealized gains and losses resulting from Swap Contracts or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standards Codification Topic 815 and related
pronouncements; and

 

-19-



--------------------------------------------------------------------------------

(b) including, without duplication, dividends and distributions from any JV
Entity actually received in cash by the Borrower in such period.

In addition, to the extent not already included in the Consolidated Net Income
of the Borrower and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted hereunder, to the
extent actually reimbursed, or, so long as the Borrower has made a determination
that a reasonable basis exists for indemnification or reimbursement and only to
the extent that such amount is in fact indemnified or reimbursed within 365 days
of such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so indemnified or reimbursed within such
365 days) and (ii) to the extent covered by insurance and actually reimbursed,
or, so long as the Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that such amount is (A) not denied by the applicable
carrier in writing within 180 days and (B) in fact reimbursed within 365 days of
the date of such evidencedetermination (with a deduction for any amount so added
back to the extent not so reimbursed within such 365 days), expenses with
respect to liability or casualty events or business interruption.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
(i) all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date and (ii) long-term accounts receivable over (b) the
sum of (i) all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total current liabilities” (or any like caption) on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries on
such date and (iii) long-term deferred revenue, but excluding, without
duplication, (a) the current portion of any Funded Debt, (b) all Indebtedness
consisting of Revolving Credit Loans, Swing Line Loans and L/C Obligations to
the extent otherwise included therein, (c) the current portion of interest,
(d) the current portion of current and deferred income taxes, (e) the current
portion of any Capitalized Lease Obligations, (f) deferred revenue arising from
cash receipts that are earmarked for specific projects, (g) the current portion
of deferred acquisition costs and (h) current accrued costs associated with any
restructuring or business optimization (including accrued severance and accrued
facility closure costs).

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(v).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

-20-



--------------------------------------------------------------------------------

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swing Line
Loans, within three Business Days of the date required to be funded by it
hereunder, (b) has notified the Borrower, or the Administrative Agent or any
Lender that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit,
(c) has failed, within three Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“De Minimis Foreign Subsidiary” means, at any date of determination, any Foreign
Subsidiary the Equity Interests of which would otherwise be required to be
pledged pursuant to the Collateral and Guarantee Requirement and which does not
have either (a) net sales that are, when combined with all other De Minimis
Foreign Subsidiaries, greater than five percent (5.0%) of the net sales of the
Borrower and its Restricted Subsidiaries as of the most recent fiscal quarter
end for which the Borrower has delivered financial statements pursuant to
Section 6.01(a) or (b) or (b) assets with a book value that, when combined with
all other De Minimis Foreign Subsidiaries, greater than five percent (5.0%) of
the book value of Total Assets as of the most recent fiscal quarter end for
which the Borrower has delivered financial statements pursuant to
Section 6.01(a) or (b).

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(m) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of the applicable
Disposition).

“Designated Preferred Stock” means Preferred Equity of the Borrower (other than
Disqualified Equity Interests and Excluded Contributions) (a) that is issued for
cash (other than to the Borrower or a Subsidiary of the Borrower or an employee
stock ownership plan or trust established by the Borrower or any such Subsidiary
for the benefit of their employees to the extent funded by the Borrower or such
Subsidiary) and (b) that is designated as “Designated Preferred Stock” pursuant
to a certificate of a Responsible Officer of the Borrower at or prior to the
issuance thereof. A particular item of Designated Non-Cash Consideration will no
longer be considered to be outstanding when and to the extent it has been paid,
redeemed or otherwise retired or sold or otherwise disposed of pursuant to
Section 7.05.

“Discount Range” has the meaning specified in Section 2.05(d)(ii).

“Discounted Prepayment Option Notice” has the meaning specified in
Section 2.05(d)(ii).

“Discounted Voluntary Prepayment” has the meaning specified in
Section 2.05(d)(i).

“Discounted Voluntary Prepayment Notice” has the meaning specified in
Section 2.05(d)(v).

 

-21-



--------------------------------------------------------------------------------

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale Leaseback and any issuance or sale of Equity
Interests of a Restricted Subsidiary) of any property by any Person, including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith;
provided that “Disposition” and “Dispose” shall not be deemed to include any
issuance by the Borrower of any of its Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations under the Loan Documents that are accrued and payable and the
termination of the Commitments and all outstanding Letters of Credit), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Maturity Date of the Term Loans.

“Disqualified Lenders” means (i) such Persons that were specified in writing to
the Administrative Agent and the Lead Arrangers on June 28, 2012 as being
“Disqualified Lenders.” , (ii) competitors of the Borrower and its Subsidiaries
that have been specified in writing to the Administrative Agent from time to
time by the Borrower and (iii) any Affiliates of Persons referred to in clause
(i) or (ii) (other than, in the case of clause (ii) of this definition,
Affiliates that are bona fide debt funds or other financial institutions or
investors that invest in loans or commitments therefor in the ordinary course of
business) that are (x) identified in writing from time to time to the
Administrative Agent by the Borrower or (y) clearly identifiable as Affiliates
of the relevant competitor on the basis of such Affiliates’ name. The list of
Disqualified Lenders shall be made available to all Lenders.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency or Alternative L/C Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
or an L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency or Alternative L/C Currency.

“Domestic Subsidiary” means any Subsidiary (other than a Domestic Subsidiary
Holding Company) that is organized under the laws of the United States, any
state thereof or the District of Columbia.

“Domestic Subsidiary Holding Company” means any Subsidiary that is organized
under the laws of the United States, any state thereof or the District of
Columbia and that has no material assets other than equity interests in(or
equity interests and Indebtedness) of one or more Foreign Subsidiaries that are
CFCs.

“ECF Percentage” has the meaning specified in Section 2.05(b)(i).

“Economic Sanctions Laws” means any and all laws, judgments, orders, executive
orders, decrees, ordinances, rules, regulations, statutes, case law or treaties
applicable to a Loan Party or its Subsidiaries relating to economic sanctions
and terrorism financing administered by OFAC, including any applicable
provisions of the Trading with the Enemy Act (50 U.S.C. App. §§ 5(b) and 16, as
amended), the International Emergency Economic Powers Act, (50 U.S.C. §§
1701-1706, as amended) and Executive Order 13224 (effective September 24, 2001),
as amended.

 

-22-



--------------------------------------------------------------------------------

“Effective Date” means July 2, 2012.

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

“Embargoed Person” means any party that is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”).,
HMT’s Consolidated List of Financial Sanctions Targets and the Investment Ban
List, or any similar list enforced by any other relevant sanctions authority.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.Employee” means any current or former
officer, director, manager or employee, including independent contractors,
limited partners or other Persons compensated by the Borrower or any Subsidiary
in the ordinary course of business or consistent with past practice.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” means any and all Laws relating to pollution, the
protection of the environment, natural resources or to the generation,
transport, storage, use, treatment, Release or threat of Release of any
Hazardous Materials or, to the extent relating to exposure to Hazardous
Materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure of any Person to
any Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the Environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a failure to satisfy the minimum funding standard under Section 412 of the
Code or Section 302 of ERISA with respect to a Pension Plan, whether or not
waived, or a failure to make any required contribution to a Multiemployer Plan;
(d) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of withdrawal liability or notification that a
Multiemployer Plan is insolvent or is in reorganization within the meaning of
Title IV of ERISA or that is in endangered or critical status, within the
meaning of Section 305 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination

 

-23-



--------------------------------------------------------------------------------

under Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (f) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Loan Party or any ERISA Affiliate; (h) a determination that any
Pension Plan is, or is expected to be, in “at-risk” status (within the meaning
of Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the Code); or
(i) the occurrence of a non-exempt prohibited transaction with respect to any
Pension Plan maintained or contributed to by any Loan Party (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) which could result in
liability to any Loan Party.

“Euro”, “EUR” and “€” mean lawful money of the Participating Member States
introduced in accordance with EMU Legislation.

“Eurocurrency Rate” means, for any Interest Period (i) with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBORLondon Interbank Offered Rate (“BBA LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
by Reuters (or other commercially available source providing such quotations of
BBA LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) with respect to any Eurocurrency Rate Loan
denominated in Canadian Dollars, the rate per annum equal to the Canadian Dealer
Offered Rate (“CDOR”), or a comparable or successor rate which rate is approved
by the Administrative Agent, as published on the applicable Reuters screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 10:00 a.m.
(Toronto, Ontario time) on the first day of such Interest Period (or such other
day as is generally treated as the rate fixing day by market practice in such
interbank market, as determined by the Administrative Agent) (or if such day is
not a Business Day, then on the immediately preceding Business Day with a term
equivalent to such Interest Period; and if such Eurocurrency Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
If such rate is not available at such time for any reason, then the
“Eurocurrency Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in the
relevant currency for delivery on the first day of such Interest Period in Same
Day Funds in the approximate amount of the Eurocurrency Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch (or other
Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency. All Loans denominated in an Alternative Currency must
be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period;

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income;

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions by the Borrower and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting); and

 

-24-



--------------------------------------------------------------------------------

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (1) through
(5) of the definition of Consolidated Net Income;

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures made in cash during such
period, to the extent that such Capital Expenditures or acquisitions were
financed with internally generated cash flow of the Borrower or its Restricted
Subsidiaries;

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of repayments of
Term Loans pursuant to Section 2.07(a) and (b) and any mandatory prepayment of
Term Loans pursuant to Section 2.05(b) to the extent required due to a
Disposition that resulted in an increase to such Consolidated Net Income and not
in excess of the amount of such increase but excluding (X) all other prepayments
of Term Loans, (Y) all prepayments under the Revolving Credit Facility and
(Z) all prepayments in respect of any other revolving credit facility, except,
in the case of clause (Z), to the extent there is an equivalent permanent
reduction in commitments thereunder) made during such period, except to the
extent financed with the proceeds of incurrence or issuance of other
Indebtedness of the Borrower or its Restricted Subsidiaries or with the proceeds
from the issuance of Equity Interests;

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income;

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Borrower and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting);

(vi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness;

(vii) the amount of Investments made pursuant to Sections 7.02(j) or (t) during
such period to the extent that such Investments were financed with internally
generated cash flow of the Borrower and its Restricted Subsidiaries;

(viii) the amount of Investments made pursuant to Sections 7.02(n), the amount
of Restricted Payments paid during such period pursuant to Section 7.06(k) and
the amount of payments made during such period pursuant to Section 7.09(a)(iii),
in each case during such period to the extent that such Investments and payments
were financed with internally generated cash flow of the Borrower and its
Restricted Subsidiaries; provided that the aggregate amount of all deductions
from Excess Cash Flow pursuant to this clause (viii) since the Effective Date
shall not exceed $75,000,000;

(ix) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness;

 

-25-



--------------------------------------------------------------------------------

(x) the aggregate amount of expenditures actually made by the Borrower and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period;

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Investments (including earnouts) made pursuant to Sections 7.02(j), (n) or
(t) or Capital Expenditures, in each case to be consummated or made during the
period of four consecutive fiscal quarters of the Borrower following the end of
such period to the extent intended to be financed with internally generated cash
flow of the Borrower and its Restricted Subsidiaries; provided that to the
extent the aggregate amount utilized to finance such Investments or Capital
Expenditures during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall, less the amount
financed other than through internally generated cash flow of the Borrower and
its Restricted Subsidiaries, shall be added to the calculation of Excess Cash
Flow at the end of such period of four consecutive fiscal quarters; and

(xii) the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Contribution” means Net Cash Proceeds or cash capital contributions to
the common equity (other than through the issuance of Disqualified Equity
Interests or Designated Preferred Stock) of the Borrower after the Amendment
No. 4 Effective Date or from the issuance or sale (other than to a Restricted
Subsidiary or an employee stock ownership plan or trust established by the
Borrower or any Subsidiary of the Borrower for the benefit of their employees to
the extent funded by the Borrower or any Restricted Subsidiary) of Equity
Interests (other than Disqualified Equity Interests or Designated Preferred
Stock) of the Borrower, in each case, to the extent designated as an Excluded
Contribution pursuant to an certificate of a Responsible Officer of the Borrower
upon the issuance thereof.

“Excluded Subsidiary” means (a) any Subsidiary that is prohibited by applicable
Law or by any Contractual Obligation existing on the Closing Date (or, with
respect to Subsidiaries acquired after the Closing Date, as of the date of such
acquisition; provided that such Contractual Obligation was not entered into in
connection with or anticipation of such acquisition) from guaranteeing the
Facilities or which would require (including regulatory) consent, approval,
license or authorization from any Governmental Authority to provide a Guaranty
unless such consent, approval, license or authorization has been received,
(b) any Foreign Subsidiary, (c) any Domestic Subsidiary that is a Subsidiary of
a Foreign Subsidiary that is a CFC, (d) any Domestic Subsidiary Holding Company,
(e) any Restricted Subsidiary acquired pursuant to a Permitted Acquisition
financed with secured Indebtedness incurred pursuant to Section 7.03(h) and each
Restricted Subsidiary that is a Subsidiary thereof that guarantees such
Indebtedness in each case to the extent such secured Indebtedness prohibits such
Subsidiary from becoming a Guarantor; provided that each such Restricted
Subsidiary shall cease to be an Excluded Subsidiary under this clause (de) if
such secured Indebtedness is repaid or becomes unsecured, if such Restricted
Subsidiary ceases to guarantee such secured Indebtedness or such prohibition no
longer exists, as applicable; (ef) any Immaterial Subsidiary, (fg) any
not-for-profit Subsidiary, (gh) any captive insurance Subsidiary, (hi) any
Unrestricted Subsidiary, and (ij) any other Subsidiary with respect to which, in
the reasonable judgment of the Administrative Agent (confirmed in writing by
notice to the Borrower), the cost or other consequences (including any adverse
tax consequences) of providing a Guaranty shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal or unlawful
under or otherwise violates the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder

 

-26-



--------------------------------------------------------------------------------

at the time the Guaranty of such Guarantor, or the grant by such Guarantor of a
security interest, would otherwise have become effective with respect to such
Swap Obligation but for such Guarantor’s failure to constitute an “eligible
contract participant” at such time. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal or unlawful under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).

“Excluded Taxes” means, (a) with respect to each Agent and each Lender, taxes
(including any additions to tax, penalties and interest)Taxes imposed on its
overall net income or net profits (including any franchise taxes imposed in lieu
thereof or branch profits Taxes) by any jurisdiction as a result of such Agent
or such Lender, as the case may be, being resident or being deemed to be
resident, being organized, maintaining an Applicable Lending Office, or carrying
on business or being deemed to carry on business in such jurisdiction (other
than any business or deemed business arising solely from any Loan Documents or
any transactions contemplated thereby), (b) any U.S. federal withholding tax
that is imposed on amounts payable to a Lender under the law in effect at the
time such Lender becomes a party to this Agreement; provided that this clause
(b) shall not apply to the extent that (x) the indemnity payments or additional
amounts any Lender would be entitled to receive (without regard to this clause
(b)) do not exceed the indemnity payment or additional amounts that the Lender’s
assignor (if any) was entitled to receive immediately prior to such assignment
or (y) such Tax is imposed on a Lender in connection with an interest or
participation in any Loan or other obligations that such Lender acquired
pursuant to Section 3.07, (c) any withholding tax resulting from a failure of a
Lender to comply with Section 3.01(f) or a failure of the Agent to comply with
Section 3.01(g), and (d) any U.S. federal withholding taxTax imposed pursuant to
current Sections 1471 through 1474 of the Code, as of the Amendment No. 4
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) or, any current or
future regulations with respect thereto or official administrative
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, as of the Amendment No. 4 Effective Date (or any
amended or successor version described above) and any applicable
intergovernmental agreement with respect thereto and applicable official
implementing guidance thereunder.

“Existing Indebtedness” means Indebtedness for borrowed money of each of the
Companies, the Borrower and their respective Restricted Subsidiaries outstanding
immediately prior to the Closing Date.

“Existing Letters of Credit” has the meaning specified in Section 2.03(a).

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.15(a).

“Extended Term Loans” has the meaning specified in Section 2.15(a).

“Extending Revolving Credit Lender” has the meaning specified in Section
2.15(a).

“Extending Term Lender” has the meaning specified in Section 2.15(a).

“Extension” has the meaning specified in Section 2.15(a).

“Extension Offer” has the meaning specified in Section 2.15(a).

“Facility” means the Term A Loans, the Term A-1 Loans, the Term A-2 Loans or the
Revolving Credit Facility, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code and any current or future
regulations with respect thereto or official administrative interpretations
thereof, any current or future regulations with respect thereto or official
administrative interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any applicable intergovernmental agreement
with respect thereto and applicable official implementing guidance thereunder.

 

-27-



--------------------------------------------------------------------------------

“fair market value” means, with respect to the consideration received or paid in
any transaction or series of transactions, the fair market value thereof as
determined in good faith by the Borrower.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the amended and restated fee letter dated June 29, 2012 (or
as of such date), as further amended and restated on July 18, 2012, among the
Borrower, Bank of America, Merrill Lynch, Pierce, Fenner & Smith Incorporated
and Barclays, as amended, supplemented or otherwise modified from time to time.

“Financial Covenant” means the covenant set forth in Section 7.10.

“First Lien Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Net Debt (other than any portion of Consolidated Net
Debt that is unsecured or is secured solely by a Lien that is expressly
subordinated to the Liens securing the Obligations pursuant to an Intercreditor
Agreement) as of the last day of such Test Period to (b) Consolidated EBITDA of
the Borrower for such Test Period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Casualty Event” has the meaning specified in Section 2.05(b)(vi).

“Foreign Disposition” has the meaning specified in Section 2.05(b)(vi).

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Loan
Party or any Subsidiary with respect to employees outside the United States.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower which is not a Domestic Subsidiary.

“Foreign Subsidiary Employee Plan” means any document or agreement of any
Foreign Subsidiary (whether or not an employee is party thereto), as amended,
waived, supplemented, renewed or otherwise modified from time to time pursuant
to which an employee provides or is obligated to provide services to or on
behalf of such Foreign Subsidiary or any affiliate thereof; provided that the
amounts payable to employees pursuant to such plan are generally consistent with
the amounts that would have been paid to employees of such Foreign Subsidiary if
such plan had not been adopted.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations owing to such L/C Issuer other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Pro Rata Share of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

-28-



--------------------------------------------------------------------------------

“Fronting Fee” has the meaning specified in Section 2.03(h).

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or any Restricted Subsidiary, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including Indebtedness in respect
of the Loans.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided that (A) if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith, (B) at any time after the Closing Date, the Borrower may
elect, upon notice to the Administrative Agent, to apply IFRS accounting
principles in lieu of GAAP and, upon any such election, references herein to
GAAP shall thereafter be construed to mean IFRS (except as otherwise provided
herein), including as to the ability of the Borrower to make an election
pursuant to clause (A) of this proviso, (C) any election made pursuant to clause
(B) of this proviso, once made, shall be irrevocable, (D) any calculation or
determination in this Agreement that requires the application of GAAP for
periods that include fiscal quarters ended prior to the Borrower’s election to
apply IFRS shall remain as previously calculated or determined in accordance
with GAAP and (E) the Borrower may only make an election pursuant to clause
(B) of this proviso if it also elects to report any subsequent financial reports
required to be made by the Borrower, including pursuant to Sections 6.01(a) and
(b), in IFRS.

“Governmental Authority” means any nation or government, any state, provincial,
territorial or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee Obligations” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or other monetary obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term “Guarantee
Obligations” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other

 

-29-



--------------------------------------------------------------------------------

than such obligations with respect to Indebtedness). The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith; provided, further that “Guarantee
Obligations” shall exclude any Excluded Swap Obligations.

“Guaranties” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guaranty” means, collectively, (a) the Guaranty substantially in the form of
Exhibit F and (b) each other guaranty and guaranty supplement delivered pursuant
to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
and all other chemicals, pollutants, contaminants, substances or wastes of any
nature regulated pursuant to any applicable Environmental Law, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and toxic mold.

“Hedge Bank” means any Person that is a Lender, an Agent, a Lead Arranger or an
Affiliate of the foregoing at the time it enters into a Secured Hedge Agreement
or on the Effective Date is party to a Swap Contract with a Loan Party or any
Restricted Subsidiary permitted under Section 7.03(g) on the Effective Date, in
its capacity as a party thereto.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means, at any date of determination, each Subsidiary of
the Borrower that has been designated by the Borrower in writing to the
Administrative Agent as an “Immaterial Subsidiary” for purposes of this
Agreement (and not redesignated as a Material Subsidiary as provided below);
provided that (a) for purposes of this Agreement, at no time shall (i) the total
assets of all Immaterial Subsidiaries (other than Foreign Subsidiaries and
Unrestricted Subsidiaries) in the aggregate at the last day of the most recent
Test Period equal or exceed 5% of the Total Assets of the Borrower and its
Subsidiaries at such date or (ii) the gross revenues for such Test Period of all
Immaterial Subsidiaries (other than Foreign Subsidiaries and Unrestricted
Subsidiaries) in the aggregate equal or exceed 5% of the consolidated gross
revenues of the Borrower and its Subsidiaries for such period, in each case
determined in accordance with GAAP, (b) the Borrower shall not designate any new
Immaterial Subsidiary if such designation would not comply with the provisions
set forth in clause (a) above, and (c) if the total assets or gross revenues of
all Subsidiaries so designated by the Borrower as “Immaterial Subsidiaries” (and
not redesignated as “Material Subsidiaries”) shall at any time exceed the limits
set forth in clause (a) above, then all such Subsidiaries shall be deemed to be
Material Subsidiaries unless and until the Borrower shall redesignate one or
more Immaterial Subsidiaries as Material Subsidiaries, in each case in a written
notice to the Administrative Agent, and, as a result thereof, the total assets
and gross revenues of all Subsidiaries still designated as “Immaterial
Subsidiaries” in the aggregate do not exceed such limits; and provided further
that the Borrower may designate and re-designate a Subsidiary as an Immaterial
Subsidiary at any time, subject to the terms set forth in this definition. Each
Immaterial Subsidiary of the Borrower as of the Effective Date is set forth on
Schedule 1.01D hereto.

“IFRS” means International Financial Reporting Standards as adopted in the
European Union.

“Incremental Facilities” has the meaning specified in Section 2.14(a).

“Incremental Facility Amendment” has the meaning specified in Section 2.14(c).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(c).

“Incremental Revolving Commitments” has the meaning specified in
Section 2.14(a).

“Incremental Revolving Facilities” has the meaning specified in Section 2.14(a).

 

-30-



--------------------------------------------------------------------------------

“Incremental Revolving Lender” has the meaning specified in Section 2.14(c).

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Incremental Term A-1 Loans” means the Incremental Term Loans made by the
Additional Term A-1 Lenders to the Borrower pursuant to Section 2.01(e)(y).

“Incremental Term Loan Increases” has the meaning specified in Section 2.14(a).

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Incremental Tranche A Revolving Commitments” means each Incremental Revolving
Commitment that is held by a Revolving Credit Lender on the Amendment No. 3
Effective Date. The aggregate Incremental Tranche A Revolving Commitments of all
Revolving Credit Lenders shall be $100,000,000 on the Amendment No. 3 Effective
Date.

“Incremental Term Loan Increases” has the meaning specified in Section
2.14(a).Tranche A-1 Revolving Commitments” means each Incremental Revolving
Commitment that is held by a Lender on the Amendment No. 4 Effective Date. The
aggregate Incremental Tranche A-1 Revolving Commitments of all Revolving Credit
Lenders shall be $50,000,000 on the Amendment No. 4 Effective Date.

“incur” means, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (by conversion, exchange or otherwise), assume,
enter into a Guarantee Obligation or otherwise become liable in respect of such
Indebtedness or other obligation or the recording, as required pursuant to GAAP
or otherwise, of any such Indebtedness or other obligation on the balance sheet
of such Person; provided, however, that a change in GAAP or an interpretation
thereunder that results in an obligation of such Person that exists at such time
becoming Indebtedness shall not be deemed an incurrence of such Indebtedness.
Indebtedness otherwise incurred by a Person before it becomes a Subsidiary of
the Borrower shall be deemed to be incurred at the time at which such Person
becomes a Subsidiary of the Borrower. “incurrence,” “incurred,” “incurrable” and
“incurring” shall have meanings that correspond to the foregoing. A Guarantee
Obligation by the Borrower or a Restricted Subsidiary of Indebtedness incurred
by the Borrower or a Restricted Subsidiary, as applicable, shall not be separate
incurrence of Indebtedness. For the avoidance of doubt, Indebtedness of a
Restricted Subsidiary which is assumed by the Borrower or a Restricted
Subsidiary shall not be deemed to be a separate incurrence of Indebtedness by
such Restricted Subsidiary that has not assumed such Indebtedness. In addition,
the following shall not be deemed a separate incurrence of Indebtedness:

(a) amortization of debt discount or accretion of principal with respect to a
non-interest bearing or other discount security;

(b) the payment of regularly scheduled interest in the form of additional
Indebtedness of the same instrument or the payment of regularly scheduled
dividends on Equity Interests in the form of additional Equity Interests of the
same class with the same terms;

(c) the obligation to pay a premium in respect of Indebtedness used to prepay
Term Loans or otherwise applied in accordance with Section 2.05(b); and

“Incremental Term Loans” has the meaning specified in Section 2.14(a).(d)
unrealized losses or changes in connection with Indebtedness in respect of Swap
Contracts.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

-31-



--------------------------------------------------------------------------------

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP
and if not paid after becoming due and payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of any Disqualified Equity
Interests; and

(h) all Guarantee Obligations of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar
organization under the laws of the jurisdiction of such joint venture) in which
such Person is a general partner or a joint venturer, except to the extent such
Person’s liability for such Indebtedness is otherwise limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Net Debt (without giving effect to clause (b) thereof) and (B) in the case of
the Borrower and its Restricted Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business. The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of Indebtedness of
any Person for purposes of clause (e) shall be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Initial Lenders” means each of Bank of America and Barclays.

“Initial Revolving Borrowing” means one or more borrowings of Revolving Credit
Loans or issuances or deemed issuances of Letters of Credit on the Closing Date
as specified in Section 2.01(c) and Section 2.03(a)(i).

“Intercreditor Agreement” means an intercreditor agreement by and among the
Collateral Agent and the collateral agents or other representatives for the
holders of Indebtedness secured by Liens on the Collateral that are intended to
rank junior to the Liens securing the Obligations and that are otherwise Liens
permitted pursuant to Section 7.01, providing that all proceeds of Collateral
shall first be applied to repay the Obligations in full prior to being applied
to any obligations under the Indebtedness secured by such junior Liens and that
until the termination of the Commitments and the repayment in full (or Cash
Collateralization of Letters of Credit) of all Obligations

 

-32-



--------------------------------------------------------------------------------

(other than contingent obligations not then due and payable), the Collateral
Agent shall have the sole right to exercise remedies against the Collateral
(subject to customary exceptions and the expiration of any standstill
provisions) and otherwise in form and substance reasonably satisfactory to the
Collateral Agent.

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made; provided, that the Amendment No. 34 Effective Date shall
constitute an Interest Payment Date with respect to accrued and unpaid interest
up to but excluding the Amendment No. 34 Effective Date for the Term A Loans and
the Term B Loans (including the Rollover Term A Loans and Rollover Term B
Loans).

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months (or twelve months if consented to by all the Appropriate Lenders)
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee Obligation with
respect to any Obligation of, or purchase or other acquisition of any other debt
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person (excluding, in the
case of the Borrower and its Restricted Subsidiaries, intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business)
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

For purposes of clarification, any transfer pricing arrangements among the
Borrower and its Subsidiaries for the provision and extension of customary
services by Foreign Subsidiaries in the normal course of business of the
Borrower and its Domestic Subsidiaries, consistent with the past practices of
the Borrower and its Domestic Subsidiaries, and any payments by the Borrower and
its Domestic Subsidiaries to Foreign Subsidiaries thereunder shall not be deemed
an Investment by the Borrower or its Domestic Subsidiaries in such Foreign
Subsidiaries.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by Fitch, Inc.

“Investment Grade Securities” means:

(a) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents);

 

-33-



--------------------------------------------------------------------------------

(b) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Borrower and its Subsidiaries;

(c) investments in any fund that invests exclusively in investments of the type
described in clauses (a) and (b) which fund may also hold immaterial amounts of
cash pending investment or distribution; and

(d) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“IP Rights” has the meaning specified in Section 5.14.

“JV Entity” means (a) any joint venture and (b) any non-Wholly-Owned, whether a
company, unincorporated firm, association, partnership or any other entity
which, in each case, is not a Subsidiary of the Borrower or any of its
Restricted Subsidiaries but in which the Borrower or a Restricted Subsidiaries
has a direct or indirect equity or similar interest.

“Judgment Currency” has the meaning specified in Section 10.17.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share. All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means (i) Bank of America or any of its Subsidiaries or Affiliates,
and (ii) any other Lender (or any of its Subsidiaries or Affiliates) that
becomes an L/C Issuer in accordance with Section 2.03(j) or Section 10.07(j); in
the case of each of clause (i) or (ii) above, in its capacity as an issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.

“L/C Obligation” means, as at any date of determination, the aggregate maximum
amount then available to be drawn under all outstanding Letters of Credit plus
the aggregate of all Unreimbursed Amounts in respect of Letters of Credit,
including all L/C Borrowings. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.09.

“Lead Arrangers” means Bank of America and Barclays in their capacity as Joint
Lead Arrangers and Bookrunners under this Agreement.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lender Participation Notice” has the meaning specified in Section 2.05(d)(iii).

 

-34-



--------------------------------------------------------------------------------

“Letter of Credit” means any standby letter of credit issued hereunder. Letters
of Credit may be issued in Dollars or in an Alternative L/C Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(g).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $25,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, deemed trust, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any Capitalized Lease
having substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loans or loans made pursuant to any Incremental
Revolving Commitment).

“Loan Documents” means, collectively, this Agreement, the Notes, the Collateral
Documents, the Fee Letter, any Intercreditor Agreement and each Letter of Credit
Application, in each case as amended from time to time (it being understood that
no Secured Hedge Agreement shall be a Loan Document).

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01A.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Loan Parties (taken as a whole) to perform
their respective payment obligations under any Loan Document to which any of the
Loan Parties is a party or (c) a material adverse effect on the rights and
remedies of the Lenders or the Agents under any Loan Document.

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property by Borrower or a Restricted Subsidiary that
(a) constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the common stock of a
Person (other than in each case assets or stock of Borrower or a Restricted
Subsidiary) and (b) involves the payment of consideration by the Borrower and
its Restricted Subsidiaries and any assumption of liabilities and Indebtedness
by Borrower and its Restricted Subsidiaries in excess of 15% of Total Assets
without giving Pro Forma Effect to such acquisition; provided that, for purposes
of Section 7.10 there shall not be more than two Material Acquisitions in the
aggregate following the Amendment No. 4 Effective Date.

“Material Real Property” means any real property with a fair market value in
excess of $10,000,000 owned by any Loan Party.

 

-35-



--------------------------------------------------------------------------------

“Material Subsidiary” means, at any date of determination, each Subsidiary of
the Borrower that is not an Immaterial Subsidiary (but including, in any case,
any Subsidiary that has been designated as a Material Subsidiary as provided in,
or has been designated as an Immaterial Subsidiary in a manner that does not
comply with, the definition of “Immaterial Subsidiary”).

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
sixthfifth anniversary of the ClosingAmendment No. 4 Effective Date, and
(b) with respect to Term A-12 Loans, the sixthfifth anniversary of the
ClosingAmendment No. 4 Effective Date; provided that if either such day is not a
Business Day, the Maturity Date shall be the Business Day immediately preceding
such day.

“Minimum Extension Condition” has the meaning specified in Section 2.15(b).

“Minimum Tranche Amount” has the meaning specified in Section 2.15(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds, deeds of
hypothecation and mortgages creating and evidencing a Lien on a Mortgaged
Property made by the Loan Parties in favor or for the benefit of the Collateral
Agent on behalf of the Secured Parties in form and substance reasonably
satisfactory to the Collateral Agent, and any other mortgages executed and
delivered pursuant to Section 6.11 and Section 6.13.

“Mortgage Policies” has the meaning specified in paragraph (f) of the definition
of “Collateral and Guarantee Requirement.”

“Mortgaged Properties” has the meaning specified in paragraph (f) of the
definition of “Collateral and Guarantee Requirement.”

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the immediately preceding
six (6) years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by the Borrower or any
Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event within 365 days of the initial closing of such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
Restricted Subsidiary) over (ii) the sum of (A) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness that is secured
by the asset subject to such Disposition or Casualty Event and that is required
to be repaid (and is timely repaid) in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents), (B) the
out-of-pocket fees and expenses (including attorneys’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxesTaxes, deed or mortgage recording taxesTaxes, other
customary expenses and brokerage, consultant and other customary fees) actually
incurred by the Borrower or such Restricted Subsidiary in connection with such
Disposition or Casualty Event, (C) taxesTaxes paid or reasonably estimated to be
actually payable in connection therewith, and (D) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities associated with such asset or assets and
retained by the Borrower or any Restricted Subsidiary after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or with respect to
any indemnification obligations associated with such transaction (E) all
distributions and other payments required to be made to minority interest
holders (other than the Borrower or any of its Subsidiaries) in Restricted
Subsidiaries or joint ventures as a result of such Disposition and (F) any
funded

 

-36-



--------------------------------------------------------------------------------

escrow established pursuant to the documents evidencing any such sale or
disposition to secure any indemnification obligations or adjustments to the
purchase price associated with any such Disposition, it being understood that
“Net Cash Proceeds” shall include (i) any cash or Cash Equivalents received upon
the Disposition of any non-cash consideration by the Borrower or any Restricted
Subsidiary in any such Disposition and (ii) upon the reversal (without the
satisfaction of any applicable liabilities in cash in a corresponding amount) of
any reserve described in clause (D) above or if such liabilities have not been
satisfied in cash and such reserve is not reversed within 365 days after such
Disposition or Casualty Event, the amount of such reserve; provided that (x) no
net cash proceeds calculated in accordance with the foregoing realized in a
single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such net cash proceeds shall exceed $1,500,000 and (y) no such
net cash proceeds shall constitute Net Cash Proceeds under this clause (a) in
any fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year for all Dispositions shall exceed $5,000,000 (and thereafter only
net cash proceeds in excess of such amount shall constitute Net Cash Proceeds
under this clause (a));

(b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary or any issuance of Equity Interests by
Borrower or any capital contribution to Borrower, the excess, if any, of (x) the
sum of the cash received in connection with such incurrence or, issuance or
contribution over (y) the investment banking fees, underwriting discounts,
commissions, costs and other out-of-pocket expenses and other customary expenses
incurred by the Borrower or such Restricted Subsidiary in connection with such
incurrence or, issuance or contribution; and

(c) with respect to any Permitted Equity Issuance by the Borrower, the amount of
cash from such Permitted Equity Issuance contributed to the capital of the
Borrower.

“Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Net Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Borrower for such Test Period.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Loan Party” means any Restricted Subsidiary of the Borrower that is not a
Loan Party.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term A Note, a Term A-1 Note, Term A-2 Note or a Revolving Credit
Note as the context may require.“Notice of Reinvestment Election” has the
meaning specified in Section 2.05(b)(ii)(B).

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any other Subsidiary of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, (y) obligations of
any Loan Party or any other Subsidiary arising under any Secured Hedge Agreement
(excluding any Excluded Swap Obligations), and (z) Cash Management Obligations.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and of any of their Subsidiaries to the extent
they have obligations under the Loan Documents) include (a) the obligation
(including guarantee obligations) to pay principal, interest, Letter of Credit
commissions, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party or any other Subsidiary
under any Loan Document and (b) the obligation of any Loan Party or any other
Subsidiary to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party or such Subsidiary. Notwithstanding anything herein to the contrary,
“Obligations” shall in no event include any Excluded Swap Obligations.

“OFAC” has the meaning set forth in the definition of “Embargoed Person.”

 

-37-



--------------------------------------------------------------------------------

“Offered Loans” has the meaning specified in Section 2.05(d)(iii).

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, declaration, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.

“Other Taxes” means all present or future stamp, court or documentary Taxes and
any other excise, property, intangible, mortgage recording or similar Taxes
which arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document, excluding, in each case, any such Taxes resulting from an
Assignment and Assumption or transfer or assignment to or designation of a new
Applicable Lending Office or other office for receiving payments under any Loan
Document (“Assignment Taxes”), but only to the extent such Assignment Taxes
(i) are imposed as a result of a present or former connection between the
applicable Lender and the taxing jurisdiction (other than any connection arising
solely from any Loan Documents or any transactions contemplated thereby) and
(ii) do not result from an assignment, change of Applicable Lending Office,
etc., requested by the Borrower.

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, Revolving Credit Loans
(including any refinancing of outstanding Unreimbursed Amounts under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) and Swing Line
Loans, as the case may be, occurring on such date; and (b) with respect to any
L/C Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount thereof on such date after giving effect to any related L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding Unreimbursed
Amounts under related Letters of Credit (including any refinancing of
outstanding Unreimbursed Amounts under related Letters of Credit or related L/C
Credit Extensions as a Revolving Credit Borrowing) or any reductions in the
maximum amount available for drawing under related Letters of Credit taking
effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the relevant L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency or Alternative L/C Currency, the rate of interest per annum
at which overnight deposits in the applicable Alternative Currency or
Alternative L/C Currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of Bank of America or the relevant L/C Issuer in the
applicable offshore interbank market for such currency to major banks in such
interbank market.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(e).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six (6) years.

 

-38-



--------------------------------------------------------------------------------

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Borrower to the extent permitted (or not prohibited) hereunder.

“Permitted Foreign Subsidiary Disposition” means any issuance from time to time
of Equity Interests of any Foreign Subsidiary that is a Restricted Subsidiary to
an Employee pursuant to a Foreign Subsidiary Employee Plan; provided that
(a) after giving effect to such issuance such Foreign Subsidiary remains a
Restricted Subsidiary of the Borrower, (b) such Equity Interests issued to
Employees does not materially reduce the Borrower’s Control of such Foreign
Subsidiary and (c) the Equity Interests issued to such Employees does not
materially reduce the economic interests of the Borrower in such Foreign
Subsidiary; provided further that the fair market value of all such Equity
Interests so issued per fiscal year of the Borrower shall not exceed
$10,000,000.

“Permitted Foreign Subsidiary Payment” means any payment by a Foreign Subsidiary
from time to time to any Employee pursuant to any Foreign Subsidiary Employee
Plan which payment is (a) in the nature of, or in lieu of, compensation payable
to Employees or (b) constitutes a redemption or repurchase of Equity Interests
in a Foreign Subsidiary held by an Employee.

“Permitted Refinancing” means, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, and as otherwise permitted under
Section 7.03, (b) such modification, refinancing, refunding, renewal or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) at the time thereof, no Event of
Default shall have occurred and be continuing, (d) to the extent such
Indebtedness being so modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being so modified,
refinanced, refunded, renewed or extended, unless otherwise permitted under this
Agreement and (e) the terms and conditions (including, if applicable, as to
collateral but excluding as to subordination, interest rate and redemption
premium) of any such modified, refinanced, refunded, renewed or extended
Indebtedness, taken as a whole, are not materially less favorable to the Loan
Parties or the Lenders than the terms and conditions of the Indebtedness being
modified, refinanced, refunded, renewed or extended (provided that a certificate
of a Responsible Officer delivered to the Administrative Agent at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement, shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees)), and (f) such modification, refinancing, refunding, renewal
or extension is incurred by the Person who is the obligor of the Indebtedness
being so modified, refinanced, refunded, renewed or extended or, in the case of
the Indebtedness being so modified, refinanced, refunded, renewed or extend is
an obligation of a Loan Party, another Loan Party.

“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Borrower
or any of its Restricted Subsidiaries after the Closing Date; provided that any
such Sale Leaseback not between (a) a Loan Party and another Loan Party or (b) a
Restricted Subsidiary that is not a Loan Party and another Restricted Subsidiary
that is not a Loan Party must be, in each case, consummated for fair value as
determined at the time of consummation in good faith by (i) the Borrower or such
Restricted Subsidiary and (ii) in the case of any Sale Leaseback (or series of
related Sales Leasebacks) the aggregate proceeds of which exceed $5,000,000, the
board of directors of the Borrower or such Restricted Subsidiary (which such
determination may take into account any retained interest or other Investment of
the Borrower or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).

 

-39-



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Foreign Plan, established or maintained by
any Loan Party or, with respect to any such plan that is subject to Section 412
of the Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Post-Acquisition Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

“Preferred Equity” means, as applied to the Equity Interests in any Person,
Equity Interests in such Person or any class or classes (however designated)
that rank prior, as to the payment of dividends or as to the distribution of
assets upon any voluntary or involuntary liquidation, dissolution or winding up
of such Person, to shares of common stock in such Person.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period (or, with respect to
the SHL Acquisition, the twelve (12) months following the Closing Date), with
respect to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of the Borrower,
(a) the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that is factually supportable and is
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act, as
interpreted by the Securities and Exchange Commission and (b) additional good
faith pro forma adjustments arising out of cost savings initiatives attributable
to such transaction and additional costs associated with the combination of the
operations of such Acquired Entity or Business or Converted Restricted
Subsidiary with the operations of the Borrower and its Restricted Subsidiaries,
in each case being given pro forma effect, that (i) have been realized or
(ii) will be implemented within the relevant Post-Acquisition Period and are
supportable and quantifiable and expected to be realized within the succeeding
twelve (12) months and, in each case, including, but not limited to,
(w) reduction in personnel expenses, (x) reduction of costs related to
administrative functions, (y) reductions of costs related to leased or owned
properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead) taking into account, for purposes of
determining such compliance, the historical financial statements of the Acquired
Entity or Business or Converted Restricted Subsidiary and the consolidated
financial statements of the Borrower and its Subsidiaries, assuming such
Permitted Acquisition or Disposition, and all other Permitted Acquisitions or
Dispositions that have been consummated during the period, and any Indebtedness
or other liabilities repaid in connection therewith had been consummated and
incurred or repaid at the beginning of such period (and assuming that such
Indebtedness to be incurred bears interest during any portion of the applicable
measurement period prior to the relevant acquisition at the interest rate which
is or would be in effect with respect to such Indebtedness as at the relevant
date of determination); provided that, so long as such actions are taken during
such Post-Acquisition Period or such costs are incurred during such
Post-Acquisition Period, as applicable, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, it may be assumed that such cost savings will be realizable
during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided
further that (i) the aggregate amount added back to Consolidated EBITDA pursuant
to clause (v) and clause (vii) of the definition there ofthereof and any
increase in Consolidated EBITDA as a result of such Pro Forma Adjustment
attributable to business optimization expenses (other than as a result of an
actual increase in revenuesrevenue or an actual reduction in costs) pursuant to
this clause (b) shall not exceed 25% of total Consolidated EBITDA on a Pro Forma
Basis for such Test Period and (ii) any such pro forma increase or decrease in
Consolidated EBITDA shall be without duplication of cost savings or additional
costs already included in such Consolidated EBITDA.

“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(b).

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder for an applicable period of measurement, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to

 

-40-



--------------------------------------------------------------------------------

have occurred as of the first day of the applicable period of measurement (as of
the last date in the case of a balance sheet item) in such test: (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (i) in the case of a Disposition
of all or substantially all Equity Interests in any Subsidiary of the Borrower
or any division, product line, or facility used for operations of the Borrower
or any of its Subsidiaries, shall be excluded, and (ii) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction,” shall be included, (b) any retirement of Indebtedness, and (c) any
Indebtedness incurred or assumed by the Borrower or any of its Restricted
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided that, without limiting the application of the Pro Forma
Adjustment pursuant to (A) above, the foregoing pro forma adjustments may be
applied to any such test solely to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA and give effect to events
(including operating expense reductions) that are (as determined by the Borrower
in good faith) (i) (x) directly attributable to such transaction, (y) expected
to have a continuing impact on the Borrower and its Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
Pro Forma Adjustment.

“Pro Forma Financial Statements” has the meaning specified in Section 5.05(b).

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments (or Loans, in the case of
Term Loans) of such Lender under the applicable Facility or Facilities at such
time and the denominator of which is the amount of the Aggregate Commitments (or
aggregate Loans, in the case of Term Loans) under the applicable Facility or
Facilities at such time; provided that if the Revolving Credit Commitments have
been terminated, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof.

“Proposed Discounted Prepayment Amount” has the meaning specified in
Section 2.05(d)(ii).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualifying Lenders” has the meaning specified in Section 2.05(d)(iv).

“Qualifying Loans” has the meaning specified in Section 2.05(d)(iv).

“Refinancing” means the repayment, repurchase or other discharge of all Existing
Indebtedness other than Surviving Indebtedness.

“Refinancing Revolving Commitments” means Incremental Revolving Commitments and
Incremental Revolving Facilities that are designated by a Responsible Officer of
the Borrower as “Refinancing Revolving Commitments” in a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent on or
prior to the date of incurrence.

“Refinancing Term Loans” means Incremental Term Loans and Incremental Term Loan
Increases that are designated by a Responsible Officer of the Borrower as
“Refinancing Term Loans” in a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent on or prior to the date of
incurrence.

“Refinancing Term A-1 Loans” has the meaning specified in Section 2.01(d).

 

-41-



--------------------------------------------------------------------------------

“RegisterRefinancing Term A-2 Loans” has the meaning specified in Section
2.01(g).

“Register” has the meaning specified in Section 10.07(d).

“Rejection Notice” has the meaning specified in Section 2.05(b)(v).

“Related Indemnified Person” means, with respect to any Indemnitee, (1) any
controlling person or controlled affiliate of such Indemnitee and (2) the
respective directors, officers or employees of such Indemnitee or any of its
controlling persons or controlled affiliates and (3) the respective agents,
advisors or representatives of such Indemnitee or any of its controlling persons
or controlled affiliates, in the case of this clause (3) acting on behalf of
such Indemnitee, controlling person or such controlled affiliate; provided that
each reference to a controlled affiliate or controlling person in this
definition pertains to a controlled affiliate or controlling person involved in
any one of the Transaction.

“Related Parties” means, with respect to any Person, such Person’s Affiliates,
and the partners, directors, officers, employees, counsel, agents, trustees,
controlling persons, advisors and other representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment or into, from or through any building, structure or facility.

“Reorganization” means a reorganization related to tax reorganization of
Borrower and its Subsidiaries (as determined by the Borrower in good faith) so
long as such restructuring does not materially impair the security interests of
the Lenders and is otherwise not materially adverse to the Lenders and after
giving effect to such restructuring, the Loan Parties and their Restricted
Subsidiaries otherwise comply with Sections 6.11 and 6.13.

“Reportable Event” means, with respect to any Plan, any of the events set forth
in Section 4043(c) of ERISA or the regulations issued thereunder, other than
events for which the thirty (30) day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate
outstanding amount of each Lender’s risk participation and funded participation
in L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition), (b) aggregate unused Additional Term A-12
Commitments, and (c) aggregate unused Revolving Credit Commitments; provided
that the unused Additional Term A-12 Commitment and unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination, at
least two Lenders having more than 50.050% in the aggregate of (a) the Revolving
Credit Commitments or (b) after the termination of the Revolving Credit
Commitments, the Revolving Credit Exposure; provided that the Revolving Credit
Commitment and the Revolving Credit Exposure of any Defaulting Lender shall be
excluded for the purposes of making a determination of Required Revolving Credit
Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the
Effective Date or the Closing Date, any secretary or assistant secretary of a
Loan Party, and solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative

 

-42-



--------------------------------------------------------------------------------

Agent. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the holders of Equity Interests of the Borrower.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(v).

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative L/C Currency, (ii) each date of an amendment of
any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
an L/C Issuer under any Letter of Credit denominated in an Alternative L/C
Currency and (iv) such additional dates as the Administrative Agent or any L/C
Issuer shall determine or the Required Lenders shall require.

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Revolving Credit Lenders pursuant to
Section 2.01(c).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(c) or Section 2.03, as applicable, (b) purchase participations in
L/C Obligations in respect of Letters of Credit and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01(c) under the caption “Tranche A-1 Revolving Credit Commitment” or
“Incremental Tranche A-1 Revolving Credit Commitment”, as applicable, or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate Revolving Credit Commitments of all Revolving
Credit Lenders shall be $200,000,000250,000,000 on the Amendment No. 34
Effective Date, as such amount may be adjusted from time to time in accordance
with the terms of this Agreement. FromFor the avoidance of doubt, from and after
the Amendment No. 34 Effective Date, any(i) the Tranche A Revolving Commitments
and IncrementalCredit Commitments shall be terminated and (ii) the Tranche A-1
Revolving Commitments shall be Commitments shall constitute the “Revolving
Credit Commitments” for all purposes of this Agreement.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender at any
time, the sum of (a) the outstanding principal amount of all Revolving Credit
Loans held by such Revolving Credit Lender (or its Applicable Lending Office),
(b) such Revolving Credit Lender’s Pro Rata Share of the L/C Obligations and
(c) such Revolving Credit Lender’s Pro Rata Share of the Swing Line Obligations.

“Revolving Credit Facility” has the meaning specified in the Preliminary
Statements to this Agreement.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or that holds Revolving Credit Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(c).

 

-43-



--------------------------------------------------------------------------------

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-3 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

“Rollover Term A Loan” means each Term A Loan held by a Cashless Option Term A
Lender on the Amendment No. 3 Effective Date immediately prior to the
effectiveness of Amendment No. 3 (or, if less, the amount notified to such
Lender by the Administrative Agent prior to the Amendment No. 3 Effective Date).

“Rollover Term A-1 Loan” means each Term A-1 Loan held by a Cashless Option Term
A-1 Lender on the Amendment No. 4 Effective Date immediately prior to the
effectiveness of Amendment No. 4 (or, if less, the amount notified to such
Lender by the Administrative Agent prior to the Amendment No. 4 Effective Date).

“Rollover Term B Loan” means each Term B Loan held by a Cashless Option Term B
Lender on the Amendment No. 3 Effective Date immediately prior to the
effectiveness of Amendment No. 3 (or, if less, the amount notified to such
Lender by the Administrative Agent prior to the Amendment No. 3 Effective Date).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of its Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or any L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sanction(s)” means any sanctions administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(g) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means, collectively, (a) the Security Agreement executed by
certain Loan Parties substantially in the form of Exhibit G and (b) each
Security Agreement Supplement executed and delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

-44-



--------------------------------------------------------------------------------

“Senior Unsecured Notes” means up to $250,000,000 aggregate principal amount of
5.625% Senior Unsecured Notes due 2023 issued by the Borrower pursuant to the
Senior Unsecured Notes Indenture.

“Senior Unsecured Notes Indenture” means the Indenture dated June 9, 2015, among
the Borrower and the trustee.

“SHL Acquisition” has the meaning specified in the Preliminary Statements to
this Agreement.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property (for the
avoidance of doubt, calculated to include goodwill and other intangibles) of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (ii) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital; the
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Transaction” means any Investment (including the SHL Acquisition),
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation (as a Restricted Subsidiary or an Unrestricted
Subsidiary), discontinuance of operations, the incurrence of Incremental Term
Loans or Incremental Revolving Commitments, or any other event that by the terms
of this Agreement requires such test to be calculated on a “Pro Forma Basis” or
after giving “Pro Forma Effect”; provided that any increase in the Revolving
Credit Commitment, for purposes of this “Specified Transaction” definition,
shall be deemed to be fully drawn; provided, further, that any such Specified
Transaction having an aggregate value of less than $5,000,000 shall not be
calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect.”

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or any L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or such L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or such L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; provided, further, that an L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative L/C Currency.

“Structure Memorandum” shall mean the structure memorandum prepared by Ernst &
Young entitled: “Orange Acquisition Structure” dated June 28, 2012 as may be
updated or amended by the Borrower at any time following the Effective Date
until the Closing Date with the consent of the Administrative Agent (acting
reasonably).

“Subordinated Debt” means Indebtedness incurred by a Loan Party that is
subordinated in right of payment to the prior payment of all Obligations of such
Loan Party under the Loan Documents.

 

-45-



--------------------------------------------------------------------------------

“Subordinated Debt Documents” means any agreement, indenture and instrument
pursuant to which any Subordinated Debt is issued, in each case as amended to
the extent permitted under the Loan Documents.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrower
that are Guarantors.

“Supplemental Administrative Agent” has the meaning specified in Section 9.13(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Surviving Indebtedness” has the meaning specified in Section 7.03(c).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined by the Hedge Bank (or the
Borrower, if no Hedge Bank is party to such Swap Contract) in accordance with
the terms thereof and in accordance with customary methods for calculating
mark-to-market values under similar arrangements by the Hedge Bank (or the
Borrower, if no Hedge Bank is party to such Swap Contract).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

-46-



--------------------------------------------------------------------------------

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the aggregate principal amount of the Revolving Credit Commitments. The
Swing Line Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.

“Syndication Agents” means Fifth Third Bank, JPMorgan Chase Bank, N.A., Regions
Bank and Suntrust Bank, in their capacities as co-Syndication Agents under this
Agreement.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities
(including additions to tax, penalties and interest) with respect thereto.

“Term A Borrowing” means a borrowing consisting of Term A Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Term A Lenders pursuant to Section 2.01(a).

“Term A-1 Borrowing” means a borrowing consisting of Term A-1 Loans of the same
Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term A-1 Lenders pursuant to Sections 2.01(d) and
(e).

“Term A-2 Borrowing” means a borrowing consisting of Term A-2 Loans of the same
Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term A-2 Lenders pursuant to Sections 2.01(g).

“Term A Commitment” means, as to each Term A Lender, its obligation to make a
Term A Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01(a) (prior to the Amendment No. 4 Effective Date) under the
caption “Term A Commitment” or in the Assignment and Assumption pursuant to
which such Term A Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement. The initial
aggregate amount of the Term A Commitments is $275,000,000.

“Term A Lender” means, at any time, any Lender that has a Term A Commitment or a
Term A Loan at such time.

“Term A-1 Lender” means, at any time, any Lender that has an Additional Term A-1
Commitment or a Term A-1 Loan at such time.

“Term A-2 Lender” means, at any time, any Lender that has a Term A-2 Loan or
Additional Term A-2 Commitment at such time.

“Term A Loan” means a Loan made pursuant to Section 2.01(a).

“Term A-1 Loan” means a Loan made pursuant to Sections 2.01(d) or (e).

 

-47-



--------------------------------------------------------------------------------

“Term A-2 Loan” means a Loan made (or converted) pursuant to Sections 2.01(g).

“Term A Note” means a promissory note of the Borrower payable to any Term A
Lender or its registered assigns, in substantially the form of Exhibit C-1
hereto, evidencing the aggregate Indebtedness of the Borrower to such Term A
Lender resulting from the Term A Loans made by such Term A Lender.

“Term A-1 Note” means a promissory note of the Borrower payable to any Term A-1
Lender or its registered assigns, in substantially the form of Exhibit C-4
hereto, evidencing the aggregate Indebtedness of the Borrower to such Term A-1
Lender resulting from the Term A-1 Loans made by such Term A-1 Lender.

“Term A-2 Note” means a promissory note of the Borrower payable to any Term A-2
Lender or its registered assigns, in substantially the form of Exhibit C-5
hereto, evidencing the aggregate Indebtedness of the Borrower to such Term A-2
Lender resulting from the Term A-2 Loans made by such Term A-2 Lender.

“Term B Commitment” means, as to each Term B Lender, its obligation to make a
Term B Loan to the Borrower pursuant to Section 2.01(b) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01(b) under the caption “Term B Commitment” or in the Assignment
and Assumption pursuant to which such Term B Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the Term B Commitments was
$250,000,000.

“Term B Lender” means, at any time, any Lender that has a Term B Commitment or a
Term B Loan at such time.

“Term B Loan” means a Loan made pursuant to Section 2.01(b). For the avoidance
of doubt, the Term B Loans outstanding immediately prior to the Amendment No. 3
Effective Date will be extinguished in their entirety by either (i) the
Borrower’s repayment of the aggregate principal amount of all Term B Loans that
are not Rollover Term B Loans or (ii) the Cashless Option Term B Lenders
cashlessly rolling their Term B Loans into Term A-1 Loans, in each case, on the
Amendment No. 3 Effective Date.

“Term Borrowing” means a Term A Borrowing, a Term A-1 Borrowing, a Term A-2
Borrowing, a Term B Borrowing or a borrowing in respect of Incremental Term
Loans, as the context requires.

“Term Lender” means, at any time, any lender that has a Term A Commitment, a
Term A Loan, an Additional Term A-1 Commitment, a Term A-1 Loan, an Additional
Term A-2 Commitment, a Term A-2 Loan or an Incremental Term Loan at such time.

“Term Loan” means a Term A Loan, a Term A-1 Loan, an Incremental Term Loan or an
Extended Term Loan, as the context requires.

“Termination Date” means the date that is the earliest of (i) the termination of
the Acquisition Agreement in accordance with its terms, (ii) September 30, 2012
(as such longstop date may be extended from time to time with the consent of the
Initial Lenders), (iii) the date on which the Borrower notifies the Lead
Arrangers that it has conclusively withdrawn or terminated its bid for the
Companies, and (iv) the date upon which the Borrower notifies the Lead Arrangers
that its offer for the Companies has been conclusively rejected or the Borrower
is conclusively excluded or rejected from the sale process by the vendors or the
vendors terminate the sale process.

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such date
for which financial statements are internally available and such financial
statements have been or are required to be delivered pursuant to Section 6.01(a)
or (b)made available to the Lenders.

“Threshold Amount” means $15,000,000.40,000,000.

 

-48-



--------------------------------------------------------------------------------

“Total Assets” means the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower delivered pursuant to Section 6.01(a) or (b) or, for the period
prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the pro forma financial statements of the Borrower
giving effect to the TransactionTransactions.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Credit Loans, all Swing Line Loans and all L/C Obligations.

“Tranche A Revolving Commitment” means each Refinancing Revolving Commitment
that is held by a Revolving Credit Lender on the Amendment No. 3 Effective Date.
The aggregate Tranche A Revolving Commitments of all Revolving Credit Lenders
shall be $100,000,000 on the Amendment No. 3 Effective Date.

“Tranche A-1 Revolving Commitment” means, as to any Person, (i) the Additional
Tranche A-1 Revolving Commitment listed opposite such Person’s name on Schedule
2.01(c) plus (ii) the Incremental Tranche A-1 Revolving Commitment listed
opposite such Person’s name on Schedule 2.01(c). The aggregate Tranche A-1
Revolving Commitments of all Revolving Credit Lenders shall be $250,000,000 on
the Amendment No. 4 Effective Date.

“Transaction” means, collectively, (a) the SHL Acquisition, (b) the funding of
the Term Loans and the Initial Revolving Borrowing on the Closing Date, (c) the
Refinancing, (d) the consummation of any other transactions in connection with
the foregoing and (e) the payment of the fees and expenses incurred in
connection with any of the foregoing.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any Restricted Subsidiary in connection with the Transaction, this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unaudited Financial Statements” means the unaudited balance sheets and related
statements of income and cash flows of the Borrower and its Subsidiaries for
each fiscal quarter ended after the most recent fiscal year covered by the
Audited Financial Statements and at least forty-five (45) days before the
Closing Date.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01B, (ii) any Subsidiary of the Borrower designated by the board of
directors of the Borrower as an Unrestricted Subsidiary pursuant to Section 6.14
subsequent to the Closing Date and (iii) any Subsidiary of an Unrestricted
Subsidiary.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“Warranty Deed” means the warranty deed relating to the SHL Acquisition, dated
as of July 2, 2012, as may be amended, modified, waived or otherwise changed in
accordance with Section 7.07.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining

 

-49-



--------------------------------------------------------------------------------

installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (ii) the then outstanding principal
amount of such Indebtedness.

“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares, (y) shares issued to foreign nationals to the
extent required by applicable Law and (z) other de minimusminimis share
issuances required by local Law) are owned by such Person and/or by one or more
wholly-owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(i) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(ii) The term “including” is by way of example and not limitation.

(iii) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) If, for purposes of determining the permissibility of an transaction
(including without limitation the incurrence of Indebtedness or the making of a
Restricted Payment, Investment or prepayment of Indebtedness), compliance with
Section 7.10 must be tested in respect of any period ending prior to
September 30, 2015, the covenant in Section 7.10 shall be deemed to be
applicable for such purposes and the ratio levels that would be applicable for
such purposes shall be the ratio levels applicable to any period on or after
September 30, 2015 under Section 7.10.

SECTION 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any Specified Transaction occurs, the Net Leverage Ratio and, the
First Lien Net Leverage Ratio, and Total Assets shall be calculated with respect
to such period and such Specified Transaction on a Pro Forma Basis.

 

-50-



--------------------------------------------------------------------------------

(c) Where reference is made to “the Borrower and its Restricted Subsidiaries on
a consolidated basis” or similar language, such consolidation shall not include
any Subsidiaries of the Borrower other than Restricted Subsidiaries.

(d) In the event that the Borrower elects to prepare its financial statements in
accordance with IFRS and such election results in a change in the method of
calculation of financial covenants, standards or terms (collectively, the
“Accounting Changes”) in this Agreement, the Borrower and the Administrative
Agent agree to enter into good faith negotiations in order to amend such
provisions of this Agreement (including the levels applicable herein to any
computation of the Net Leverage Ratio, and the First Lien Net Leverage Ratio,
and Total Assets) so as to reflect equitably the Accounting Changes with the
desired result that the criteria for evaluating the Borrower’s financial
condition shall be substantially the same after such change as if such change
had not been made. Until such time as such an amendment shall have been executed
and delivered by the Borrower, the Administrative Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed in accordance with GAAP (as determined in
good faith by a Responsible Officer of the Borrower) (it being agreed that the
reconciliation between GAAP and IFRS used in such determination shall be made
available to Lenders) as if such change had not occurred

SECTION 1.04 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.05 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.08 Currency Equivalents Generally.

(i) Any amount specified in this Agreement (other than in Article II, Article IX
and Article X or as set forth in paragraph (ii) or (iii) of this Section) or any
of the other Loan Documents to be in Dollars shall also include the Dollar
Equivalent of such amount in any currency other than Dollars. The Administrative
Agent or the applicable L/C Issuer, as applicable, shall determine the Spot
Rates as of each Revaluation Date to be used for calculating such Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Euro or an Alternative L/C Currency. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Notwithstanding the foregoing, for purposes of determining compliance
with Sections 7.01, 7.02 and 7.03 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Indebtedness or Investment is incurred; provided that, for the
avoidance of doubt, the foregoing provisions of this Section 1.08 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.

 

-51-



--------------------------------------------------------------------------------

(ii) For purposes of determining compliance under Article VII, any amount in a
currency other than Dollars will be converted to Dollars in a manner consistent
with that used in calculating net income in the Borrower’s annual financial
statements delivered pursuant to Section 6.01(a); provided, however, that the
foregoing shall not be deemed to apply to the determination of any amount of
Indebtedness.

(iii) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative L/C Currency, such amount shall be the relevant
Alternative L/C Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternative L/C Currency, with 0.5 of a unit being rounded
upward), as determined by the applicable L/C Issuer.

SECTION 1.09 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Letter of Credit Application related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
any reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall
be deemed to be “outstanding” in the amount so remaining available to be drawn.

SECTION 1.10 Additional Alternative Currencies.

(a) The Borrower may from time to time request that Revolving Credit Loans be
made in a currency other than those specifically listed in the definition of
“Alternative Currency” and/or Letters of Credit be issued in a currency other
than those specifically listed in the definition of “Alternative L/C Currency”;
provided in each case that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. In the case of any such request with respect to the making of
Revolving Credit Loans, such request shall be subject to the approval of the
Administrative Agent and the Revolving Credit Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the applicable
L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuers,
in its or their sole discretion). In the case of any such request pertaining to
Revolving Credit Loans, the Administrative Agent shall promptly notify each
Revolving Credit Lender thereof; and in the case of any such request pertaining
to Letters of Credit, the Administrative Agent shall promptly notify the L/C
Issuers thereof. Each Revolving Credit Lender (in the case of any such request
pertaining to Revolving Credit Loans) or each L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., ten Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Revolving Credit
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

(c) Any failure by a Revolving Credit Lender or any L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Credit Lender or such
L/C Issuer, as the case may be, to permit Revolving Credit Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Revolving Credit Lenders consent to making Revolving Credit
Loans in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Committed Borrowings of
Revolving Credit LoansBorrowing; and if the Administrative Agent and an L/C
Issuer consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative L/C Currency hereunder
for purposes of any Letter of Credit issuances. If the Administrative Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.10, the Administrative Agent shall promptly so notify the
Borrower. Any specified currency of an Existing Letter of Credit that is neither
Dollars nor one of the Alternative L/C Currencies specifically listed in the
definition of “Alternative L/C Currency” shall be deemed an Alternative L/C
Currency with respect to such Existing Letter of Credit only.

 

-52-



--------------------------------------------------------------------------------

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01 The Loans.

(a) The Term A Borrowings. Subject to the terms and conditions set forth herein,
each Term A Lender severally made to the Borrower a single loan denominated in
Dollars in a principal amount equal to such Term A Lender’s Term A Commitment on
the Closing Date. Amounts borrowed under this Section 2.01(a) and repaid or
prepaid may not be reborrowed. Term A Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

(b) The Term B Borrowings. Subject to the terms and conditions set forth herein,
each Term B Lender severally made to the Borrower a single loan denominated in
Dollars in a principal amount equal to such Term B Lender’s Term B Commitment on
the Closing Date. Amounts borrowed under this Section 2.01(b) and that were
repaid or prepaid may not be reborrowed.

(c) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make (or cause
its Applicable Lending Office to make) loans denominated in Dollars or in one or
more Alternative Currencies (each such loan, a “Revolving Credit Loan”) from
time to time, on any Business Day on and after the Closing Date until the
Maturity Date with respect to the Revolving Credit Facility, in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided that (i) after giving effect to
any such Revolving Credit Borrowing, the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment and (ii) not more than $30,000,000 plus the
outstanding amount of L/C Obligations at such time shall be utilized on the
Closing Date. Within the limits of each Lender’s Revolving Credit Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01(c), prepay under Section 2.05, and reborrow under this
Section 2.01(c). Revolving Credit Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

(d) Subject to the terms and conditions set forth herein and in Amendment No. 3,
each Cashless Option Term A Lender and the Additional Term A-1 Lenders agree to
makemade Refinancing Term Loans to the Borrower on the Amendment No. 3 Effective
Date (which shall replacereplaced the Term A Loans existing prior to such date
and beare considered Term A-1 Loans for all purposes hereunder) (such loans, the
“Refinancing Term A-1 Loans”), in an amount equal to (x) its “Cashless
Settlement Option” allocation in accordance with Amendment No. 3, in the case of
each Cashless Option Term A Lender and (y) $269,625,000 minus the aggregate
Cashless Settlement Option allocations in accordance with Amendment No. 3 (such
amount being $62,749,090.92), in the case of the Additional Term A-1 Lenders.
Notwithstanding the foregoing, any Cashless Option Term A Lender shallwas not be
required to deliver any additional amounts on the Amendment No. 3 Effective Date
but shall makemade Term A-1 Loans cashlessly with the proceeds of the repayment
of all (or such lesser amount as the Amendment No. 3 Arrangers together with the
Administrative Agent may allocateallocated) of its Term A Loans in accordance
with Amendment No. 3. Amounts borrowed under this Section 2.01(d) and repaid or
prepaid may not be reborrowed. Term A-1 Loans may bewere Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

(e) Subject to the terms and conditions set forth herein and in Amendment No. 3,
(x) each Cashless Option Term B Lender agrees to makemade Term A-1 Loans to the
Borrower on the Amendment No. 3 Effective Date (which shall replacereplaced the
Term B Loans existing prior to such date and shallare be considered Term A-1
Loans for all purposes hereunder), in an amount equal to its “Cashless
Settlement Option” allocation in accordance with Amendment No. 3, and (y) the
Additional Term A-1 Lenders agree to makemade Incremental Term A-1 Loans to the
Borrower on the Amendment No. 3 Effective Date (the proceeds of which shall
bewere used to repay

 

-53-



--------------------------------------------------------------------------------

Term B Loans that were not replaced pursuant to clause (x) above and be
considered Term A-1 Loans for all purposes hereunder), in an amount equal to
$253,750,000 minus the aggregate Cashless Settlement Option allocations in
accordance with Amendment No. 3 (such amount being $179,125,000.00).
Notwithstanding the foregoing, any Cashless Option Term B Lender shallwas not be
required to deliver any additional amounts on the Amendment No. 3 Effective Date
but shall makemade Term A-1 Loans cashlessly with the proceeds of the repayment
of all (or such lesser amount as the Amendment No. 3 Arrangers together with the
Administrative Agent may allocateallocated) of its Term B Loans in accordance
with Amendment No. 3. Amounts borrowed under this Section 2.01(e) and repaid or
prepaid may not be reborrowed.

(f) The initial Interest Periods for all Eurocurrency Rate Term A-1 Loans made
on the Amendment No. 3 Effective Date pursuant to Section 2.01(d) and (e) shall
bewere the same Interest Periods applicable to the Eurocurrency Rate Term A
Loans immediately prior to the Amendment No. 3 Effective Date. On and after
Amendment No. 3 Effective Date, all Term A-1 Loans made pursuant to Sections
2.01(d) and 2.01(e) shall rank pari passu in right of payment and security with,
and, except as provided herein, have the same rights and benefits as, the Term A
Loans outstanding immediately prior to Amendment No. 3 Effective Date under the
Loan Documents.

(g) Subject to the terms and conditions set forth herein and in Amendment No. 4,
each Cashless Option Term A-1 Lender and the Additional Term A-2 Lenders agree
to make Refinancing Term Loans to the Borrower on the Amendment No. 4 Effective
Date (which shall replace the Term A-1 Loans existing prior to such date and be
considered Term A-2 Loans for all purposes hereunder) (such loans, the
“Refinancing Term A-2 Loans”), in an amount equal to (x) its “Cashless
Settlement Option” allocation in accordance with Amendment No. 4, in the case of
each Cashless Option Term A Lender and (y) $250,000,000 minus the aggregate
Cashless Settlement Option allocations in accordance with Amendment No. 4 (such
aggregate amount of allocations being $250,000,000), in the case of the
Additional Term A-2 Lenders. Notwithstanding the foregoing, any Cashless Option
Term A-1 Lender shall not be required to deliver any additional amounts on the
Amendment No. 4 Effective Date but shall make Term A-2 Loans cashlessly with the
proceeds of the repayment of all (or such lesser amount as the Amendment No. 4
Arrangers together with the Administrative Agent may allocate) of its Term A
Loans in accordance with Amendment No. 4. Amounts borrowed under this
Section 2.01(g) and repaid or prepaid may not be reborrowed. Term A-2 Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

(h) The initial Interest Periods for all Eurocurrency Rate Term A-2 Loans made
on the Amendment No. 4 Effective Date pursuant to Section 2.01(g) shall be the
same Interest Periods applicable to the Eurocurrency Rate Term A-1 Loans
immediately prior to the Amendment No. 4 Effective Date. On and after Amendment
No. 4 Effective Date, all Term A-2 Loans made pursuant to Section 2.01(g) shall
rank pari passu in right of payment and security with, and, except as provided
herein, have the same rights and benefits as, the Term A-1 Loans outstanding
immediately prior to Amendment No. 4 Effective Date under the Loan Documents.

SECTION 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice(A) telephone or (B) a
Committed Loan Notice; provided that any telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a Committed Loan Notice.
Each such Committed Loan Notice must be received by the Administrative Agent not
later than 12:00 noon (i) three (3) Business Days prior to the requested date of
any Borrowing or continuation of Eurocurrency Rate Loans denominated in Dollars
or any conversion of Base Rate Loans to Eurocurrency Rate Loans denominated in
Dollars, (ii) four (4) Business Days (or five Business Days in the case of a
Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies
and (iii) on the requested date of any Borrowing of Base Rate Loans or any
conversion of Eurocurrency Rate Loans to Base Rate Loans. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower;
provided, however, that if the Borrower wishes to request Eurocurrency Rate
Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period”, the applicable
notice must be received by the Administrative Agent not later than 12:00 noon
(i) four Business Days prior to the requested date of

 

-54-



--------------------------------------------------------------------------------

such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (ii) five Business Days (or six Business days in the
case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, whereupon the Administrative Agent shall give prompt
notice to the Appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 12:00
noon, (i) three Business Days before the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) four Business Days (or five Business days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
the Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Except as provided in Section 2.03(c)
and Section 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term Borrowing, a Revolving
Credit Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto and (vi) the currency of the Loans to be borrowed. If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month. For the avoidance of doubt, the
Borrower and Lenders acknowledge and agree that any conversion or continuation
of an existing Loan shall be deemed to be a continuation of that Loan with a
converted interest rate methodology and not a new Loan. No Revolving Credit Loan
may be converted into or continued as a Revolving Credit Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Revolving Credit Loan and reborrowed in the other currency.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Pro Rata Share
of the applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make (or cause its Applicable Lending Office to make)
the amount of its Loan available to the Administrative Agent in Same Day Funds
at the Administrative Agent’s Office for the applicable currency not later than
12:00 noon in the case of any Loan denominated in Dollars (or 2:00 p.m. in the
case of a Borrowing of Base Rate Loans denominated in Dollars where the notice
has been provided to the Administrative Agent on the Business Day of the
Borrowing), and not later than the Applicable Time specified by the
Administrative Agent in the case of any Revolving Credit Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided that if, on
the date the Committed Loan Notice with respect to such Borrowing denominated in
Dollars is given by the Borrower, there are Swing Line Loans or L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied first, to the
payment in full of any such L/C Borrowings, second, to the payment in full of
any such Swing Line Loans, and third, to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount

 

-55-



--------------------------------------------------------------------------------

due, if any, under Section 3.05 in connection therewith. During the existence of
an Event of Default, the Administrative Agent or the Required Lenders may
require that no Loans may be converted to or continued as Eurocurrency Rate
Loans (whether in Dollars or any Alternative Currency) without the consent of
the Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) Anything in subsections (a) to (d) above to the contrary notwithstanding,
after giving effect to all Term Borrowings and Revolving Credit Borrowings, all
conversions of Term Loans and Revolving Credit Loans from one Type to the other,
and all continuations of Term Loans and Revolving Credit Loans as the same Type,
there shall not be more than ten (10) Interest Periods in effect for Term
Borrowings and Revolving Credit Borrowings.

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

SECTION 2.03 Letters of Credit .

(a) The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein, (1) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (x) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit in Dollars or in one or more Alternative L/C currencies
for the account of the Borrower (provided that any Letter of Credit may be for
the benefit of any Subsidiary of the Borrower) and to amend or renew Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (y) to
honor drawings under the Letters of Credit and (2) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued pursuant to this
Section 2.03; provided that no L/C Issuer shall be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in any Letter of Credit if after giving effect to such
L/C Credit Extension, (x) the Revolving Credit Exposure of any Lender would
exceed such Lender’s Revolving Credit Commitment, or (y) the Outstanding Amount
of the L/C Obligations would exceed the Letter of Credit Sublimit. Each request
by the Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. It is hereby acknowledged and agreed that each
of the letters of credit described in Schedule 2.03(a) (the “Existing Letters of
Credit”) shall constitute a “Letter of Credit” for all purposes of this
Agreement and shall be deemed issued under this Agreement on the Closing Date
and shall be subject to and governed by the terms and conditions of this
Agreement. All Letters of Credit outstanding under the Revolving Credit
Commitments immediately prior to the Amendment No. 3 Effective Date shall be
deemed to be Letters of Credit issued under the Tranche A Revolving Commitments
and Incremental Tranche A Revolving Commitments. All Letters of Credit
outstanding under the Tranche A Revolving Commitments immediately prior to the
Amendment No. 4 Effective Date shall be deemed to be Letters of Credit issued
under the Tranche A-1 Revolving Commitments and Incremental Tranche A-1
Revolving Commitments.

 

-56-



--------------------------------------------------------------------------------

(ii) An L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Revolving Credit Lenders have approved such expiry
date; or

(B) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless (x) all
the Revolving Credit Lenders and such L/C Issuer have approved such expiry date
or (y) the Borrower has entered into arrangements reasonably satisfactory to the
relevant L/C Issuer to Cash Collateralize the Outstanding Amount of such L/C
Obligations or backstop such Letter of Credit on the later of (I) the date of
issuance of such Letter of Credit and (II) the 30th day prior to the Letter of
Credit Expiration Date).

(iii) An L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated for hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer is not otherwise compensated for hereunder and in good faith deems
material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $25,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative L/C Currency;

(E) such L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) any Revolving Credit Lender is at that time a Defaulting Lender, unless such
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, with the Borrower or such Lender to eliminate the L/C Issuer’s
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has Fronting Exposure, as it may elect in its sole discretion;
or

(G) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(v) An L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered

 

-57-



--------------------------------------------------------------------------------

by such L/C Issuer in connection with Letters of Credit issued by it or proposed
to be issued by it and the Letter of Credit Application pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 1:00 p.m. at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be; or, in each case, such later date and time as the relevant L/C Issuer may
agree in a particular instance in its sole discretion. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount and currency thereof; (c) the expiry
date thereof; (d) the name and address of the beneficiary thereof; (e) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(f) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (g) such other matters as the relevant L/C Issuer
may reasonably request. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the relevant L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the relevant L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the relevant L/C Issuer has
received written notice from the Administrative Agent, any Revolving Credit
Lender or any Loan Party, at least one (1) Business Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Article IV shall not have been
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (and, if requested, on behalf of a Subsidiary) or enter into the
applicable amendment, as the case may be, in each case, in accordance with such
L/C’s Issuer’s usual and customary business policies. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, acquire from the
relevant L/C Issuer a risk participation in such Letter of Credit in an amount
equal to the product of such Revolving Credit Lender’s Pro Rata Share times the
amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to permit the renewal
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date (unless the Borrower has entered into arrangements
reasonably satisfactory to the relevant L/C Issuer to Cash Collateralize the
Outstanding Amount of such L/C Obligations or backstop such Letter of Credit on
the later of (I) the date of issuance of such Letter of Credit and (II) the 30th
day prior to the Letter of Credit Expiration Date); provided that the relevant
L/C Issuer shall not permit any such renewal if (A) the relevant L/C Issuer has
determined that it would not be permitted or would have no obligation at such
time to issue such Letter of Credit in its renewed form under the terms hereof
(by reason of the provisions of Sections 2.03(a)(ii) or (iii) or otherwise), or
(B) it has received notice (which may be by telephone, followed promptly in
writing, or in writing) on or before the day that is five (5) Business Days
before the Nonrenewal Notice Date from the Administrative Agent or any Revolving
Credit Lender, as applicable, or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied.

 

-58-



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Alternative L/C Currency, the Borrower shall
reimburse the relevant L/C Issuer in such Alternative L/C Currency, unless
(A) the relevant L/C Issuer (at its option) shall have specified in such notice
that it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Borrower shall have notified the
relevant L/C Issuer promptly following receipt of the notice of drawing that the
Borrower will reimburse the relevant L/C Issuer in Dollars. In the case of any
such reimbursement in Dollars of a drawing under a Letter of Credit denominated
in an Alternative L/C Currency, the relevant L/C Issuer shall notify the
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. On the Business Day immediately following
the Business Day on which the Borrower shall have received notice of any payment
by an L/C Issuer under a Letter of Credit (or, if the Borrower shall have
received such notice later than 1:00 p.m. (or the Applicable Time in the case of
any payment by the relevant L/C Issuer under a Letter of Credit to be reimbursed
in an Alternative L/C Currency) on any Business Day, on the second succeeding
Business Day) (each such date, an “Honor Date”), the Borrower shall reimburse
such L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing and in the applicable currency by 1:00 p.m. (or the
Applicable Time in the case of any payment by the relevant L/C Issuer under a
Letter of Credit to be reimbursed in an Alternative L/C Currency) on such
Business Day. If the Borrower fails to so reimburse such L/C Issuer by such
time, the Administrative Agent shall promptly notify each Appropriate Lender of
the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in
the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative L/C Currency) (the “Unreimbursed Amount”), and the
amount of such Appropriate Lender’s Pro Rata Share thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans but subject to the
amount of the unutilized portion of the Revolving Credit Commitments of the
Appropriate Lenders, and subject to the conditions set forth in Section 4.02(b).
Any notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender (including any such Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar denominated
payments in an amount equal to its Pro Rata Share of any Unreimbursed Amount in
respect of a Letter of Credit not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount in respect of a Letter of Credit
that is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the relevant
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment
in respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03.

 

-59-



--------------------------------------------------------------------------------

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans (but not L/C Advances) pursuant to this Section 2.03(c)
is subject to the conditions set forth in Section 4.02 (other than delivery by
the Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
relevant L/C Issuer for the amount of any payment made by such L/C Issuer under
any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate then in effect, plus any administrative, processing or similar
fees customarily charged by such L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Loan included in the relevant Borrowing
or L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the relevant L/C Issuer submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent demonstrable error.

(d) Repayment of Participations.

(i) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with this Section 2.03(d), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to each Revolving Credit Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in Dollars and in the same
funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(d)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate. The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, any Loan Document or any other agreement or instrument relating to
any of the foregoing;

 

-60-



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the relevant L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guaranty, for all or any of the Obligations of any Loan Party in respect of such
Letter of Credit;

(vi) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative L/C Currency to the Borrower or any of its Subsidiaries
or in the relevant currency markets generally; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable decision) when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The Borrower shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will promptly notify the applicable L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the
relevant L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Agents, any of their respective Related Parties, nor any of the respective
correspondents, participants or assignees of any L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable decision); or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application. The Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, the Agents, any of their respective Related
Parties, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vii) of Section 2.03(e); provided that anything in such
clauses to the contrary

 

-61-



--------------------------------------------------------------------------------

notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower caused by such L/C Issuer’s willful misconduct or gross negligence or
such L/C Issuer’s willful or grossly negligent failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit (in each case as determined by a court of competent jurisdiction in a
final non-appealable decision). In furtherance and not in limitation of the
foregoing, each L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no L/C Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each
Letter of Credit issued pursuant to this Agreement equal to the product of
(i) Applicable Rate for Letter of Credit fees and (ii) the Dollar Equivalent of
the daily maximum amount then available to be drawn under such Letter of Credit;
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the relevant
L/C Issuer pursuant to Section 2.17 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Pro Rata Share allocable to such Letter of
Credit pursuant to Section 2.16(a)(iv), with the balance of such fee, if any,
payable to such L/C Issuer for its own account. Such Letter of Credit Fee shall
be computed on a quarterly basis in arrears. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. Such
Letter of Credit Fee shall be due and payable on the first Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(h) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee (a “Fronting Fee”) with respect to each Letter of Credit
issued by it equal to 0.125% per annum of the Dollar Equivalent of the daily
maximum amount then available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. Such fronting fees shall be computed on a quarterly basis in
arrears. Such fronting fees shall be due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
Borrower shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable within ten (10) Business Days of demand and are nonrefundable.

(i) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(j) Addition of an L/C Issuer. A Revolving Credit Lender (or any of its
Subsidiaries or affiliates) may become an additional L/C Issuer hereunder
pursuant to a written agreement among the Borrower, the Administrative Agent and
such Revolving Credit Lender. The Administrative Agent shall notify the
Revolving Credit Lenders of any such additional L/C Issuer.

(k) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date in respect of any tranche of Revolving Credit Commitments occurs prior to
the expiration of any Letter of Credit, then (i) if one or more other tranches
of Revolving Credit Commitments in respect of which the maturity date shall not
have occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for

 

-62-



--------------------------------------------------------------------------------

purposes of the obligations of the Revolving Credit Lenders to purchase
participations therein and to make Revolving Credit Loans and payments in
respect thereof pursuant to Section 2.03(d)) under (and ratably participated in
by Lenders pursuant to) the Revolving Credit Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Credit Commitments thereunder at
such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and (ii) to the extent not reallocated pursuant to
immediately preceding clause (i), the Borrower shall Cash Collateralize any such
Letter of Credit in accordance with Section 2.17. If, for any reason, such Cash
Collateral is not provided or the reallocation does not occur, the Revolving
Credit Lenders under the maturing tranche shall continue to be responsible for
their participating interests in the Letters of Credit. Except to the extent of
reallocations of participations pursuant to clause (i) of the second preceding
sentence, the occurrence of a maturity date with respect to a given tranche of
Revolving Credit Commitments shall have no effect upon (and shall not diminish)
the percentage participations of the Revolving Credit Lenders in any Letter of
Credit issued before such maturity date. Commencing with the maturity date of
any tranche of Revolving Credit Commitments, the sublimit for Letters of Credit
shall be agreed with the Lenders under the extended tranches.

(l) Applicability of ISP. Unless otherwise expressly agreed by an L/C Issuer and
the Borrower, when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
such Letter of Credit.

(m) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

SECTION 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day (other
than the Closing Date) until the Business Day prior to the Maturity Date with
respect to the Revolving Credit Facility in an aggregate amount not to exceed at
any time outstanding the amount of the Swing Line Sublimit, notwithstanding the
fact that such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Credit Commitment; provided that after giving effect to any Swing Line Loan, the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Credit Commitment then in effect;
provided further that the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice(A) telephone or (B) by
a Swing Line Loan Notice; provided that any telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
Swing Line Loan Notice. Each such Swing Line Loan Notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 (and any amount in excess thereof shall be an
integral multiple of $25,000), and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender of a written Swing Line Loan Notice,
appropriately completed and signed by

 

-63-



--------------------------------------------------------------------------------

a Responsible Officer of the Borrower. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Credit Lender shall make an amount
equal to its Pro Rata Share of the amount specified in such Committed Loan
Notice available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office for Dollar denominated payments not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent
demonstrable error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving

 

-64-



--------------------------------------------------------------------------------

Credit Loans (but not to purchase and fund risk participations in Swing Line
Loans) pursuant to this Section 2.04(c) is subject to the conditions set forth
in Section 4.02. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Overnight Rate. The Administrative Agent
will make such demand upon the request of the Swing Line Lender. The obligations
of the Revolving Credit Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Credit
Commitments at a time when another tranche or tranches of Revolving Credit
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swing Line Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swing Line Loans as a result of the occurrence of such
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Revolving Credit Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 2.03(k)), there shall exist sufficient unutilized Extended Revolving
Credit Commitments so that the respective outstanding Swing Line Loans could be
incurred pursuant the Extended Revolving Credit Commitments which will remain in
effect after the occurrence of such maturity date, then there shall be an
automatic adjustment on such date of the participations in such Swing Line Loans
and same shall be deemed to have been incurred solely pursuant to the relevant
Extended Revolving Credit Commitments, and such Swing Line Loans shall not be so
required to be repaid in full on such earliest maturity date.

SECTION 2.05 Prepayments.

(a) Optional Prepayments. (i) The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans and Revolving Credit Loans in whole or in part without premium or penalty
(except as set forth below); provided that (1) such notice must be in a form
acceptable to the Administrative Agent and be received by the Administrative
Agent not later than 1:00 p.m. (A) three (3) Business Days’ prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (B) four Business
Days (or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (C) on the date of prepayment of Base
Rate Loans; (2) any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof;
and (3) any prepayment of Base Rate Loans shall be in a principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof or, in each case, the
entire principal

 

-65-



--------------------------------------------------------------------------------

amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Class(es) and Type(s) of Loans to be prepaid.
The Administrative Agent will promptly notify each Appropriate Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
of such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05. Each prepayment of the
Loans pursuant to this Section 2.05(a) shall be applied to the installments
thereof as directed by the Borrower (it being understood and agreed that if the
Borrower does not so direct at the time of such prepayment, such prepayment
shall be applied against the scheduled repayments of Term Loans under
Section 2.07(a) and (b) in direct order of maturity) and shall be paid to the
Appropriate Lenders in accordance with their respective Pro Rata Shares.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a) if such
prepayment would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or shall otherwise be delayed.

(b) Mandatory Prepayments.

(i) Within five (5) Business Days after the date financial statements are
required to be delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(a), the Borrower shall
cause to be prepaid an aggregate principal amount of Term Loans equal to (A) 50%
(such percentage as it may be reduced as described below, the “ECF Percentage”)
of Excess Cash Flow, if any, for the fiscal year covered by such financial
statements (commencing with the first full fiscal year ending after the Closing
Date), minus (B) the sum of (i) all voluntary prepayments (other than Discounted
Voluntary Prepayments) of Term Loans during such fiscal year and (ii) all
voluntary prepayments of Revolving Credit Loans and Swing Line Loans during such
fiscal year to the extent the Revolving Credit Commitments are permanently
reduced by the amount of such payments, in the case of each of the immediately
preceding clauses (i) and (ii), to the extent such prepayments are not funded
with the proceeds of Indebtedness; provided that (x) the ECF Percentage shall be
25% if the First Lien Net Leverage Ratio for the fiscal year covered by such
financial statements was less than or equal to 2.5:1.0 and greater than 2.0:1.0
and (y) the ECF Percentage shall be 0% if the First Lien Net Leverage Ratio for
the fiscal year covered by such financial statements was less than or equal to
2.0:1.0.[Reserved].

(ii) (A) Subject to Section 2.05(b)(ii)(B), if (x) the Borrower or any
Restricted Subsidiary Disposes of any property or assets (other than any
Disposition of any property or assets permitted by Section 7.05(a), (b), (c),
(d), (e), (f), (g), (j), (k), (n), (o) or, (p)), (q), (r), (s), (t) and (u),
(v), (w) or (x) or (y) any Casualty Event occurs, which in the aggregate results
in the realization or receipt by the Borrower or such Restricted Subsidiary of
Net Cash Proceeds, the Borrower shall make a prepayment, in accordance with
Section 2.05(b)(ii)(C), of an aggregate principal amount of Term Loans equal to
100% of all such Net Cash Proceeds realized or received; provided that no such
prepayment shall be required pursuant to this Section 2.05(b)(ii)(A) with
respect to such portion of such Net Cash Proceeds that the Borrower shall have,
on or prior to such date, given written notice to the Administrative Agent of
its intentintends to reinvest in accordance with Section 2.05(b)(ii)(B) (which
notice may only be provided if no Event of Default has occurred and is then
continuing).

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower (as evidenced in a written notice of reinvestment election (a
“Notice of Reinvestment

 

-66-



--------------------------------------------------------------------------------

Election”) delivered to the Administrative Agent within ten (10) Business Days
after the date of realization or receipt of such Net Cash Proceeds), the
Borrower may reinvest all or any portion of such Net Cash Proceeds in assets
useful for its business (other than working capital) and in any Permitted
Acquisition within the later of (x) twelve (12) months following receipt of such
Net Cash Proceeds or (y) if the Borrower enters into a legally binding
commitment to reinvest such Net Cash Proceeds within twelve (12) months
following receipt thereof, one hundred and twenty (120) days of the date of such
legally binding commitment; provided that (i) so long as an Event of Default
shall have occurred and be continuing, the Borrower shall not be permitted to
make any such reinvestments (other than pursuant to a legally binding commitment
that the Borrower entered into at a time when no Event of Default is continuing)
and (ii) if any Net Cash Proceeds are not so reinvested by the deadline
specified in clause (x) or (y) above, as applicable, or if any such Net Cash
Proceeds are no longer intended to be or cannot be so reinvested at any time
after delivery of a Notice of Reinvestment Election, an amount equal to 100% of
such Net Cash Proceeds shall be applied, in accordance with
Section 2.05(b)(ii)(C), to the prepayment of the Term Loans as set forth in this
Section 2.05.

(C) On each occasion that the Borrower must make a prepayment of the Term Loans
pursuant to this Section 2.05(b)(ii), the Borrower shall, within five
(5) Business Days after the date of realization or receipt of such Net Cash
Proceeds (or, in the case of prepayments required pursuant to
Section 2.05(b)(ii)(B), within five (5) Business Days of the deadline specified
in clause (x) or (y) thereof, as applicable, or of the date the Borrower
reasonably determines that such Net Cash Proceeds are no longer intended to be
or cannot be so reinvested, as the case may be), make a prepayment, in
accordance with Section 2.05(b)(v) below, of the principal amount of Term Loans
in an amount equal to 100% of such Net Cash Proceeds realized or received.

(iii) If the Borrower or any Restricted Subsidiary incurs or issues any
(x) Refinancing Term Loans, (y) Indebtedness pursuant to Section 7.03(x)(i) or
(z) Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Borrower shall (a) designate such Term Loans to be prepaid
(other than in the case of a prepayment pursuant to clause (z)) and (b) cause to
be prepaid an aggregate principal amount of Term Loans equal to 100% of all Net
Cash Proceeds received therefrom on or prior to the date which is five
(5) Business Days after the receipt of such Net Cash Proceeds. If the Borrower
obtains any Refinancing Revolving Commitments, the Borrower shall, concurrently
with the receipt thereof, terminate Revolving Credit Commitments in an
equivalent amount pursuant to Section 2.06.

(iv) (X) Each prepayment of any Term Loans being prepaid pursuant to this
Section 2.05(b) shall be applied first, to the installments thereof pro rata in
direct order of maturity for the next eight scheduled payments pursuant to
Section 2.07(b) following the applicable prepayment event and second, to the
remaining installments thereof pro rata; (Y) each such prepayment (other than
any prepayment pursuant to Section 2.05(b)(iii)(x) or (y)) shall be applied to
Term A-12 Loans on a pro rata basis and each prepayment pursuant to
Section 2.05(b)(iii)(x) or (y) shall be applied as directed by the Borrower; and
(Z) each such prepayment shall be paid to the Lenders receiving such prepayment
in accordance with their respective Pro Rata Shares subject to clause (v) of
this Section 2.05(b).

(v) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i),
(ii), and (iii) of this Section 2.05(b) at least five (5) Business Days prior to
1:00 p.m. on the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment. The Administrative Agent will promptly notify each
Appropriate Lender of the contents of the Borrower’s prepayment notice and of
such Appropriate Lender’s Pro Rata Share of the prepayment. Each Appropriate
Lender may reject all or a portion of its Pro Rata Share of any mandatory
prepayment (such declined amounts, the “Declined Proceeds”) of Term Loans
required to be made pursuant to clauses (i), (ii), and (iii)(z) (but not clauses
(iii)(x) or (iii)(y)) of this Section 2.05(b) by providing written notice (each,
a “Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m. three (3) Business Days after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment. Each Rejection
Notice from a given Lender shall specify the principal amount of the mandatory
prepayment of Term Loans to be rejected by such Lender. If a Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory repayment of Term Loans. Any Declined
Proceeds shall be retained by the Borrower (“Retained Declined Proceeds”).

 

-67-



--------------------------------------------------------------------------------

(vi) Notwithstanding any other provisions of this Section 2.05(b),

(A) to the extent that any of or all the Net Cash Proceeds of any Disposition by
a Foreign Subsidiary giving rise to a prepayment pursuant to Section 2.05(b)(ii)
(a “Foreign Disposition”), or the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”), or Excess Cash Flow (x) is
prohibited or delayed by applicable local law, or (y) restricted by applicable
organizational documents of such Foreign Subsidiary from being repatriated to
the United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in Section 2.05(b)(i), or the Borrower shall not be required to make a
prepayment at the time provided in Section 2.05(b)(ii), as the case may be with
respect to the Net Cash Proceeds so affected. Instead, such amounts may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law, or documents will not permit repatriation to the United
States (the Borrower hereby agreeing to use reasonable efforts (as determined in
the Borrower’s good faith reasonable business judgment) to otherwise cause the
applicable Foreign Subsidiary to within one year following the date on which the
respective payment would otherwise have been required, promptly take all
commercially reasonable actions reasonably required by the applicable local law,
or organizational documents to permit such repatriation), and onceif within one
year following the date on which the respective payment would otherwise have
been required, such repatriation of any of such affected Net Cash Proceeds or
Excess Cash Flow is permitted under the applicable local law, such repatriation
will be promptly effected and such repatriated Net Cash Proceeds or Excess Cash
Flow will be promptly (and in any event not later than threefive (35) Business
Days after such repatriation) applied (net of additional taxes payable or
reserved against as a result thereof) (whether or not repatriation actually
occurs) to the repayment of the Term Loans pursuant to this Section 2.05(b) to
the extent provided herein, and

(B) to the extent that the Borrower has determined in good faith that
repatriation of any of or all the Net Cash Proceeds of any Foreign Disposition,
any or Foreign Casualty Event or Excess Cash Flow would have any adverse tax
cost consequence with respect to such Net Cash Proceeds or Excess Cash Flow, the
Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary; provided that, in the case of this clause (B), on
or before the date on which any Net Cash Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
this Section 2.05(b) (or twelve months after such Excess Cash Flow would have
been so required to be applied to such prepayments pursuant to this
Section 2.05(b)), (x) the Borrower shall apply an amount equal to such Net Cash
Proceeds or Excess Cash Flow to such reinvestments or prepayments as if such Net
Cash Proceeds or Excess Cash Flow had been received by the Borrower rather than
such Foreign Subsidiary, less the amount of additional taxes that could have
been payable or reserved against if such Net Cash Proceeds or Excess Cash Flow
had been repatriated (as determined by the Borrower in good faith) (or, if less,
the Net Cash Proceeds or Excess Cash Flow that would be calculated if received
by such Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow
shall be applied by such Foreign Subsidiary to the repayment of Indebtedness of
such Foreign Subsidiary.

(i) If for any reason the Total Revolving Outstandings at any time exceed the
aggregate Revolving Credit Commitments then in effect, the Borrower shall
immediately prepay Revolving Credit Loans and/or Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(vii) unless, after the
prepayment in full of the Revolving Credit Loans and Swing Line Loans, the Total
Revolving Outstandings exceed the aggregate Revolving Credit Commitments then in
effect. All amounts required to be paid pursuant to this Section 2.05(vii) shall
be applied first, ratably to the L/C Borrowings and the Swing Line Loans,
second, ratably to the outstanding Revolving Credit Loans, and third, to Cash
Collateralize the remaining L/C Obligations. Within the parameters of the
applications set forth in the foregoing sentence, such prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities. No prepayment under this Section 2.05(vii)
shall result in a mandatory reduction of Revolving Credit Commitments.

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date other than the last
day of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

 

-68-



--------------------------------------------------------------------------------

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit with the Administrative Agent the amount of any such
prepayment otherwise required to be made hereunder until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05. Such deposit shall constitute cash collateral for the
Eurocurrency Rate Loans to be so prepaid; provided that the Borrower may at any
time direct that such deposit be applied to make the applicable payment required
pursuant to this Section 2.05.

(d) Discounted Voluntary Prepayments.

(i) Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.13) or any other Loan Document, the Borrower shall have the
right at any time and from time to time to prepay Term Loans to the Lenders
thereof at a discount to the par value of such Loans and on a non pro rata basis
(each, a “Discounted Voluntary Prepayment”) pursuant to the procedures described
in this Section 2.05(d); provided that (A) no proceeds from Revolving Credit
Loans shall be used to consummate any such Discounted Voluntary Prepayment,
(B) any Discounted Voluntary Prepayment shall be offered to all Term Lenders on
a pro rata basis, (C) the amount of such Discounted Voluntary Prepayments shall
not exceed the Available Amount at such time, (D) at the time the Borrower makes
a Discounted Voluntary Prepayment, and after giving Pro Forma Effect thereto,
the Borrower is in compliance with the Financial Covenant for the Test Period
most recently ended prior to such time, (ED) no Default or Event of Default
shall have occurred and be continuing or would result from such Discounted
Voluntary Prepayment and (FD) the Borrower shall deliver to the Administrative
Agent, together with each Discounted Prepayment Option Notice, a certificate of
a Responsible Officer of the Borrower (1) stating that each of the conditions to
such Discounted Voluntary Prepayment contained in this Section 2.05(d) has been
satisfied, (2) in the case of any such Discounted Voluntary Prepayment in an
amount in excess of $15,000,000, demonstrating the calculation of the Available
Amount, together with all relevant financial information reasonably requested by
the Administrative Agent, (3) stating that it does not possess material non
public information with respect to itself and its Restricted Subsidiaries for
purposes of United States federal securities laws that has not been disclosed to
the Lenders (other than Lenders who have elected not to receive such
information) and (4 and (2) specifying the aggregate principal amount of Term
Loans to be prepaid pursuant to such Discounted Voluntary Prepayment.

(ii) To the extent the Borrower seeks to make a Discounted Voluntary Prepayment,
the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit K hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans in an aggregate
principal amount specified therein by the Borrower (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Loans
as specified below. The Proposed Discounted Prepayment Amount of any Loans shall
not be less than $10,000,000. The Discounted Prepayment Option Notice shall
further specify with respect to the proposed Discounted Voluntary Prepayment
(A) the Proposed Discounted Prepayment Amount for Loans to be prepaid, (B) a
discount range (which may be a single percentage) selected by the Borrower with
respect to such proposed Discounted Voluntary Prepayment equal to a percentage
of par of the principal amount of the Loans to be prepaid (the “Discount
Range”), and (C) the date by which Lenders are required to indicate their
election to participate in such proposed Discounted Voluntary Prepayment, which
shall be at least five Business Days following the date of the Discounted
Prepayment Option Notice (the “Acceptance Date”).

(iii) Upon receipt of a Discounted Prepayment Option Notice, the Administrative
Agent shall promptly notify each applicable Lender thereof. On or prior to the
Acceptance Date, each such Lender may specify by written notice substantially in
the form of Exhibit L hereto (each, a “Lender Participation Notice”) to the
Administrative Agent (A) a maximum discount to par (the “Acceptable Discount”)
within the Discount Range (for example, a Lender specifying a discount to par of
20% would accept a purchase price of 80% of the par value of the Loans to be
prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of the Loans to be prepaid held by such
Lender with respect to which such Lender is willing to permit a

 

-69-



--------------------------------------------------------------------------------

Discounted Voluntary Prepayment at the Acceptable Discount (“Offered Loans”).
Based on the Acceptable Discounts and principal amounts of the Loans to be
prepaid specified by the Lenders in the applicable Lender Participation Notice,
the Administrative Agent, in consultation with the Borrower, shall determine the
applicable discount for such Loans to be prepaid (the “Applicable Discount”),
which Applicable Discount shall be (A) the percentage specified by the Borrower
if the Borrower has selected a single percentage pursuant to
Section 2.05(d)(ii)) for the Discounted Voluntary Prepayment or (B) otherwise,
the highest Acceptable Discount at which the Borrower can pay the Proposed
Discounted Prepayment Amount in full (determined by adding the principal amounts
of Offered Loans commencing with the Offered Loans with the highest Acceptable
Discount); provided, however, that in the event that such Proposed Discounted
Prepayment Amount cannot be repaid in full at any Acceptable Discount, the
Applicable Discount shall be the lowest Acceptable Discount specified by the
Lenders that is within the Discount Range. The Applicable Discount shall be
applicable for all Lenders who have offered to participate in the Discounted
Voluntary Prepayment and have Qualifying Loans. Any Lender with outstanding
Loans to be prepaid whose Lender Participation Notice is not received by the
Administrative Agent by the Acceptance Date shall be deemed to have declined to
accept a Discounted Voluntary Prepayment of any of its Loans at any discount to
their par value within the Applicable Discount.

(iv) The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Loans to be prepaid (or the respective portions thereof) offered by the
Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that is equal
to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount; provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.

(v) Subject to satisfaction of the conditions in Section 2.05(d)(i), each
Discounted Voluntary Prepayment shall be made within five (5) Business Days of
the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (but subject to Section 3.05), upon irrevocable notice substantially in
the form of Exhibit M hereto (each a “Discounted Voluntary Prepayment Notice”),
delivered to the Administrative Agent no later than 1:00 p.m., three
(3) Business Days prior to the date of such Discounted Voluntary Prepayment,
which notice shall specify the date and amount of the Discounted Voluntary
Prepayment and the Applicable Discount determined by the Administrative Agent.
Upon receipt of any Discounted Voluntary Prepayment Notice, the Administrative
Agent shall promptly notify each relevant Lender thereof. If any Discounted
Voluntary Prepayment Notice is given, subject to satisfaction of the conditions
in Section 2.05(d)(i), the amount specified in such notice shall be due and
payable to the applicable Lenders, subject to the Applicable Discount on the
applicable Loans, on the date specified therein together with accrued interest
(on the par principal amount) to but not including such date on the amount
prepaid. Upon consummation of each Discounted Voluntary Prepayment, any such
Term Loans so prepaid shall be immediately cancelled and the par principal
amount of such Term Loans so prepaid shall be applied ratably to reduce the
remaining installments of such Class of Term Loans (as applicable).

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.05(d)(iii) above)
established by the Administrative Agent and the Borrower.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice,
(A) upon written notice to the Administrative Agent, the Borrower may withdraw
or modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice.

 

-70-



--------------------------------------------------------------------------------

(viii) Nothing in this Section 2.05(d) shall require the Borrower to undertake
any Discounted Voluntary Prepayment.

SECTION 2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class; provided that (i) any such notice
shall be received by the Administrative Agent three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $1,000,000 or any whole multiple of $100,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Revolving Credit Facility, such sublimit shall be automatically reduced by
the amount of such excess. The amount of any such Commitment reduction shall not
be applied to the Letter of Credit Sublimit or the Swing Line Sublimit unless
otherwise specified by the Borrower. Notwithstanding the foregoing, the Borrower
may rescind or postpone any notice of termination of the Commitments if such
termination would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or otherwise shall be delayed.

(b) Mandatory. The Term A Commitment of each Term A Lender shall be
automatically and permanently reduced to $0 upon the making of such Term A
Lender’s Term Loans pursuant to Section 2.01(a). The Term B Commitment of each
Term B Lender was automatically and permanently reduced to $0 on the Closing
Date upon the making of such Term B Lender’s Term Loans pursuant to
Section 2.01(b). The Additional Term A-1 Commitments of the Additional Term A-1
Lenders shall be automatically and permanently reduced to $0 upon the making of
the Additional Term A-1 Lenders’ Term A-1 Loans pursuant to Sections 2.01(d) and
(e). The Revolving Credit Commitments (other than any Extended Revolving Credit
Commitments) shall terminate on the applicable Maturity Date. The Additional
Term A-2 Commitments of the Additional Term A-2 Lenders shall be automatically
and permanently reduced to $0 upon the making of the Additional Term A-2
Lenders’ Term A-2 Loans pursuant to Section 2.01(g). The Extended Revolving
Credit Commitments shall terminate on the respective maturity dates applicable
thereto. The outstanding Commitments of each Lender shall automatically and
permanently terminate on the Termination Date if the Closing Date has not
occurred on or prior to such Termination Date.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, or the Swing Line Sublimit or the
unused Commitments of any Class under this Section 2.06. Upon any reduction of
unused Commitments of any Class, the Commitment of each Lender of such Class
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.07). All Commitment Fees accrued until the
effective date of any termination of the Revolving Credit Commitments shall be
paid on the effective date of such termination..

SECTION 2.07 Repayment of Loans.

(a) Term A-12 Loans. Subject to adjustment as a result of the application of
prepayments in accordance with Section 2.05, in each case, solely to the extent
of any such amounts applied to the prepayment of the Term Loans, the Borrower
shall repay to the Administrative Agent for the ratable account of the Term A-12
Lenders on each date set forth below in the principal amount of Term A-12 Loans
set forth below opposite such date:

 

Date

   Term A-12 Loan
Repayment Amount  

September 30, 2013

   $ 2,687,500   

December 31, 2013

   $ 2,687,500   

March 31, 2014

   $ 2,687,500   

June 30, 2014

   $ 2,687,500   

September 30, 2014

   $ 2,687,500   

December 31, 2014

   $ 2,687,500   

March 31, 2015

   $ 2,687,500   

June 30, 2015

   $ 2,687,500   

September 30, 2015

   $ 5,187,5001,250,000   

 

-71-



--------------------------------------------------------------------------------

Date

   Term A-12 Loan
Repayment Amount  

December 31, 2015

   $ 5,187,5001,250,000   

March 31, 2016

   $ 5,187,5001,250,000   

June 30, 2016

   $ 5,187,5001,250,000   

September 30, 2016

   $ 5,187,5001,250,000   

December 31, 2016

   $ 5,187,5001,250,000   

March 31, 2017

   $ 5,187,5001,250,000   

June 30, 2017

   $ 5,187,5001,250,000   

September 30, 2017

   $ 5,187,5002,500,000   

December 31, 2017

   $ 5,187,5002,500,000   

March 31, 2018

   $ 5,187,5002,500,000   

June 30, 2018

   $ 5,187,5002,500,000   

September 30, 2018

   $ 2,500,000   

December 31, 2018

   $ 2,500,000   

March 31, 2019

   $ 2,500,000   

June 30, 2019

   $ 2,500,000   

September 30, 2019

   $ 2,500,000   

December 30, 2019

   $ 2,500,000   

March 30, 2020

   $ 2,500,000   

Maturity Date with respect to Term A-12 Loans

   $
  439,625,000212,500,000
or remaining balance   
  

The Borrower shall repay to the Administrative Agent for the ratable account of
the Term A Lenders that are not Cashless Option Term A Lenders, the aggregate
principal amount of all Term A Loans that are not Rollover Term A Loans on the
Amendment No. 3 Effective Date, with a like amount of the gross proceeds of Term
A-1 Loans made by the Additional Term A-1 Lenders pursuant to
Section 2.01(d)(y), concurrently with receipt thereof.

The Borrower shall repay to the Administrative Agent for the ratable account of
the Term A-1 Lenders that are not Cashless Option Term A-1 Lenders, the
aggregate principal amount of all Term A-1 Loans that are not Rollover Term A-1
Loans on the Amendment No. 4 Effective Date with the net proceeds of the Senior
Unsecured Notes plus cash on hand.

(b) Term B Loans. The Borrower shall repayrepaid to the Administrative Agent for
the ratable account of the Term B Lenders that are not Cashless Option Term B
Lenders, the aggregate principal amount of all Term B Loans that are not
Rollover Term B Loans on the Amendment No. 3 Effective Date, with a like amount
of the gross proceeds of Term A-1 Loans made by the Additional Term A-1 Lenders
pursuant to Section 2.01(e)(y), concurrently with receipt thereof.

(c) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
Revolving Credit Facility the aggregate principal amount of all of its Revolving
Credit Loans outstanding on such date.

(d) Swing Line Loans. The Borrower shall repay its Swing Line Loans on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility.

SECTION 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurocurrency
Rate Loan of any Lender which is lent from an Applicable Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the relevant Applicable Rate for
Revolving Credit Loans.

 

-72-



--------------------------------------------------------------------------------

(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

SECTION 2.09 Fees. In addition to certain fees described in Sections 2.03(g) and
(h):

(a) Commitment Fee. Until delivery of financial statements and a related
Compliance Certificate for the first full fiscal quarter commencing on or after
the Amendment No. 34 Effective Date pursuant to Section 6.01, the Borrower shall
pay to the Administrative Agent for the account of each Revolving Credit Lender
in accordance with its Pro Rata Share, a commitment fee (the “Commitment Fee”)
in Dollars, equal to 0.3750.350% per annum on the actual daily amount by which
the aggregate Revolving Credit Commitment exceeds the sum of (A) the Outstanding
Amount of Revolving Credit Loans and (B) the Outstanding Amount of L/C
Obligations (disregarding for the purposes of such calculation, the Outstanding
Amount of any Swing Line AdvancesObligations), and thereafter, the Borrower
shall pay to the Administrative Agent for the account of each Revolving Credit
Lender in accordance with its Pro Rata Share, the Commitment Fee in an amount
equal to (i) 0.3750.350% per annum if the First Lien Net Leverage Ratio for any
fiscal quarter (as evidenced by financial statements delivered pursuant to
Section 6.01 and covering such period) is greater than 2.002.75:1.00,
(ii) 0.300.300% per annum if the First Lien Net Leverage Ratio for any fiscal
quarter (as evidenced by financial statements delivered pursuant to Section 6.01
and covering such period) shall be less than or equal to 2.002.75:1.00 but
greater than 1.50:1.00 and1.75:1.00, (iii) 0.25% per annum if the First Lien Net
Leverage Ratio for any fiscal quarter (as evidenced by financial statements
delivered pursuant to Section 6.01 and covering such period) shall be less than
or equal to 1.501.75:1.00 but greater than 1.00:1.00 and (iv) 0.20% per annum if
the Net Leverage Ratio for any fiscal quarter (as evidenced by the financial
statements delivered pursuant to Section 6.01 and covering such period) shall be
less than or equal to 1.00:1.00. The Commitment Fee shall accrue at all times
from the Closing Date until the Maturity Date for the Revolving Credit Facility,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date for
the Revolving Credit Facility. The Commitment Fee shall be calculated quarterly
in arrears.

(b) Other Fees. The Borrower shall pay to the Agents and the Lenders for their
own respective accounts such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever (except
as expressly agreed between the Borrower and the applicable Agent or Lender).

SECTION 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans shall be made on the basis of a year of three hundred and
sixty-five (365) days or three hundred and sixty-six (366) days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a three hundred and sixty (360) day year and actual days
elapsed or, in the case of interest in respect of CommittedRevolving Credit
Loans denominated in Alternative Currencies as to which market practice differs
from the foregoing, in accordance with such market practice. Interest shall
accrue on each Loan for the day on which such Loan is made, and shall not accrue
on such Loan, or any portion thereof, for the day on which such Loan or such
portion is paid; provided that any such Loan that is repaid on the same day on
which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

-73-



--------------------------------------------------------------------------------

SECTION 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of demonstrable error.
Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
demonstrable error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Section 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, the Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, the Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its
Applicable PercentagePro Rata Share (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Applicable Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

-74-



--------------------------------------------------------------------------------

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

(c) (i) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in
the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Unless the Administrative Agent shall have received notice from the
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the relevant L/C Issuer hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Appropriate Lenders or
such L/C Issuer, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Appropriate Lenders
or such L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Term Loans and Revolving
Credit Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 10.05(b) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.05(b) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.05(b).

 

-75-



--------------------------------------------------------------------------------

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations and Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided that (x) if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon and (y) the provisions of this Section 2.13 shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in L/C Obligations to any assignee or
participant. The Borrower agrees that any Lender so purchasing a participation
from another Lender may, to the fullest extent permitted by applicable Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of demonstrable error) of participations purchased under
this Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

SECTION 2.14 Incremental Credit Extensions.

(a) At any time and from time to time, subject to the terms and conditions set
forth herein, the Borrower may, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request to add one or more additional tranches of term loans (the “Incremental
Term Loans”), one or more increases in any Class of Term Loans or Incremental
Term Loans (the “Incremental Term Loan Increases”), one or more additional
revolving credit facility tranches (the “Incremental Revolving Facilities”) or
one or more increases in the Revolving Credit Commitments (the “Incremental
Revolving Commitments”; together with the Incremental Term Loans, the
Incremental Term Loan Increases and the Incremental Revolving Facilities, the
“Incremental Facilities”); provided that at the time of each such request and
upon the effectiveness of each Incremental Facility Amendment no Default or
Event of Default has occurred and is continuing or shall result therefrom.
Notwithstanding anything to contrary herein, the aggregate principal amount of
all Incremental Facilities

 

-76-



--------------------------------------------------------------------------------

incurred after the Amendment No. 34 Effective Date (other than Refinancing Term
Loans and Refinancing Revolving Commitments) (determined as the time of
incurrence), together with the aggregate principal amount of all Alternative
Incremental Facilities Debt, shall not exceed the greater of (i) the sum of
(x) $200,000,000250,000,000 plus (y) the amount of any voluntary prepayments of
the Term Loans and voluntary permanent reductions of the Revolving Credit
Commitments effected after the Amendment No. 34 Effective Date (it being
understood that any prepayment of Term Loans with the proceeds of substantially
concurrent borrowings of new Loans hereunder or any reduction of Revolving
Credit Commitments in connection with a substantially concurrent issuance of new
revolving commitments hereunder shall not increase the calculation of the amount
under this clause (y)) andplus (iiz) an additional unlimited amount of
Incremental Facilities and Alternative Incremental Facilities Debt so long as,
after giving Pro Forma Effect thereto (assuming that any such Incremental
Revolving Facilities or Incremental Revolving Commitments are drawn in full and
excluding the cash proceeds of such Incremental Facility) and after giving
effect to any Specified Transaction consummated in connection therewith and all
other appropriate Pro Forma Adjustments, the First Lien Net Leverage Ratio does
not exceed the applicable ratio for such test period set forth below underratio
for the most recently ended fiscal quarter for which financial statements have
been delivered pursuant to Section 6.01(a) or (b) set forth in clause
(x) (whether or not clause (y) of Section 7.10 would otherwise apply in
determining such ratio) of Section 7.10 (and references therein to “Net Leverage
Ratio” shall be deemed to be “First Lien Net Leverage Ratio” for this purpose).

(b) The Incremental Facilities are subject to the following terms and
conditions:

(i) each Incremental Facility shall have the same guarantees as, and be secured
on a pari passu basis by the same Collateral securing, the Obligations
hereunder;

(ii) no existing Lender will be required to participate in any such Incremental
Facility without its consent;

(iii) no Default or Event of Default would exist after giving effect thereto;

(iv) the maturity date of any Incremental Term Loans shall be no earlier than
the Maturity Date of the Term A-12 Loans, and the Weighted Average Life to
Maturity of such Incremental Term Loans shall be not shorter than the then
remaining Weighted Average Life to Maturity of the Term A-12 Loans;

(v) [reserved];

(vi) in the case of (A) Incremental Revolving Commitments, the maturity date of
such Incremental Revolving Commitments shall be the same as the Maturity Date of
the Revolving Credit Facility, such Incremental Revolving Commitments shall
require no scheduled amortization or mandatory commitment reduction prior to the
Maturity Date of the Revolving Credit Facility and the Incremental Revolving
Commitments shall be on the exact same terms and pursuant to the exact same
documentation applicable to the Revolving Credit Facility and (B) Incremental
Term Loan Increases, the maturity date of such Incremental Term Loan Increases
shall be the same as the Maturity Date of the applicable Class of Term Loans or
Incremental Term Loans, such Incremental Term Loan Increases shall require no
scheduled amortization or mandatory commitment reduction prior to the Maturity
Date of the applicable Class of Term Loans or Incremental Term Loans and such
Incremental Term Loan Increases shall be on the exact same terms and pursuant to
the exact same documentation applicable to the applicable Class of Term Loans or
Incremental Term Loans;

(vii) in the case of an Incremental Revolving Facility, the maturity date of
such Incremental Revolving Facility shall be no earlier than the Maturity Date
of the Revolving Credit Facility, such Incremental Revolving Facility shall
require no scheduled amortization or mandatory commitment reduction prior to the
Maturity Date of the Revolving Credit Facility, the Incremental Revolving
Facility shall be on substantially the same terms and pursuant to substantially
the same documentation applicable to the Revolving Credit Facility, and
borrowings and repayments under the Incremental Revolving Facility shall be made
on a pro rata basis with the Revolving Credit Facility;

 

-77-



--------------------------------------------------------------------------------

(viii) the interest rate margins and (subject to clauses (iv), (v) and (vii), as
appropriate) amortization schedule applicable to any Incremental Term Loans or
Incremental Revolving Facilities shall be determined by the Borrower and the
lenders thereunder; provided that in the event that the interest rate margins
for any Incremental Term Loans (other than Incremental Term Loans which do not
have an annual amortization greater than 1% of the original aggregate principal
amount of such Incremental Term Loans) or any Incremental Revolving Facility (in
each case, other than Refinancing Term Loans and Refinancing Revolving
Commitments), are higher than the interest rate margins for the Term A-12 Loans
or the Revolving Credit Facility, as applicable, by more than (in any case) 50
basis points, then the interest rate margins for the Term A-12 Loans or
Revolving Credit Facility, as the case may be, shall be increased to the extent
necessary so that such interest rate margins are equal to the interest rate
margins for such Incremental Term Loans or Incremental Revolving Facility, as
the case may be, minus 50 basis points; provided, further, that, in determining
the interest rate margins applicable to the Incremental Term Loans and the Term
A-12 Loans or the Incremental Revolving Facility and the Revolving Credit
Facility, (x) customary arrangement or commitment fees payable to the Lead
Arrangers (or their affiliates) in connection with the Term A-12 Loans or the
Revolving Credit Facility or to one or more arrangers (or their affiliates) of
any Incremental Term Loans or Incremental Revolving Facility shall be excluded,
(y) original issue discount (“OID”) and upfront fees paid to the lenders
thereunder shall be included (with OID being equated to interest based on
assumed four-year life to maturity or, if shorter, the actual weighted average
life to maturity) and (z) if the Incremental Term Loans or the Incremental
Revolving Facilities include an interest rate floor greater than the applicable
interest rate floor under the Term A-12 Loans or the Revolving Credit Facility,
such differential between interest rate floors shall be equated to the
applicable interest rate margin for purposes of determining whether an increase
to the interest rate margin under the Facilities shall be required, but only to
the extent an increase in the interest rate floor in the Term A-12 Loans or the
Revolving Credit Facility, as applicable, would cause an increase in the
interest rate then in effect thereunder, and in such case the interest rate
floor (but not the interest rate margin) applicable to the Term A-12 Loans or
the Revolving Credit Facility, as applicable, shall be increased to the extent
of such differential between interest rate floors;

(ix) any Incremental Term Loans, for purposes of prepayments, shall be treated
substantially the same as (or no more favorably than) the Term A-12 Loans;

(x) [reserved];

(xi) any Incremental Term Loans or any Incremental Revolving Facility shall be
on terms and pursuant to documentation to be determined; provided that, to the
extent such terms and documentation are not consistent with the Term A-12 Loans
or the Revolving Credit Facility, as the case may be (except to the extent
permitted by clause (iv), (v), (vii), (viii), or (ix), or (x) above), they shall
be reasonably satisfactory to the Administrative Agent; provided, further, that,
in the case of any Refinancing Term Loans and Refinancing Revolving Commitments
with terms approved by the Administrative Agent pursuant to this clause (xi),
(A) the terms and conditions of such Refinancing Term Loans and Refinancing
Revolving Commitments (excluding pricing and optional prepayment or redemption
terms) reflect market terms on the date of incurrence and (B) such Refinancing
Term Loans or Refinancing Revolving Commitments shall not contain covenants
(including financial maintenance covenants), taken as a whole, that are
materially tighter than (or in addition to) those contained in this Agreement;
provided, however, that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Refinancing Term Loans or Refinancing Revolving Commitments, as the case
may be, together with a reasonably detailed description of the material terms
and conditions of such Refinancing Term Loans or Refinancing Revolving
Commitments, as the case may be, or drafts of the documentation relating
thereto, stating that the Borrower has determined in good faith that such terms
and conditions satisfy the foregoing requirement, shall be conclusive evidence
that such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees); and

(xii) each Incremental Facility shall be in an integral multiple of $1,000,000
and be in an aggregate principal amount that is not less than $50,000,000 in the
case of any Incremental Term Loans or Incremental Term Loan Increases or
$25,000,000 in the case of any Incremental Revolving Facilities or Incremental
Revolving Commitments; provided that such amount may be less than the applicable
minimum amount if such amount represents all the remaining availability
hereunder as set forth above.

 

-78-



--------------------------------------------------------------------------------

(c) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans,
Incremental Term Loan Increases, Incremental Revolving Facilities and/or
Incremental Revolving Commitments. Any additional bank, financial institution,
existing Lender or other Person that elects to provide the applicable
Incremental Facility shall be reasonably satisfactory to the Borrower and the
Administrative Agent (any such bank, financial institution, existing Lender or
other Person being called an “Additional Lender”) and, if not already a Lender,
shall become a Lender under this Agreement pursuant to an amendment (an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, such Additional Lender and the
Administrative Agent. No Incremental Facility Amendment shall require the
consent of any Lenders other than the Additional Lenders with respect to such
Incremental Facility Amendment. Commitments in respect of any Incremental
Facilities shall become Commitments under this Agreement. An Incremental
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this
Section 2.14. The effectiveness of any Incremental Facility Amendment shall,
unless otherwise agreed to by the Administrative Agent and the Additional
Lenders, be subject to the satisfaction on the date thereof (each, an
“Incremental Facility Closing Date”) of each of the conditions set forth in
Section 4.02 (it being understood that (x) all references to “the date of such
Credit Extension” in Section 4.02 shall be deemed to refer to the Incremental
Facility Closing Date and (y) the Incremental Closing Facility Closing Date
shall be deemed to be the initial Credit Extension for purposes of
Section 4.02(a) and (z) to the extent the proceeds of any Incremental Facility
(other than Incremental Revolving Commitments) are being used to finance a
Permitted Acquisition or other permitted Investment and the lenders under such
Incremental Facility agree, the conditions in Section 4.02 may be subject to
customary “SunGard” limitations (or, for an acquisition of a foreign entity,
“certain funds” limitations)). The proceeds of any Incremental Term Loans and
Incremental Term Loan Increases will be used only for general corporate purposes
(including Permitted Acquisitions). Upon each increase in the Incremental
Revolving Commitments pursuant to this Section, each Revolving Credit Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Lender providing a portion of the Incremental
Revolving Commitment (each a “Incremental Revolving Lender”) in respect of such
increase, and each such Incremental Revolving Lender will automatically and
without further act be deemed to have assumed, a portion of such Revolving
Credit Lender’s participations hereunder in outstanding Letters of Credit and
Swing Line Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swing Line Loans held by each Revolving Credit Lender (including
each such Incremental Revolving Lender) will equal the percentage of the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders
represented by such Revolving Credit Lender’s Revolving Commitment. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

SECTION 2.15 Extensions of Term Loans and Revolving Credit Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of any tranche of Term Loans with a like maturity date
or Revolving Credit Commitments with a like maturity date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Credit Commitments with a like maturity date,
as the case may be) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s relevant tranche of Term Loans and/or
Revolving Credit Commitments and otherwise modify the terms of such Term Loans
and/or Revolving Credit Commitments pursuant to the terms of the relevant
Extension Offer (including, without limitation, by increasing the interest rate
or fees payable in respect of such Term Loans and/or Revolving Credit
Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Term Loans) (each, an “Extension,” and each
group of Term Loans or Revolving Credit Commitments, as applicable, in each case
as so extended, as well as the original Term Loans and the original Revolving
Credit Commitments (in each case not so extended), being a “tranche”; any
Extended Term Loans (as defined below) shall constitute a separate tranche of

 

-79-



--------------------------------------------------------------------------------

Term Loans from the tranche of Term Loans from which they were converted, and
any Extended Revolving Credit Commitments (as defined below) shall constitute a
separate tranche of Revolving Credit Commitments from the tranche of Revolving
Credit Commitments from which they were converted), so long as the following
terms are satisfied: (i) no Default or Event of Default shall have occurred and
be continuing at the time the offering document in respect of an Extension Offer
is delivered to the Lenders, (ii) except as to interest rates, fees and final
maturity (which shall be determined by the Borrower and set forth in the
relevant Extension Offer), the Revolving Credit Commitment of any Revolving
Credit Lender that agrees to an extension with respect to such Revolving Credit
Commitment (an “Extending Revolving Credit Lender”) extended pursuant to an
Extension (an “Extended Revolving Credit Commitment”), and the related
outstandings, shall be a Revolving Credit Commitment (or related outstandings,
as the case may be) with the same terms as the original Revolving Credit
Commitments (and related outstandings); provided that (x) subject to the
provisions of Sections 2.03(k) and 2.04(g) to the extent dealing with Swing Line
Loans and Letters of Credit which mature or expire after a maturity date when
there exist Extended Revolving Credit Commitments with a longer maturity date,
all Swing Line Loans and Letters of Credit shall be participated in on a pro
rata basis by all Lenders with Revolving Credit Commitments in accordance with
their Pro Rata Share of the Revolving Credit Commitments (and except as provided
in Sections 2.03(k) and 2.04(g), without giving effect to changes thereto on an
earlier maturity date with respect to Swing Line Loans and Letters of Credit
theretofore incurred or issued) and all borrowings under Revolving Credit
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (A) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings) and (B) repayments required upon
the maturity date of the non-extending Revolving Credit Commitments) and (y) at
no time shall there be Revolving Credit Commitments hereunder (including
Extended Revolving Credit Commitments and any original Revolving Credit
Commitments) which have more than three different maturity dates, (iii) except
as to interest rates, fees, amortization, final maturity date, premium, required
prepayment dates and participation in prepayments (which shall, subject to
immediately succeeding clauses (iv), (v) and (vi), be determined between the
Borrower and set forth in the relevant Extension Offer), the Term Loans of any
Term Lender that agrees to an extension with respect to such Term Loans (an
“Extending Term Lender”) extended pursuant to any Extension (“Extended Term
Loans”) shall have the same terms as the tranche of Term Loans subject to such
Extension Offer, (iv) the final maturity date of any Extended Term Loans (other
than any Extended Term Loans that are Term A-12 Loans) shall be no earlier than
the then latest maturity date hereunder and the amortization schedule applicable
to Term A-12 Loans pursuant to Section 2.07(b) for periods prior to the Maturity
Date for Term Loans may not be increased, (v) the Weighted Average Life to
Maturity of any Extended Term Loans (other than Extended Term Loans that are
Term A-12 Loans) shall be no shorter than the remaining Weighted Average Life to
Maturity of the Term Loans extended thereby, (vi) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
hereunder, in each case as specified in the respective Extension Offer, (vii) if
the aggregate principal amount of Term Loans (calculated on the face amount
thereof) or Revolving Credit Commitments, as the case may be, in respect of
which Term Lenders or Revolving Credit Lenders, as the case may be, shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans or Revolving Credit Commitments, as the case may
be, offered to be extended by the Borrower pursuant to such Extension Offer,
then the Term Loans or Revolving Credit Loans, as the case may be, of such Term
Lenders or Revolving Credit Lenders, as the case may be, shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Term Lenders
or Revolving Credit Lenders, as the case may be, have accepted such Extension
Offer, (viii) all documentation in respect of such Extension shall be consistent
with the foregoing, (ix) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower and (x) the Minimum Tranche Amount shall
be satisfied unless waived by the Administrative Agent.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment; provided that
(x) the Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Term Loans or
Revolving Credit Commitments (as applicable) of any or all applicable tranches
be tendered and (y) no tranche of Extended Term Loans shall be in an amount of
less than $25,000,000 (the “Minimum Tranche Amount”), unless such Minimum
Tranche Amount is waived by the Administrative Agent. The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this Section
(including, for the avoidance of doubt, payment of any interest, fees or premium
in

 

-80-



--------------------------------------------------------------------------------

respect of any Extended Term Loans and/or Extended Revolving Credit Commitments
on the such terms as may be set forth in the relevant Extension Offer) and
hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.05, 2.12 and 2.13) or any other Loan Document
that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (B) with respect to any Extension
of the Revolving Credit Commitments, the consent of the L/C Issuer, which
consent shall not be unreasonably withheld or delayed. All Extended Term Loans,
Extended Revolving Credit Commitments and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of
Revolving Credit Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section. Without limiting the foregoing, in connection with any Extensions the
respective Loan Parties shall (at their expense) amend (and the Administrative
Agent is hereby directed to amend) any Mortgage that has a maturity date prior
to the then latest maturity date so that such maturity date is extended to the
then latest maturity date (or such later date as may be advised by local counsel
to the Administrative Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.

SECTION 2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.09), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to any applicable L/C Issuer and the
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by any relevant L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit, to the extent such
funding obligations have not been reallocated pursuant to Section 2.16(a)(iv) or
Cash Collateralized pursuant to Section 2.17; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court

 

-81-



--------------------------------------------------------------------------------

of competent jurisdiction obtained by any Lender, any L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(c).

(iv) Reallocation of Pro Rata Shares to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Credit Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and each relevant L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Share (without giving effect to Section 2.16(a)(iv)), whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

SECTION 2.17 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the relevant L/C Issuer if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the Borrower shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. In addition, if the Administrative Agent notifies the Borrower at
any time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then, within two Business
Days after receipt of such notice, the Borrower shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit. At any

 

-82-



--------------------------------------------------------------------------------

time that there shall exist a Defaulting Lender, promptly upon the request of
the Administrative Agent, an L/C Issuer or the Swing Line Lender, the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a)(iv)) and any Cash Collateral provided by the Defaulting Lender).
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the relevant L/C Issuer.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked
deposit accounts at Bank of America and may be invested in readily available
Cash Equivalents at its sole discretion. The Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the relevant L/C Issuers and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.04, 2.05, 2.06 or 8.02 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender) or (ii) the Administrative Agent’s good
faith determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.17 may be otherwise applied in
accordance with Section 8.04), and (y) the Person providing Cash Collateral and
the L/C Issuer or Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations. To the extent that the amount of any
Cash Collateral exceeds the aggregate amount of Fronting Exposure or other
obligations giving rise thereto plus costs incidental thereto, and so long as no
Default or Event of Default has occurred and is continuing, the excess shall be
refunded to the Person that provided such Cash Collateral.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments by or on
behalf of the Borrower (the term Borrower under this Article III being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) or any
Guarantor to or for the account of any Agent or any Lender under any Loan
Document shall

 

-83-



--------------------------------------------------------------------------------

be made free and clear of and without deduction for any Taxes. If any applicable
withholding agent shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to any Agent or any Lender,
(i) if such Taxes are Indemnified Taxes or Other Taxes, the sum payable by the
Borrower or applicable Guarantor shall be increased as necessary so that after
all required deductions have been made (including deductions applicable to
additional sums payable under this Section 3.01), each of such Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such applicable withholding agent shall make such
deductions, (iii) such applicable withholding agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within thirty (30) days after the date of such
payment by such applicable withholding agent (or, if receipts or evidence are
not available within thirty (30) days, as soon as possible thereafter), such
applicable withholding agent shall furnish to Borrower and such Agent or Lender
(as the case may be) the original or a facsimile copy of a receipt evidencing
payment thereof to the extent such a receipt is issued therefor, or other
written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent.

(b) In addition, the Borrower agrees to pay all Other Taxes.

(c) Without duplication of any amounts payable pursuant to Section 3.01(a) or
Section 3.01(b), the Borrower agrees to indemnify each Agent and each Lender for
(i) the full amount of Indemnified Taxes and Other Taxes (including any
Indemnified Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 3.01) payable by such Agent and such Lender
and (ii) any reasonable expenses arising therefrom or with respect thereto, in
each case whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Such Agent
or Lender, as the case may be, will, at the Borrower’s request, provide the
Borrower with a written statement thereof setting forth in reasonable detail the
basis and calculation of such amounts. Payment under this Section 3.01(c) shall
be made within ten (10) days after the date such Lender or such Agent makes a
demand therefor.

(d) If any Lender or Agent determines, in its reasonable discretion, that it has
received a refund in respect of any Indemnified Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower or
any Guarantor pursuant to this Section 3.01, it shall promptly remit such refund
as soon as practicable after it is determined that such refund pertains to
Indemnified Taxes or Other Taxes (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower or any Guarantor under this
Section 3.01 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund plus any interest included in such refund by the relevant taxing
authority attributable thereto) to the Borrower, net of all reasonable
out-of-pocket expenses (including any Taxes) of the Lender or Agent, as the case
may be and without interest (other than any interest paid by the relevant taxing
authority with respect to such refund); provided that the Borrower, upon the
request of the Lender or Agent, as the case may be, agrees promptly to return
such refund to such party in the event such party is required to repay such
refund to the relevant taxing authority. Such Lender or Agent, as the case may
be, shall, at the Borrower’s request, provide the Borrower with a copy of any
notice of assessment or other evidence of the requirement to repay such refund
received from the relevant taxing authority (provided that such Lender or Agent
may delete any information therein that such Lender or Agent deems
confidential). Nothing herein contained shall interfere with the right of a
Lender or Agent to arrange its tax affairs in whatever manner it thinks fit nor
oblige any Lender or Agent to claim any tax refund or to make available its tax
returns or disclose any information relating to its tax affairs or any
computations in respect thereof or require any Lender or Agent to do anything
that would prejudice its ability to benefit from any other refunds, credits,
reliefs, remissions or repayments to which it may be entitled.

(e) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to legal
and regulatory restrictions) to designate another Applicable Lending Office for
any Loan or Letter of Credit affected by such event; provided that such efforts
are made on terms that, in the judgment of such Lender, cause such Lender and
its Applicable Lending Office(s) to suffer no material economic, legal or
regulatory disadvantage, and provided further that nothing in this
Section 3.01(e) shall affect or postpone any of the Obligations of the Borrower
or the rights of such Lender pursuant to Section 3.01(a) or (c).

(f) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by lawLaw, or

 

-84-



--------------------------------------------------------------------------------

reasonably requested by the Borrower or the Administrative Agent, certifying as
to any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under any
Loan Document. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation (including any documentation
specifically referenced below) expired, obsolete or inaccurate in any material
respect, deliver promptly to the Borrower and the Administrative Agent updated
or other appropriate documentation (including any new documentation reasonably
requested by the applicable withholding agent) or promptly notify the Borrower
and the Administrative Agent in writing of its inability to do so.

Without limiting the generality of the foregoing:

(i) Each Lender that is a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding;

(ii) Each Lender that is not a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by law or upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:

(A) two duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E (or any successor forms) claiming eligibility for benefits of an income
tax treaty to which the United States of America is a party,

(B) two duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) or the Code, (x) a certificate, in substantially
the form of Exhibit N (any such certificate a “United States Tax Compliance
Certificate”), or any other form approved by the Administrative Agent, to the
effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments in connection with the Loan Documents are effectively connected with
such Lender’s conduct of a U.S. trade or business and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor
forms),

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E, United States Tax Compliance
Certificate, Form W-9, Form W-8IMY (or other successor forms) or any other
required information from each beneficial owner, as applicable (provided that,
if the Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Lender on behalf of
such beneficial owner(s)), or

(E) any other documentation prescribed by applicable requirements of U.S.
federal income tax law (including FATCA) as a basis for claiming any applicable
exemption from or reduction in U.S. federal withholding tax duly completed,
together with such supplementary documentation as may be prescribed by
applicable requirements of law or reasonably requested by the Borrower or the
Administrative Agent to permit the Borrower and the Administrative Agent to
determine the withholding or deduction required to be made; or

 

-85-



--------------------------------------------------------------------------------

(F) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

Notwithstanding any other provision of this clause (f), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(iii) Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this
Section 3.02(f).

(g) The Administrative Agent shall provide the Borrower with two duly completed
original copies of Internal Revenue Service Form W-9 certifying it is exempt
from U.S. federal backup withholding, and shall update such forms periodically
upon the reasonable request of the Borrower.

(h) For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 3.01, include any L/C Issuer and any Swing Line Lender.

SECTION 3.02 Illegality.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority that is a court, statutory board or commission has
asserted that it is unlawful, for any Lender or its Applicable Lending Office to
perform any of its obligations hereunder or make, maintain or fund Eurocurrency
Rate Loans,or charge interest with respect to any Credit Extension or to
determine or charge interest rates based upon the Eurocurrency Rate as
contemplated by this Agreement, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, in respect of Eurocurrency Rate
Loans, (A) any obligation of such Lender to makeissue, make, maintain, fund or
charge interest with respect to any such Credit Extension or continue
Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist, (B) upon receipt of such notice, the Borrower shall upon demand from such
Lender (with a copy to the Administrative Agent), prepay in the case of
Eurocurrency Rate Loans, such Eurocurrency Rate Loans that have become unlawful
or, if applicable, convert all Eurocurrency Rate Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or promptly, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans, (C) upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted
and all amounts due, if any, in connection with such prepayment or conversion
under Section 3.05. Each Lender agrees to designate a different Applicable
Lending Office if such designation will avoid the need for any such notice and
will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

(b) If any provision of this Agreement or any of the other Loan Documents would
obligate the Borrower to make any payment of interest with respect to any of the
Revolving Credit Exposure or other amount payable to the Administrative Agent or
any Revolving Credit Lender in an amount or calculated at a rate which would be
prohibited by any Law then, notwithstanding such provision, such amount or rates
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be,

 

-86-



--------------------------------------------------------------------------------

as would not be so prohibited by any applicable law or so result in a receipt by
the Administrative Agent or such Revolving Credit Lender of interest with
respect to its Revolving Credit Exposure at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows:

(i) first, by reducing the amount or rates of interest required to be paid to
the Administrative Agent or the affected Revolving Credit Lender under
Section 2.08; and

(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Administrative Agent or the affected Revolving Credit
Lender which would constitute interest with respect to the Revolving Credit
Exposure for purposes of any applicable law.

SECTION 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender determines that as a result of any Change in Law or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining any Loan (other
than a Base Rate Loan) or issuing or participating in Letters of Credit, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this Section 3.04(a) any such
increased costs or reduction in amount resulting from (i) Indemnified Taxes or
Other Taxes indemnifiable by Section 3.01, (ii) Excluded Taxes, or (iii) reserve
requirements contemplated by Section 3.04(c)), then from time to time within
fifteen (15) days after demand by such Lender setting forth in reasonable detail
such increased costs (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such increased cost
or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity or any change therein or in the interpretation thereof, in
each case after the Effective Date, or compliance by such Lender (or its
Applicable Lending Office) therewith, has the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy or liquidity and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender setting forth in reasonable detail the charge and the calculation of
such reduced rate of return (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such reduction
within fifteen (15) days after receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
demonstrable error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent
demonstrable error) which in each case shall be due and payable on each date on
which interest is payable on such Loan; provided that the Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days after receipt of such notice.

 

-87-



--------------------------------------------------------------------------------

(d) Subject to Section 3.06(b), failure or delay on the part of any Lender to
demand compensation pursuant to this Section 3.04 shall not constitute a waiver
of such Lender’s right to demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Applicable Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Applicable
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; and provided further that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.04(a), (b), (c) or (d).

SECTION 3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan (other
than a Base Rate Loan) on the date or in the amount notified by the Borrower;

including any loss or expense (excluding loss of anticipated profits or any
LIBOR “floor”) arising from the liquidation or reemployment of funds obtained by
it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

SECTION 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
demonstrable error. In determining such amount, such Agent or such Lender may
use any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
Section 3.02, Section 3.03 or Section 3.04, the Borrower shall not be required
to compensate such Lender for any amount incurred more than one hundred and
eighty (180) days prior to the date that such Lender notifies the Borrower of
the event that gives rise to such claim; provided that, if the circumstance
giving rise to such claim is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof. If
any Lender requests compensation by the Borrower under Section 3.04, the
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue Eurocurrency
Rate Loans from one Interest Period to another, or to convert Base Rate Loans
into Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan from one Interest Period to another, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate

 

-88-



--------------------------------------------------------------------------------

Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, Section 3.02, Section 3.03 or Section 3.04 hereof that gave rise
to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01,
Section 3.02, Section 3.03 or Section 3.04 hereof that gave rise to the
conversion of such Lender’s Eurocurrency Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurocurrency Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted to Eurocurrency Rate Loans, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments.

SECTION 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or Section 3.04 as a result of any condition described
in such Sections or any Lender ceases to make Eurocurrency Rate Loans as a
result of any condition described in Section 3.02 or Section 3.04, (ii) any
Lender becomes a Defaulting Lender or (iii) any Lender becomes a Non-Consenting
Lender, then the Borrower may, on prior written notice to the Administrative
Agent and such Lender, replace such Lender by requiring such Lender to (and such
Lender shall be obligated to) assign pursuant to Section 10.07(b) (with the
assignment fee to be paid by the Borrower in such instance) all of its rights
and obligations under this Agreement (or, with respect to clause (iii) above,
all of its rights and obligations with respect to the Class of Loans or
Commitments that is the subject of the related consent, waiver or amendment) to
one or more Eligible Assignees; provided that neither the Administrative Agent
nor any Lender shall have any obligation to the Borrower to find a replacement
Lender or other such Person; and provided further that (A) in the case of any
such assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to the applicable departure,
waiver or amendment of the Loan Documents.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, as applicable, provided that the failure of any such
Lender to execute an Assignment and Assumption shall not render such assignment
invalid and such assignment shall be recorded in the Register and (ii) deliver
Notes, if any, evidencing such Loans to the Borrower or Administrative Agent.
Pursuant to such Assignment and Assumption, (A) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans, as applicable, (B) all obligations of the Borrower owing to the
assigning Lender relating to the Loans and participations so assigned shall be
paid in full by the assignee Lender to such assigning Lender concurrently with
such assignment and assumption, and any amounts owing to the assigning Lender
(other than a Defaulting Lender) under Section 2.05(a)(ii) and Section 3.05 as a
consequence of such assignment shall have been paid by the Borrower to the
assigning Lender and (C) upon such payment and, if so requested by the assignee
Lender, the assignor Lender shall deliver to the assignee Lender the appropriate
Note or Notes executed by the Borrower, the assignee Lender shall become a
Lender hereunder and the assigning Lender shall cease to constitute a Lender
hereunder with respect to such assigned Loans, Commitments and participations,
except with respect to indemnification provisions under this Agreement, which
shall survive as to such assigning Lender.

 

-89-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer, or the depositing of cash collateral into a
cash collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

SECTION 3.08 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01 Conditions of Initial Credit Extension. The obligation of each
Lender to make Loans, and the obligation of the L/C Issuer to issue Letters of
Credit, on the Closing Date, is subject at the time of the making of such Loans
or the issuance of such Letters of Credit to the satisfaction of the following
conditions on or before such date:

(a) Credit Agreement. This Agreement shall have been duly executed and delivered
by each party to this Agreement and the exhibits and schedules hereto shall be
in form and substance reasonably satisfactory to the Initial Lenders.

(b) Acquisition Documents. The Administrative Agent shall have received a
certified copy of the Acquisition Documents duly executed by the parties thereto
(together with all exhibits and schedules thereto), and each of which shall be
in full force and effect.

(c) Organization Documents. The Administrative Agent shall have received (i) a
copy of the Organization Documents, including all amendments thereto, of the
Borrower, certified, if applicable, as of a recent date by the Secretary of
State or other competent authority of the state of its organization, if
applicable, or similar Governmental Authority, and a certificate as to the good
standing or comparable certificate under applicable law (where relevant) of the
Borrower as of a recent date from the Effective Date, from such Secretary of
State, similar Governmental Authority or other competent authority and (ii) a
certificate of the Secretary or Assistant Secretary or comparable officer under
applicable law or director of the Borrower dated the Effective Date and
certifying (where relevant) (A) that attached thereto is a true and complete
copy of the Organization Documents of the Borrower as in effect on the Effective
Date, (B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of the Borrower
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the Organization Documents of the Borrower have not been
amended since the date of the last amendment shown on such certificate, (D) as
to (if applicable) the incumbency and specimen signature of each officer
executing any Loan Document on behalf of the Borrower and countersigned by
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary or comparable officer under applicable law executing the
certificate pursuant to clause (ii) above and (E) such other matters that are
customarily included in a certificate of this nature in the jurisdiction of its
incorporation or organization.

 

-90-



--------------------------------------------------------------------------------

(d) USA PATRIOT Act. The Lenders shall have received all documentation and other
information required by regulatory authorities with respect to the Borrower
reasonably requested by the Lenders under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act, to the extent stipulated by the Administrative Agent at least
five (5) Business Days prior to the Effective Date.

(e) Legal Opinions. The Administrative Agent shall have received, on behalf of
itself, the Collateral Agent, the Lenders and the L/C Issuers, an opinion of
Kirkland & Ellis LLP, special counsel for the Borrower, addressed to the L/C
Issuers, the Administrative Agent, the Collateral Agent and the Lenders and
capable of being relied upon by any persons who become Lenders pursuant to the
primary syndication of the Facilities, in each case in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders and
customary for senior secured credit facilities in transactions of this kind.

(f) Guaranty and Security Agreement. Each of the Guaranty and the Security
Agreement shall have been duly executed and delivered by each party thereto and
the Borrower shall have delivered or caused to have been delivered (i) Uniform
Commercial Code financing statements identifying the Borrower and all Guarantors
as debtors, (ii) stock certificates of the Borrower’s Wholly-Owned Subsidiaries
that are Domestic Subsidiaries and that are required to be pledged pursuant to
the Collateral and Guarantee Requirement, together with undated stock powers
duly executed in blank and (iii) instruments evidencing the pledged debt
required to be delivered to the Collateral Agent pursuant to the terms of the
Security Agreement, together with undated instruments of transfer duly executed
in blank.

(g) SHL Acquisition. The Administrative Agent shall have received a certificate
from an authorized officer of the Borrower confirming that concurrently with the
funding of the Loans, the SHL Acquisition shall have been consummated in
accordance with the terms of the Acquisition Agreement (other than payment of
the purchase price under the Acquisition Agreement which will be satisfied
immediately following utilization of the Loans) and the Acquisition Documents
shall not have been altered, amended or otherwise changed or supplemented or any
provision or condition therein waived, and the Borrower shall not have consented
to any action that would require the consent of the Borrower under the
Acquisition Documents if such alteration, amendment, change, supplement, waiver
or consent would be adverse to the interests of the Lenders in any material
respect, in each case without the consent of the Required Lenders.

(h) Refinancing. Concurrently with the funding of the Loans or immediately after
the consummation of the SHL Acquisition, all obligations of (i) the Borrower and
its Subsidiaries under the CEB Revolver and (ii) the Companies and their
respective Subsidiaries under (x) two loan notes in favor of HgCapital 5
(Nominees) Limited, (y) that certain senior facilities agreement dated
13 September 2006 (as amended prior to the Effective Date and including related
interest rate hedging arrangements) and (z) that certain mezzanine facilities
agreement dated 13 September 2006 (as amended prior to the Effective Date and
including related interest rate hedging arrangements) shall have been paid in
full, and all commitments, security interests and guaranties in connection
therewith other than as expressly permitted by this Agreement shall have been
terminated and released, all to the reasonable satisfaction of the Lead
Arrangers. After giving effect to the consummation of the Transactions, the
Borrower and its Subsidiaries (including the Companies and their respective
Subsidiaries) shall have no outstanding preferred equity, indebtedness or
Guaranties (other than ordinary course trade payables), except for indebtedness
(i) incurred pursuant to the Loans and (ii) expressly permitted by this
Agreement and (in the case of the Companies and their respective Subsidiaries)
the Acquisition Agreement.

(i) Fees, Etc. Concurrently with the funding of the Loans, the Administrative
Agent shall have received evidence of payment of all fees, reasonable costs and
expenses (including, without limitation, legal fees and expenses that have been
invoiced at least three (3) days before the Closing Date have been or will be
paid) and other compensation contemplated hereby or by any other Loan Document
on or prior to the Closing Date to the Administrative Agent, the Lead Arrangers
and the Lenders

 

-91-



--------------------------------------------------------------------------------

(j) Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a duly authorized officer of the Borrower confirming, as
of the Closing Date, the satisfaction of the conditions specified in
Section 4.01(g) and Section 4.03(a)(i) and (ii), and as to compliance with and
the absence of a default under the Certain Funds Provisions

(k) Request for Credit Extension. The Administrative Agent and, if applicable,
the L/C Issuer or the Swing Line Lender shall have received a Committed Loan
Notice or Letter of Credit Application, as applicable, relating to the initial
Credit Extension.

At any time after the Effective Date, the Administrative Agent will, if so
requested by the Borrower, deliver to the Borrower a certificate confirming
satisfaction of such conditions precedent set out in this Section 4.01 as have
been satisfied as of the date of such certificate or, in so far as documentary
conditions precedent are concerned, as are in an agreed form as of the date of
such certificate such that that the applicable condition precedent would be
satisfied if such document were delivered on the Closing Date in such agreed
form, in each case in the sole determination of the Administrative Agent.

SECTION 4.02 Conditions to All Credit Extensions After the Closing Date.
Following the Closing Date, the obligation of each Lender to honor any Request
for Credit Extension (other than a(x) a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans or (y) an Incremental Facility (other than to the extent comprising of
Incremental Revolving Commitments) incurred to finance a Permitted Acquisition
or other permitted Investment, in which case the relevant conditions precedent
shall be specified in the applicable Incremental Facility Amendment in
accordance with Section 2.14) is subject to the following conditions precedent:

(a) Representations. The representations and warranties of each Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith and therewith,
shall be true and correct in all respects or, in the case of such
representations and warranties which are not otherwise subject to a materiality
qualification in accordance with its terms, shall be correct in all material
respects, in each case on and as of the date of such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

(b) No Default. No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c) Request for Credit Extension. The Administrative Agent and, if applicable,
the L/C Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof. Each Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type or a continuation of Eurocurrency Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

(d) Alternative Currencies. In the case of a Credit Extension to be denominated
in an Alternative Currency, there shall not have occurred any change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls which in the reasonable opinion of the
Administrative Agent, the Required Revolving Credit Lenders (in the case of any
Loans to be denominated in an Alternative Currency) or the L/C Issuer (in the
case of any Letter of Credit to be denominated in an Alternative Currency) would
make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.

 

-92-



--------------------------------------------------------------------------------

SECTION 4.03 Certain Funds.

(a) Subject to Section 4.01 and notwithstanding the conditions of Section 4.02
and any other provision of any Loan Document to the contrary, during the Certain
Funds Period, each Lender will only be obliged to make its initial Credit
Extension hereunder if:

(i) no Certain Funds Default is continuing or would result from the making of
the Loans;

(ii) all Certain Funds Representations of the Borrower are true in all respects
or in the case of such representations and warranties which are not otherwise
subject to a materiality threshold or qualification in accordance with its
terms, are correct in all material respects; and

(iii) it is not unlawful for a Lender to perform any of its obligations under
this Agreement.

(b) During the Certain Funds Period (save in circumstances where, pursuant to
Section 4.03(a) above, a Lender is not obliged to make its initial Credit
Extension), none of the Lenders shall be entitled to:

(i) cancel any of its Commitments hereunder to the extent to do so would prevent
or limit the making of any Loans during the Certain Funds Period;

(ii) rescind, terminate or cancel this Agreement or any of the Commitments
hereunder or exercise any similar right or remedy or make or enforce any claim
under or in respect of the Loan Documents it may have to the extent to do so
would prevent or limit the making of making of any Loans during the Certain
Funds Period;

(iii) refuse to participate in the making of any Loans during the Certain Funds
Period;

(iv) exercise any right of set-off or counterclaim or similar right or remedy
which it may exercise in respect of a Loan to the extent to do so would prevent
or limit the making of any Loans during the Certain Funds Period; or

(v) cancel, accelerate or cause repayment or prepayment of any amounts owing
hereunder or under any other Loan Document to the extent to do so would prevent
or limit the making of any Loans during the Certain Funds Period;

provided that immediately upon the end of the Certain Funds Period subject to
the express provisions of the Loan Documents all rights, remedies and
entitlements shall be available to the Administrative Agent or Lenders
notwithstanding that such rights, remedies and entitlements may not have been
used or been available for use during the Certain Funds Period.

ARTICLE V

Representations and Warranties

The Borrower represents and warrants to the Agents and the Lenders that:

SECTION 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each other Restricted Subsidiary (a) is a Person duly incorporated,
organized or formed, and validly existing and (to the extent applicable in the
relevant jurisdiction) in good standing under the Laws of the jurisdiction of
its incorporation or organization, except, in the case of any Restricted
Subsidiaries, where the failure of such Restricted Subsidiaries to be in good
standing could not reasonably be expected to have a Material Adverse Effect,
(b) has all requisite power and authority to (i) own or lease its assets and
carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, (c) (to the extent applicable
in the relevant jurisdiction) is duly qualified and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification, (d) is in compliance
with all Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

-93-



--------------------------------------------------------------------------------

SECTION 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than
under the Loan Documents), or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any
material Law; except with respect to any conflict, breach or contravention or
payment (but not creation of Liens) referred to in clause (b)(i), to the extent
that such conflict, breach, contravention or payment could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) as of the Closing Date, the grant by any
Loan Party of the Liens granted by it pursuant to the Collateral Documents,
(c) as of the Closing Date, the perfection or maintenance of the Liens created
under the Collateral Documents (including the priority thereof), (d) approvals,
consents, exceptions, authorization, action, notice or filing under securities
laws or (e) the exercise by the Administrative Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Collateral Documents, except for (i) filings necessary to perfect the
Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties from and after the Closing Date, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

SECTION 5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements and Unaudited Financial Statements fairly
present in all material respects the financial condition of the Borrower and its
consolidated Subsidiaries as of the dates thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby.

(b) The unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2011 (including the notes thereto) (the “Pro
Forma Balance Sheet”) and the unaudited pro forma consolidated statement of
income of the Borrower and its Subsidiaries for the 12 month period ending on
December 31, 2011 (together with the Pro Forma Balance Sheet, the “Pro Forma
Financial Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared giving effect (as if such events had
occurred on such date or at the beginning of such periods, as the case may be)
to the Transaction. The Pro Forma Financial Statements have been prepared in
good faith, based on assumptions believed by the Borrower to be reasonable as of
the date of delivery thereof, and present fairly in all material respects on a
pro forma basis the estimated financial position of the Borrower and its
Subsidiaries as at December 31, 2011 and their estimated results of operations
for the periods covered thereby, assuming that the events specified in the
preceding sentence had actually occurred at such date or at the beginning of the
periods covered thereby.

(c) Since the Closing Date,December 31, 2014, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

-94-



--------------------------------------------------------------------------------

Each Lender and the Administrative Agent hereby acknowledges and agrees that the
Borrower and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or the
interpretation thereof, and that such restatements will not result in a Default
under the Loan Documents (including any effect on any conditions required to be
satisfied on the Closing Date) to the extent that the restatements do not reveal
any material omission, misstatement or other material inaccuracy in the reported
information from actual results for any relevant prior period.

SECTION 5.06 Litigation. Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened in writing or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any Restricted Subsidiary or against any of their properties or revenues that
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

SECTION 5.07 Ownership of Property; Liens.

(a) Each Loan Party and each of its Subsidiaries has good and valid title in fee
simple to, or valid leasehold interests in, or easements or other limited
property interests in, all property necessary in the ordinary conduct of its
business, free and clear of all Liens except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted under the Loan
Documents and except, in each case, where the failure to have such title or
other interest could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) As of the Closing Date, conditional upon, and having given effect to, the
initial Credit Extensions being advanced in accordance with the terms of this
Agreement, the Borrower will be the direct or indirect owner of the entire
issued Equity Interests of the Companies and will have good and marketable title
to such Equity Interests subject to such Equity Interests being registered in
the register of shareholders of the Companies, which registration will be made
as soon as possible after the Closing Date.

SECTION 5.08 Environmental Compliance.

(a) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions, suits, notices of violation, notices of potential
responsibility or proceedings by or against the Borrower or any Subsidiary
alleging potential liability or responsibility for violation of, or otherwise
relating to, any applicable Environmental Law that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any other Subsidiary; and (ii) there has been no Release of
Hazardous Materials by any of the Loan Parties or any other Subsidiary at, on,
under or from any location in a manner which would reasonably be expected to
give rise to liability under applicable Environmental Laws.

(c) Neither the Borrower nor any of its Subsidiaries is undertaking, or has
completed, either individually or together with other persons, any investigation
or response action relating to any actual or threatened Release of Hazardous
Materials at any location, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any applicable Environmental Law
except for such investigation or response action that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(d) All Hazardous Materials transported from any property currently or, to the
knowledge of the Borrower or their Subsidiaries, formerly owned or operated by
any Loan Party or any other Subsidiary for off-site disposal have been disposed
of in a manner which would not reasonably be expected to result, individually or
in the aggregate, in a Material Adverse Effect.

(e) Except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties nor any other
Subsidiary has contractually assumed any liability or obligation under or
relating to any applicable Environmental Law.

 

-95-



--------------------------------------------------------------------------------

(f) Except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, the Loan Parties and each other
Subsidiary and their respective businesses, operations and properties are and
have been in compliance with all applicable Environmental Laws.

SECTION 5.09 Taxes. The Borrower and each Restricted Subsidiary have timely
filed all federal, provincial, state, municipal, foreign and other tax returns
and reports required to be filed, and have timely paid all federal, provincial,
state, municipal, foreign and other taxes, assessments, fees and other
governmental chargesTaxes levied or imposed upon them or their properties,
income or assets or otherwise due and payable (including in their capacity as a
withholding agent), except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP and, except for failures to file or
pay as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. There are no Tax audits,
deficiencies, assessments or other claims with respect to the Borrower or any
Restricted Subsidiary that could, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.10 Compliance with ERISA.

(a) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance in
with the applicable provisions of ERISA, the Code and other federal or state
Laws.

(b) (i) No ERISA Event or similar event with respect to a Foreign Plan has
occurred or is reasonably expected to occur; (ii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 et seq. or 4243 of
ERISA with respect to a Multiemployer Plan; and (iii) neither any Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA, except, with respect to each of the foregoing
clauses of this Section 5.10, as could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

SECTION 5.11 Subsidiaries; Equity Interests. As of the Closing Date, neither the
Borrower nor any other Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.11, and all of the outstanding Equity
Interests in the Borrower and its Subsidiaries have been validly issued, are
fully paid and nonassessable and all Equity Interests owned by any Loan Party
are owned free and clear of all Liens except (i) those created under the
Collateral Documents and (ii) any nonconsensual Lien that is permitted under
Section 7.01. As of the Closing Date, Schedule 5.11 sets forth the name and
jurisdiction of organization of each Subsidiary, (b) sets forth the ownership
interest of the Borrower and any of their Subsidiaries in each of their
Subsidiaries, including the percentage of such ownership and (c) identifies each
Person the Equity Interests of which are required to be pledged on the Closing
Date pursuant to the Collateral and Guarantee Requirement.

SECTION 5.12 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U or Regulation X of the FRB.

(b) None of the Borrower or any Subsidiary is or is required to be registered as
an “investment company” under the Investment Company Act of 1940, as amended.

SECTION 5.13 Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent,
any Lead Arranger or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or any other
Loan Document (as modified or supplemented by other information so furnished)
when taken as a whole contains when furnished any material misstatement of fact
or omits to state any material fact necessary to make the statements

 

-96-



--------------------------------------------------------------------------------

therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time of
preparation; it being understood that such projections may vary from actual
results and that such variances may be material.

SECTION 5.14 Intellectual Property; Licenses, Etc. Each of the Loan Parties and
the other Restricted Subsidiaries own, license or possess the legal right to
use, all of the trademarks, service marks, trade names, copyrights, domain
names, patents, patent rights, technology, software, know how, database rights,
design rights and other intellectual property rights (collectively, “IP Rights”)
that are reasonably necessary for the operation of their respective businesses
as currently conducted. To the knowledge of the Borrower, no such IP Rights
infringe upon any rights held by any Person except for such infringements,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any such IP Rights,
is pending or, to the knowledge of the Borrower, threatened against any Loan
Party or Subsidiary, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

SECTION 5.15 Solvency. On the Closing Date after giving effect to the
Transaction, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

SECTION 5.16 Collateral Documents. The Collateral Documents are effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties
legal, valid and enforceable Liens on, and security interests in, the Collateral
and, (i) when all appropriate filings or recordings are made in the appropriate
offices as may be required under applicable Laws (which filings or recordings
shall be made to the extent required by any Collateral Document) and (ii) upon
the taking of possession or control by the Collateral Agent of such Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent required by any Collateral Document), such Collateral Document will
constitute fully perfected Liens on (to the extent that perfection can be
achieved under applicable Law by making such filings or recordings or taking
such possession or control), and security interests in, all right, title and
interest of the Loan Parties in such Collateral, in each case subject to no
Liens other than the applicable Liens permitted under the Loan Documents.

SECTION 5.17 Use of Proceeds. The proceeds of the Term Loans and the Revolving
Credit Loans shall be used in a manner consistent with the uses set forth in the
Preliminary Statements to this Agreement. The proceeds of (x) the Refinancing
Term A-1 Loans funded on the Amendment No. 3 Effective Date pursuant to
Section 2.01(d) shall be used to refinance the Term A Loans outstanding
immediately prior to the Amendment No. 3 Effective Date and (y) the Incremental
Term A-1 Loans funded on the Amendment No. 3 Effective Date pursuant to
Section 2.01(e) shall be used to refinance the Term B Loans outstanding
immediately prior to the Amendment No. 3 Effective Date and to pay fees and
expenses in connection with the transaction contemplated by Amendment No. 3. The
proceeds of the Refinancing Term A-2 Loans funded (or converted from Term A-1
Loans) on the Amendment No. 4 Effective Date pursuant to Section 2.01(g) shall
be used to refinance the Term A-1 Loans outstanding immediately prior to the
Amendment No. 4 Effective Date and to pay fees and expenses in connection with
the transaction contemplated by Amendment No. 4.

SECTION 5.18 Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” (or similar term) of the Borrower under its Subordinated Debt
Documents (if any).

SECTION 5.19 Anti-Money Laundering and Economic Sanctions Laws..

(a) No Loan Party, none of its Subsidiaries and, to the knowledge of senior
management of each Loan Party, none of the respective officers or directors of
such Loan Party or such Subsidiary (i) has violated or is in violation of any
applicable Anti-Money Laundering Law or (ii) has engaged or engages in any
transaction, investment, undertaking or activity that conceals the identity,
source or destination of the proceeds from any category of offenses designated
in any applicable law, regulation or other binding measure implementing the
“Forty Recommendations” and “Nine Special Recommendations” published by the
Organization for Economic Cooperation and Development’s Financial Action Task
Force on Money Laundering.

 

-97-



--------------------------------------------------------------------------------

(b) No Loan Party, none of its Subsidiaries and, to the knowledge of senior
management of each Loan Party, none of the respective officers or directors of
such Loan Party or such Subsidiary that is acting or benefiting in any capacity
in connection with the Loans is, or is owned or controlled by any individual or
entity that is, (i) currently the subject or target of any Sanctions, (ii) an
Embargoed Person or (iii) located, organized or resident in a Designated
Jurisdiction.

(c) Except as otherwise authorized by OFAC, no Loan Party, none of its
Subsidiaries and, to the knowledge of senior management of each Loan Party and
none of the respective officers, directors, brokers or agents of such Loan Party
or such Subsidiary acting or benefiting in any capacity in connection with the
Loans conducts any business or engages in making or receiving any contribution
of funds, goods or services to or for the benefit of any Embargoed Person.

SECTION 5.20 Anti-Corruption Laws. The Borrower and its Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in Section 6.01,
Section 6.02 and Section 6.03) cause each Restricted Subsidiary to:

SECTION 6.01 Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

(b) as soon as available, but in any event, within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
the Borrower (commencing with the fiscal quarter ending June 30, 2012), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related (i) consolidated statements of income or
operations for such fiscal quarter and for the portion of the fiscal year then
ended and (ii) consolidated statements of cash flows for the portion of the
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end adjustments and the absence of footnotes;
and

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and (b) above the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

 

-98-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the Borrower’s Form 10-K or
10-Q, as applicable, filed with the SEC or (B) following an election by the
Borrower pursuant to the definition of “GAAP,” the applicable financial
statements determined in accordance with IFRS; provided that, with respect to
each of clauses (A) and (B), to the extent such information is in lieu of
information required to be provided under Section 6.01(a), such materials are
accompanied by a report and opinion an independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards.

SECTION 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of thedate on which financial
statements referred to inare required to be delivered under Sections 6.01(a) and
(b) (commencing with the financial statements for the fiscal quarter ended
September 30, 2012), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower, including (i) a description of each event,
condition or circumstance during the last fiscal quarter covered by such
Compliance Certificate requiring a prepayment under Section 2.05(b), (ii) a list
that identifies each Domestic Subsidiary that is an Excluded Subsidiary solely
by reason of clause (e) of the definition thereof as of the date of delivery of
such Compliance Certificate or a confirmation that there is no change in such
information since the later of the Closing Date or the date of the last such
list, (iii) if during the last fiscal quarter covered by such Compliance
Certificate the Borrower and its Restricted Subsidiaries shall have made any
Discounted Voluntary Prepayment pursuant to Section 2.05, any Investment
pursuant to Section 7.02(n), any Restricted Payment pursuant to Section 7.06(k)
or any payment made pursuant to Section 7.09(a)(iii), a reasonably detailed
calculation (including all relevant financial information reasonably requested
by the Administrative Agent) of the Available Amount as of the end of such
fiscal quarter and (iv) such other information required by the Compliance
Certificate;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party or any of its Subsidiaries (other
than in the ordinary course of business) that could reasonably be expected to
result in a Material Adverse Effect;

(d) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a)
(commencing with the financial statements for the fiscal year ended December 31,
2012), a report setting forth the information required by Section 3.03(c) of the
Security Agreement or confirming that there has been no change in such
information since the Closing Date or the date of the last annual Compliance
Certificate;

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request; and

(a) promptly, a copy of any document relating to any of the matters referred to
in Section 7.07(a).

Documents required to be delivered pursuant to Sections 6.01(a) and (b) or
Sections 6.02(b) and (c) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto on the Borrower’s website on
the Internet at the website address

 

-99-



--------------------------------------------------------------------------------

listed on Schedule 10.02; or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) upon written request by the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding the foregoing, the Borrower shall deliver
originally executed Compliance Certificates to the Administrative Agent (in
addition to the electronic copies pursuant to the foregoing). Each Lender shall
be solely responsible for timely accessing posted documents or requesting
delivery of paper copies of such documents from the Administrative Agent and
maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or anothera substantially similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders (each a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that so long as the Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Lead Arrangers, the L/C Issuer and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.08); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Side Information”; and (z) the Administrative Agent and the Lead
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

SECTION 6.03 Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Borrower proposes
to take with respect thereto;

(b) any litigation or governmental proceeding (including, without limitation,
pursuant to any applicable Environmental Laws) pending against the Borrower or
any of the Subsidiaries that could reasonably be expected to be determined
adversely and, if so determined, to result in a Material Adverse Effect;

(c) of the occurrence of any ERISA Event or similar event with respect to a
Foreign Plan that could reasonably be expected to have a Material Adverse
Effect; and

(a) if the Acquisition Agreement is terminated in accordance with its terms.

SECTION 6.04 [Reserved].

SECTION 6.05 Maintenance of Existence. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except in the case
of clauses (a) (other than with respect to the Borrower) and (b), (i) to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 7.04 or
Section 7.05.

 

-100-



--------------------------------------------------------------------------------

SECTION 6.06 Maintenance of Properties. (a) Except if the failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) maintain, preserve and protect all of its material tangible
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (ii) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice; and (b) as soon
as possible after the Closing Date, register The Corporate Executive Board
Company (UK) Limited in the register of members of the Companies in accordance
with applicable Law.

SECTION 6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons. If any portion of any Mortgaged
Property is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then, to the extent required by applicable Laws, the Borrower shall,
or shall cause each Loan Party to, (i) maintain, or cause to be maintained, with
a financially sound and reputable insurer, flood insurance in an amount
reasonably satisfactory to the Administrative Agent and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent.

SECTION 6.08 Compliance with Laws. Comply in all respects with the requirements
of all Laws and all orders, writs, injunctions, decrees and judgments applicable
to it or to its business or property (including without limitation Environmental
Laws, ERISA and the USA PATRIOT Act), except if the failure to comply therewith
could not, individually or in the aggregate reasonably be expected to have a
Material Adverse Effect.

SECTION 6.09 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.

SECTION 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the reasonable
expense of the Borrower and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided that, excluding any such visits and inspections during
the continuation of an Event of Default, only the Administrative Agent on behalf
of the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.10 and the Administrative Agent shall not exercise such
rights more often than two (2) time during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the
Borrower’s expense; provided further that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice. The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants. Notwithstanding anything to the contrary in this
Section 6.10, none of the Borrower or any Restricted Subsidiary will be required
to disclose or permit the inspection or discussion of, any document, information
or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

 

-101-



--------------------------------------------------------------------------------

SECTION 6.11 Covenant to Guarantee Obligations and Give Security. From and after
the Closing Date, subject to Section 6.13, at the Borrower’s expense, take all
action necessary or reasonably requested by the Administrative Agent to ensure
that the Collateral and Guarantee Requirement continues to be satisfied,
including:

(a) upon the formation or acquisition of any new direct or indirect Wholly-Owned
Restricted Subsidiary (in each case, other than an Excluded Subsidiary) by any
Loan Party, the designation in accordance with Section 6.14 of any existing
direct or indirect Wholly-Owned Subsidiary as a Restricted Subsidiary, or any
Immaterial Subsidiary becoming a Material Subsidiary or any Excluded Subsidiary
otherwise ceasing to be an Excluded Subsidiary:

(i) within forty-five (45) days after such formation, acquisition, designation
or occurrence or such longer period as the Administrative Agent may agree in its
reasonable discretion (but not prior to the Closing Date):

(A) cause each such Restricted Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement to furnish to the Administrative
Agent a description of the Material Real Properties owned by such Restricted
Subsidiary in detail reasonably satisfactory to the Administrative Agent;

(B) cause each such Restricted Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) the
Guaranty (or supplement thereto), Mortgages, pledges, assignments, Security
Agreement Supplements and other security agreements and documents or joinders or
supplements thereto (including without limitation, with respect to Mortgages,
the documents listed in Section 6.13(b)), to the extent required by the
Collateral and Guarantee Requirement, the SecurityCollateral Documents or as
otherwise reasonably requested by and in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent (consistent
with the Mortgages, Security Agreement and other Collateral Documents in effect
on the Closing Date), in each case granting Liens required by the Collateral and
Guarantee Requirement;

(C) cause each such Restricted Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to deliver any and all
certificates representing Equity Interests (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank (or any other documents customary under local law) and
instruments evidencing the Indebtedness held by such Restricted Subsidiary and
required to be pledged pursuant to the Collateral Documents, indorsed in blank
to the Collateral Agent; and

(D) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take whatever action (including the
recording of Mortgages, the filing of financing statements and delivery of stock
and membership interest certificates) may be necessary in the reasonable opinion
of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and perfected
Liens required by the Collateral and Guarantee Requirement, enforceable against
all third parties in accordance with their terms, except as such enforceability
may be limited by Debtor Relief Laws and by general principles of equity
(regardless of whether enforcement is sought in equity or at law); and

(ii) as promptly as practicable after the request therefor by the Collateral
Agent, deliver to the Collateral Agent with respect to each Material Real
Property, any existing title reports, title insurance policies and surveys or
environmental assessment reports.

 

-102-



--------------------------------------------------------------------------------

(b) after the Closing Date, promptly after the acquisition of any Material Real
Property (other than leasehold interests and other than any Material Real
Property subject to a Lien permitted pursuant to Section 7.01(i) or (o)) by any
Loan Party (or promptly after the date that any Material Real Property of any
Loan Party is no longer subject to a Lien permitted pursuant to Section 7.01(i)
or (o)), if such Material Real Property shall not already be subject to a
perfected Lien pursuant to the Collateral and Guarantee Requirement, the
Borrower shall give notice thereof to the Administrative Agent and promptly
thereafter shall cause such real property to be subjected to a Lien to the
extent required by the Collateral and Guarantee Requirement and will take, or
cause the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent or the Collateral Agent to
grant and perfect or record such Lien, including, as applicable, the actions
referred to in Section 6.13(b) and shall, within sixty (60) days after the
request therefor by the Administrative Agent or the Collateral Agent (or such
longer period as the Administrative Agent may agree in its sole discretion),
deliver to the Administrative Agent and the Collateral Agent a signed copy of an
opinion of local counsel for such Loan Party (or any local counsel for the
Administrative Agent if customary in such jurisdiction) in the jurisdiction of
such Material Real Property, addressed to the Administrative Agent and the
Collateral Agent and the other Secured Parties and reasonably acceptable to the
Administrative Agent.

SECTION 6.12 Use of Proceeds.

(a) Use the proceeds of the Term Loans to fund the (i) payment of the purchase
price of the SHL Acquisition; (ii) payment of the fees, costs, expenses, stamp,
registration and other TaxTaxes incurred by the Borrower or any of its
Subsidiaries in connection with the SHL Acquisition, the Acquisition Agreement
or the Loan Documents; and (iii) Refinancing and paying any breakage costs,
redemption premiums and other fees, costs and expenses payable in connection
with such Refinancing and/or the SHL Acquisition.

(b) Use the proceeds of the Credit Extensions under the Revolving Credit
Facility to finance general corporate and working capital purposes of the
Borrower and any of its Subsidiaries (including Investments, Capital
Expenditures and Restricted Payments permitted hereunder), the payment of fees,
costs and expenses related to or arising in connection with the SHL Acquisition
and the funding of any original issue discount in accordance with the terms set
forth herein; provided that in no event shall the proceeds of the Credit
Extensions be used in contravention of any Law (including any Economic Sanctions
Law) or of any Loan Document.

SECTION 6.13 Further Assurances and Post-Closing Conditions.

(a) Promptly upon reasonable request by the Administrative Agent or the
Collateral Agent (i) correct any material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Collateral
Document or other filing, document or instrument relating to any Collateral, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent or the Collateral
Agent may reasonably request from time to time in order to carry out more
effectively the purposes of this Agreement and the Collateral Documents.

(b) After the Closing Date, in the case of any Material Real Property (other
than leasehold interests and other than any Material Real Property, and for so
long as such Material Real Property, is subject to a Lien permitted pursuant to
Section 7.01(i) or (o)), provide the Collateral Agent with Mortgages and
otherwise satisfy the applicable Collateral and Guarantee Requirements with
respect to such owned real property within forty-five (45) days (or such longer
period as the Collateral Agent may agree in its sole discretion) of the
acquisition of such real property (or the date on which such Material Real
Property is no longer subject to a Lien permitted pursuant to Section 7.01(i) or
(o)) in each case together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem reasonably
necessary or desirable in order to create a valid and subsisting perfected Lien
on the property and/or rights described therein in favor of the Collateral Agent
for the benefit of the Secured Parties and that all filing and recording taxes
and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Collateral Agent;

 

-103-



--------------------------------------------------------------------------------

(ii) Mortgage Policies in form and substance, with endorsements and in amounts,
reasonably acceptable to the Collateral Agent (not to exceed the value of the
real properties covered thereby), issued, coinsured and reinsured by title
insurers reasonably acceptable to the Collateral Agent, insuring the Mortgages
to be valid subsisting Liens on the property described therein, free and clear
of all defects and encumbrances, subject only to Liens permitted by
Section 7.01, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents) and such coinsurance
and direct access reinsurance as the Collateral Agent may reasonably request;

(iii) opinions of local counsel for the Loan Parties (or any local counsel for
the Administrative Agent if customary in such jurisdiction) in states or
provinces in which the real properties are located, with respect to the
enforceability and perfection of the Mortgages and any related fixture filings
in form and substance reasonably satisfactory to the Collateral Agent; and

(iv) such other evidence that all other actions that the Administrative Agent
and the Collateral Agent may reasonably deem necessary or desirable in order to
create valid and subsisting Liens on the property described in the Mortgages has
been taken.

(c) Within ten (10) Business Days of the Closing Date (or such longer period as
the Administrative Agent may agree in its sole discretion) provide the
Administrative Agent and the Collateral Agent with the following and otherwise
satisfy the applicable Collateral and Guarantee Requirements that were not
satisfied on the Closing Date pursuant to Section 4.01:

(i) stock certificates of the Borrower’s and each Guarantor’s Restricted
Subsidiaries required to be pledged pursuant to the Collateral and Guarantee
Requirement (other than to the extent not previously delivered), together with
undated duly executed stock powers in form and substance reasonably satisfactory
to the Collateral Agent executed in blank;

(ii) from each Guarantor (A) a copy of the Organization Documents, including all
amendments thereto, of such Guarantor, certified, if applicable, as of a recent
date by the Secretary of State or other competent authority of the state of its
organization, if applicable, or similar Governmental Authority, and a
certificate as to the good standing or comparable certificate under applicable
law (where relevant) of such Guarantor as of a recent date from the Effective
Date, from such Secretary of State, similar Governmental Authority or other
competent authority and (B) a certificate of the Secretary or Assistant
Secretary or comparable officer under applicable law or director of such
Guarantor dated the Closing Date and certifying (where relevant) (I) that
attached thereto is a true and complete copy of the Organization Documents of
such Guarantor as in effect on the Closing Date, (II) that attached thereto is a
true and complete copy of resolutions duly adopted by the board of directors (or
equivalent governing body) of such Guarantor authorizing the execution, delivery
and performance of the Loan Documents to which such Person is a party and, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (III) that the
Organization Documents of such Guarantor have not been amended since the date of
the last amendment shown on such certificate, (IV) as to (if applicable) the
incumbency and specimen signature of each officer executing any Loan Document on
behalf of such Guarantor and countersigned by another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary or
comparable officer under applicable law executing the certificate pursuant to
clause (B) above and (V) such other matters that are customarily included in a
certificate of this nature in the jurisdiction of its incorporation or
organization.

(iii) evidence that the Administrative Agent and Collateral Agent has been named
as loss payee and additional insured under each general liability and property
(excluding business interruption insurance), as applicable, insurance policy of
the Loan Parties; and

(iv) copies of a recent Lien, bankruptcy, judgment, copyright, patent and
trademark search in each jurisdiction reasonably requested by the Collateral
Agent with respect to the Loan Parties.

 

-104-



--------------------------------------------------------------------------------

SECTION 6.14 Designation of Subsidiaries.

(a) Subject to Section 6.14(b) below, the board of directors of the Borrower may
at any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary. The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the fair market value of the Borrower’s investment therein. The designation
of any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

(b) The Borrower may not (x) designate any Restricted Subsidiary as an
Unrestricted Subsidiary, or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless:

(i) no Default or Event of Default exists or would result therefrom; and

(ii) in the case of clause (x) only, (A) the Subsidiary to be so designated does
not (directly, or indirectly through its Subsidiaries) own any Equity Interests
or Indebtedness of, or own or hold any Lien on any property of, the Borrower or
any Restricted Subsidiary, and (B) neither the Borrower nor any Restricted
Subsidiary shall at any time be directly or indirectly liable for any
Indebtedness that provides that the holder thereof may (with the passage of time
or notice or both) declare a default thereon or cause the payment thereof to be
accelerated or payable prior to its stated maturity upon the occurrence of a
default with respect to any Indebtedness, Lien or other obligation of any
Unrestricted Subsidiary (including any right to take enforcement action against
such Unrestricted Subsidiary); and.

(iii) the Borrower shall be in compliance (on a Pro Forma Basis) with the
Financial Covenant as of the end of the most recent Test Period (as if such
designation had occurred on the first day of such Test Period).

SECTION 6.15 Payment of Taxes. The Borrower will pay and discharge, and will
cause each of the Restricted Subsidiaries to pay and discharge, all taxes,
assessments and governmental charges or leviesTaxes imposed upon it or upon its
income or profits, or upon any properties belonging to it, in each case on a
timely basis, and all lawful claims which, if unpaid, may reasonably be expected
to become a lien or charge upon any properties of the Borrower or any of the
Restricted Subsidiaries not otherwise permitted under this Agreement; provided
that neither the Borrower nor any of the Restricted Subsidiaries shall be
required to pay any such tax, assessment, charge, levy or claim which is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves with respect thereto in accordance with GAAP or which would not
reasonably be expected to, individually or in the aggregate, constitute a
Material Adverse Effect.

SECTION 6.16 Anti-Corruption Laws. The Borrower and its Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to, directly
or indirectly:

SECTION 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

 

-105-



--------------------------------------------------------------------------------

(b) Liens existing on the ClosingAmendment No. 4 Effective Date and set forth on
Schedule 7.01(b) (other than Liens securing obligations in an aggregate value
not in excess of $10,000,000);

(c) Liens for taxes, assessments or governmental chargesTaxes which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person to the extent required in accordance with GAAP;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business which secure amounts not overdue for
a period of more than sixty (60) days or if more than sixty (60) days overdue,
are unfiled (or if filed have been discharged or stayed) and no other action has
been taken to enforce such Lien or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person to the
extent required in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary;

(f) deposits to secure the performance and payment of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of the Borrower or any Restricted Subsidiary and any exception
on the title polices issued in connection with the Mortgaged Property;

(h) Liens securing judgments for the payment of money (or appeal or surety bonds
relating to such judgments) not constituting an Event of Default under
Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(f); provided that
(i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, construction, repair, replacement or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, replacements thereof and additions and accessions to such
property and the proceeds and the products thereof and customary security
deposits, and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to such Capitalized Leases; provided that individual
financings of equipment provided by one lender may be cross-collateralized to
other financings of equipment provided by such lender;

(j) leases, licenses, subleases or sublicenses and Liens on the property covered
thereby, in each case (other than in the case of leases, licenses, subleases or
sublicenses or Liens with respect to intellectual property), granted to others
in the ordinary course of business or consistent with past practice which do not
(i) interfere, individually or in the aggregate, in any material respect with
the business of the Borrower or any Restricted Subsidiary, taken as a whole, or
(ii) secure any Indebtedness;

 

-106-



--------------------------------------------------------------------------------

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business or consistent with past practice;

(l) Liens (i) of a collection bank (including those arising under Section 4-210
of the Uniform Commercial Code) on the items in the course of collection,
(ii) in favor of a banking or other financial institution arising as a matter of
law encumbering deposits or other funds maintained with a financial institution
(including the right of set off) and which are within the general parameters
customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or (n) to be
applied against the purchase price for such Investment and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted (or that us
required to be permitted as a condition to closing such Disposition) under
Section 7.05 (other than Section 7.05(e)), in each case, solely to the extent
such Investment or Disposition, as the case may be, would have been permitted on
the date of the creation of such Lien;

(n) Liens in favor of the Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(e) (provided that, solely with respect
to Indebtedness required to be Subordinated Debt under Section 7.03(e), such
Lien shall be expressly subordinated to the Liens on the Collateral securing the
Obligations to the same extent);

(o) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the date hereof (excluding the Companies and their
Subsidiaries); provided that (i) such Lien was not created in contemplation of
such acquisition or such Person becoming a Restricted Subsidiary, (ii) such Lien
does not extend to or cover any other assets or property (other than the
proceeds or products thereof and other than after-acquired property subjected to
a Lien securing Indebtedness and other obligations incurred prior to such time
and which Indebtedness and other obligations are permitted hereunder that
require, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), and (iii) the Indebtedness secured thereby is permitted under
Section 7.03(f) or (h); provided the aggregate principal amount of Indebtedness
that is incurred pursuant to Section 7.03(h) that is secured by Liens pursuant
to this Section 7.01(o) (including any modification, replacement, renewal or
extension of any such Lien pursuant to Section 7.01(w)) shall not exceed
$15,000,000 at any one time outstanding;

(p) any interest or title of a lessor or sublessor under leases or subleases
entered into by the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business or consistent with past practice;

(q) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business or consistent
with past practice;

(r) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business or consistent with past practice of the Borrower or its
Restricted Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business or consistent with past practice;

(s) Liens arising from precautionary Uniform Commercial Code financing statement
filings;

 

-107-



--------------------------------------------------------------------------------

(t) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(u) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
or any Restricted Subsidiary;

(v) Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
issued for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or goods;

(w) the modification, replacement, renewal or extension of any Lien permitted by
clauses (b), (i) and, (o), (r), or (bb) of this Section 7.01; provided that
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien, and (B) proceeds and products thereof; and (ii) the
renewal, extension or refinancing of the obligations secured or benefited by
such Liens is permitted by Section 7.03;

(x) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(y) Liens on property of a Non-Loan Party securing Indebtedness of such Non-Loan
Party permitted to be incurred by Section 7.03;

(z) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(aa) prior to the Closing Date (i) Liens in connection with the CEB Revolver and
(ii) any renewals, refinancing, exchanges, refunding or extension thereof;

(bb) Liens securing Indebtedness permitted pursuant to Section 7.03(m); and

(cc) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed $20,000,000.50,000,000;

(dd) for the avoidance of doubt, other Liens (except Liens securing Indebtedness
for borrowed money) incidental to the conduct of the business of the Borrower or
any of its Restricted Subsidiaries, as the case may be, or incidental to the
ownership of their assets which do not individually or in the aggregate
materially adversely affect the value of the Borrower and its Restricted
Subsidiaries, taken as a whole, or materially impair the operation of the
business of the Borrower of its Restricted Subsidiaries; and

(ee) Lien securing Indebtedness permitted pursuant to Section 7.03(x) or (bb);
provided that such Liens (x) only are on assets that constitute Collateral and
(y) are subject to an intercreditor agreement with the Administrative Agent in
form and substance reasonably satisfactory to the Administrative Agent.

SECTION 7.02 Investments. Make any Investments, except:

(a) Investments by the Borrower or a Restricted Subsidiary in assets that were
Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors, partners and employees of the
Borrower or its Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes and (ii) for purposes not described in the foregoing clauses
(i) in an aggregate principal amount outstanding under this clause (b)(ii) not
to exceed $2,500,000;

 

-108-



--------------------------------------------------------------------------------

(c) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of intellectual property pursuant to joint
marketing or other arrangements with other Persons, in each case in the ordinary
course of business;

(d) Investments (i) by any Loan Party in any other Loan Party, (ii) by any
Subsidiary in any Loan Party, (iii) by any Non-Loan Party in any other Non-Loan
Party, (iv) by a Loan Party in a Non-Loan Party to the extent such Investment is
made to fund all or any portion of (and up to an amount not exceeding) an
Investment by such Non-Loan Party in reliance on and in accordance with
Section 7.02(j), (n), (s) (t) or (tz), and (v) by any Loan Party in any Non-Loan
Party; provided that the aggregate amount of such Investments in Non-Loan
Parties pursuant to clause (v), as valued at cost at the time each such
Investment is made and including all related commitments for future Investments,
shall not exceed (A) the greater of (x) $50,000,00075,000,000 and (y) 4.06.0% of
Total Assets (measured at the time of the making of such Investment) plus (B) an
amount equal to any distributions, returns of capital or sale proceeds actually
received by Loan Parties in cash in respect of any Investments under clause
(v) (which amount shall not exceed the amount of such Investment valued at cost
at the time such Investment was made);

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Section 7.01, Section 7.03
(other than Section 7.03(e)), Section 7.04 (other than Section 7.04(e)),
Section 7.05 (other than Sections 7.05(d)(ii), (e) and (p)) and Section 7.06
(other than Section 7.06(d)), respectively; provided, however, that no
Investments may be made solely pursuant to this Section 7.02(f);

(g) Investments existing on the Closing Date and set forth on Schedule 7.02(g)
and Investments consisting of any modification, replacement, renewal,
reinvestment or extension of any Investment existing on the Closing Date;
provided that the amount of any Investment permitted pursuant to this
Section 7.02(g) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by this Section 7.02;

(h) Investments in Swap Contracts permitted under Section 7.03(g);

(i) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05 (other than Sections 7.05(d)(ii), (e) and
(p));

(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Restricted Subsidiary of the Borrower (including
as a result of a merger or consolidation) (each, a “Permitted Acquisition”);
provided that (i) immediately before and immediately after giving Pro Forma
Effect to any such purchase or other acquisition (including a Material
Acquisition), no Default or Event of Default shall have occurred and be
continuing, (iii) after giving Pro Forma Effect to any such purchase or other
acquisition and the incurrence of any Indebtedness in connection therewith, the
Borrower shall be in compliance with the Financial Covenant as of the end of the
most recent Test Period, (iii (provided that if a Material Acquisition has
occurred after the last day of the fiscal quarter for which pro forma compliance
with the Financial Covenant is calculated and on or prior to such date, then any
related increase of the Financial Covenant level that may then be applicable
under Section 7.10(y) shall be given effect for purposes of determining such pro
forma compliance), (ii) after giving effect to such acquisition, the Borrower
shall be in compliance with Section 6.11 and Section 6.13 (within the time
period specified therein), to the extent applicable, and (iviii) the aggregate
purchase consideration paid by Loan Parties for the acquisition of Persons that
do not become Guarantors and assets acquired by Non-Loan Parties shall not
exceed $250,000,000375,000,000;

(k) the Transaction;

 

-109-



--------------------------------------------------------------------------------

(l) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(m) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(n) Investments as valued at cost at the time each such Investment is made and
including all related commitments for future Investments, in an amount not
exceeding the Available Amount; provided that (x) at the time of any such
Investment, no Default or Event of Default shall have occurred and be continuing
or would result therefrom and (y) in the case of any such Investment in an
amount in excess of $15,000,000, the Borrower has delivered to the
Administrative Agent a certificate of a Responsible Officer, together with all
relevant financial information reasonably requested by the Administrative Agent,
demonstrating the calculation of the Available Amount;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments held by SHL and its Subsidiaries on the Closing Date;

(q) Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a corporation merged into the Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

(r) Guarantee Obligations of the Borrower or any Restricted Subsidiary in
respect of leases (other than Capitalized Leases) or of other obligations that
do not constitute Indebtedness;

(s) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of the Borrower;

(t) other Investments (i) (x) made (or made pursuant to commitments or
agreements made) prior to the Amendment No. 34 Effective Date pursuant to this
clause (t) as in effect prior to the Amendment No. 34 Effective Date, as set
forth on Schedule 7.02(t) (other than Investments, commitments and agreements
having an aggregate value not in excess of $10,000,000) and (y) Investments
consisting of any modification, replacement, renewal, reinvestment or extension
of any Investment made pursuant to Section 7.02(t)(i)(x); provided that the
amount of any Investment permitted pursuant to this Section 7.02(t)(i)(y) is not
increased from the amount of such Investment on the Amendment No. 34 Effective
Date except pursuant to the terms of such Investment as of the Amendment No. 34
Effective Date or as otherwise permitted by this Section 7.02 and (ii) made
after the Amendment No. 34 Effective Date in an aggregate amount, as valued at
cost at the time each such Investment is made and including all related
commitments for future Investments, not to exceed $50,000,000,75,000,000, plus
an amount equal to any distributions, returns of capital or sale proceeds
actually received by Loan Parties in cash in respect of any Investments made
under this clause (t) (which amount shall not exceed the amount of such
Investment valued at cost at the time such Investment was made);

(u) prior to the Closing Date, loans, advances and transfers of property to any
Domestic Subsidiary of the Borrower;

(v) Guarantee Obligations of the Borrower or any Restricted Subsidiary in
connection with the provision of credit card payment processing services;

(w) contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
Borrower; and

 

-110-



--------------------------------------------------------------------------------

(x) Investments to finance the SHL Acquisition and any Investments arising from
any step or transaction referred to in the Structure Memorandum to implement the
SHL Acquisition and Refinancing;

(y) receivables owing to the Borrower or any of its Restricted Subsidiaries and
advances to suppliers, in each case, if created, acquired or made in the
ordinary course of business and payable or dischargeable in accordance with
customary trade terms;

(z) any other Investment provided that, after giving Pro Forma Effect to such
Investment made pursuant to this clause (z), the Net Leverage Ratio shall not
exceed 3.50:1.00 as of the end of the most recent Test Period and no Event of
Default under Section 8.01(a), (f) or (g) shall have occurred and be continuing
or would result therefrom;

(aa) Investments in JV Entities in an aggregate amount at any time outstanding
not to exceed the greater of (i) $100 million and (ii) 7.5% of Total Assets; and

(bb) Investments as may be necessary (as reasonably determined by the Borrower)
to effectuate a Reorganization; and

(cc) to the excluded such Excluded Contributions have not been used and are not
then being used to make Restricted Payments pursuant to Section 7.06(o) or any
payments pursuant to Section 7.09(a)(v), Investments made with Excluded
Contributions.

For purposes of determining compliance with this Section 7.02, in the event that
an Investment meets the criteria of more than one of the categories of
Investments described in clauses (a) through (xcc) above, the Borrower may, in
its sole discretion, divide, classify and, except with respect to any Investment
made under Section 7.02(n) or (z), reclassify such Investment (or any portion
thereof) in one or more of the above clauses.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
Investment for purposes of this Section 7.02.

SECTION 7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of the Borrower and any of its Subsidiaries under the Loan
Documents;

(b) any Indebtedness arising from any step or transaction set out in the
Structure Memorandum to implement the SHL Acquisition and Refinancing;

(c) Indebtedness existing on the ClosingAmendment No. 4 Effective Date and
listed on Schedule 7.03(c) (the “Surviving Indebtedness”) (other than
Indebtedness having an aggregate principal amount not in excess of $10,000,000)
and any Permitted Refinancing thereof;

(d) Guarantee Obligations of the Borrower and its Restricted Subsidiaries in
respect of Indebtedness of the Borrower or any Restricted Subsidiary otherwise
permitted hereunder (except that an Immaterial Subsidiary may not, by virtue of
this Section 7.03(d), guarantee Indebtedness that such Immaterial Subsidiary
could not otherwise incur under this Section 7.03); provided that, if the
Indebtedness being guaranteed is subordinated to the Obligations, such Guarantee
Obligation shall be subordinated to the Guaranty of the Obligations on terms at
least as favorable to the Lenders as those contained in the subordination of
such Indebtedness;

(e) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any other Restricted Subsidiary to the extent constituting an
Investment permitted by Section 7.02 (other than Section 7.02(f)); provided that
all such Indebtedness incurred following the Closing Date of any Loan Party owed
to any Person that is not a Loan Party shall be subject to the subordination
terms set forth in Section 5.02 of the Security Agreement;

 

-111-



--------------------------------------------------------------------------------

(f) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets (provided that such Indebtedness is
incurred concurrently with or within two hundred seventy (270) days after the
applicable acquisition, construction, repair, replacement or improvement),
(ii) Attributable Indebtedness arising out of Permitted Sale Leasebacks,
provided that the aggregate principal amount of Indebtedness under clauses
(i) and (ii) of this Section 7.03(f) does not exceed $40,000,000, and (iii) any
Indebtedness incurred to refinance the Indebtedness set forth in the immediately
preceding clauses (i) and (ii) so long as the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so refinanced except by an amount
equal to unpaid accrued interest and premium thereon plus other reasonable
amounts paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, and as otherwise permitted under Section 7.03; provided that the
aggregate principal amount of Indebtedness under this Section 7.03(f) does not
exceed the greater of (a) $20,000,000 and (b) 1.6% of Total Assets (measured at
the time of the incurrence of such Indebtedness);

(g) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks and not for
speculative purposes;

(h) (A) Indebtedness assumed in connection with any Permitted Acquisition;
provided that (i) such Indebtedness was not incurred in contemplation of such
Permitted Acquisition, (ii) after giving Pro Forma Effect to any such Permitted
Acquisition and the assumption of such Indebtedness and any related Specified
Transaction, the Net Leverage Ratio as of the end of the most recent Test Period
shall be at least 0.25:1.0 lowernot be higher than the applicable Financial
Covenant level as of the end of the most recent Test Period, (iii) the only
obligors with respect to any Indebtedness incurred pursuant to this clause
(h) shall be those Persons who were obligors of such Indebtedness prior to such
Permitted Acquisition (or in the case of a purchase of assets, the purchaser of
such assets), and (iv) both immediately prior and after giving effect thereto no
Default or Event of Default shall exist or result therefrom and (v) the
aggregate principal amount of Indebtedness that is incurred by Non-Loan Parties
pursuant to this Section 7.03(h) shall not exceed $10,000,000 at any one time
outstanding; and (B) any Permitted Refinancing thereof;

(i) Indebtedness representing deferred compensation to employees of the Borrower
and its Restricted Subsidiaries incurred in the ordinary course of business or
consistent with past practice;

(j) Indebtedness to current or former officers, directors, partners, managers,
consultants and employees, their respective estates, spouses or former spouses
to finance the purchase or redemption of Equity Interests of the Borrower
permitted by Section 7.06 in an aggregate amount not to exceed
$2,500,00010,000,000 at any one time outstanding;

(k) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in each case to the extent constituting indemnification or
contribution obligations or obligations in respect of purchase price (including
earn-outs) or other similar adjustments;

(l) Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transaction and
Permitted Acquisitions or any other Investment expressly permitted hereunder;

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts incurred
in the ordinary course;

(n) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business or consistent with past practice;

 

-112-



--------------------------------------------------------------------------------

(o) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of letters of credit, bank guarantees, banker’s acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion bonds and guarantees and similar obligations provided
by the Borrower or any of its Restricted Subsidiaries or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q) Indebtedness supported by a Letter of Credit in a principal amount not to
exceed the face amount of such Letter of Credit;

(r) other unsecured Indebtedness of the Borrower or any Restricted Subsidiary in
an aggregate amount not to exceed $10,000,000 at any one time outstanding;
provided that the Borrower or any Restricted Subsidiary may incur unlimited
additional unsecured Indebtedness, so long as the Borrower is in compliance with
the Financial Covenant as of the most recent Test Period (calculated on a Pro
Forma Basis after giving effect to the incurrence of such indebtedness and any
related Specified Transaction); provided, further, that (i) the aggregate
principal amount of such Indebtedness incurred by Restricted Subsidiaries that
are not Guarantors shall not exceed $10,000,000 at any one time outstanding,
(ii) such Indebtedness has a final maturity date equal to or later than 91 days
after the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the Term A-1
Loans, (iii) the terms and conditions of such Indebtedness (excluding pricing
and optional prepayment or redemption terms) reflect market terms on the date of
issuance; provided that such Indebtedness shall not contain covenants (including
financial maintenance covenants), taken as a whole, that are materially tighter
(or in addition to), with respect to the borrower of such Indebtedness and its
Restricted Subsidiaries, than those contained in this Agreement with respect to
the Borrower and its Restricted Subsidiaries (except for covenants applicable
only to the period after the Maturity Date of the Term A-1 Loans); provided that
a certificate of a Responsible Officer delivered to the Administrative Agent at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement, shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees);[Reserved]

(s) Indebtedness incurred by a Non-Loan Party Subsidiary, and guarantees thereof
by Non-Loan Party SubsidiariesParties, in an aggregate principal amount not to
exceed $25,000,000 at any one time outstanding;

(t) prior to the Closing Date, Indebtedness under the CEB Revolver;

(u) additional Indebtedness in an aggregate principal amount not to exceed
$15,000,000the greater of, at any one time outstanding determined at the time of
incurrence thereof, (A) $50,000,000 or (B) 5.0% of Total Assets;

(v) [Reserved];Indebtedness of the Borrower in respect of the Senior Unsecured
Notes (and Guarantee Obligations thereof by the Guarantors) in an aggregate
principal amount not to exceed $250,000,000 and any Permitted Refinancing
thereof;

(w) (A) unsecured Indebtedness incurred to finance a Permitted Acquisition;
provided that (i) immediately before and immediately after giving Pro Forma
Effect to any such Permitted Acquisition, no Default shall have occurred and be
continuing, (ii) after giving Pro Forma Effect to any such Permitted Acquisition
and the incurrence of such Indebtedness and any related Specified Transaction,
the Net Leverage Ratio as of the end of the most recent Test Period shall be at
least 0.25:1.0 lowerno higher than the

 

-113-



--------------------------------------------------------------------------------

applicable Financial Covenant level as of the end of the most recent Test Period
set forth in clause (x) of Section 7.10 (whether or not clause (y) of
Section 7.10 would otherwise apply in determining such ratio) , (iii) such
Indebtedness has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Term A-12 Loans, (iv) the terms
and conditions of such Indebtedness (excluding pricing and optional prepayment
or redemption terms) reflect market terms on the date of issuance; provided that
such Indebtedness shall not contain covenants (including financial maintenance
covenants), taken as a whole, that are materially tighter (or in addition to),
with respect to the borrower of such Indebtedness and its Restricted
Subsidiaries, than those contained in this Agreement with respect to the
Borrower and its Restricted Subsidiaries (except for covenants applicable only
to the period after the Maturity Date of the Term A-12 Loans) (provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement, shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees)) and (v) the aggregate principal amount of
Indebtedness that is incurred or guaranteed by Non-Loan Parties pursuant to this
Section 7.03(w) shall not exceed $10,000,00050,000,000 at any one time
outstanding; and (B) any Permitted Refinancing thereof;

(x)(x) (i) Indebtedness (in the form of senior secured, junior lien secured,
senior unsecured, senior subordinated or subordinated notes or loans) incurred
by the Borrower to the extent that 100% of the Net Cash Proceeds therefrom are,
immediately after the receipt thereof, applied solely to the prepayment of Term
Loans in accordance with Section 2.05(b)(iii); provided that (A) such
Indebtedness shall not mature earlier than the Maturity Date with respect to the
relevant tranche of Term Loans being refinanced, (B) as of the date of the
incurrence of such Indebtedness, the Weighted Average Life to Maturity of such
Indebtedness shall not be shorter than that of the then remaining Term Loans
being refinanced, (C) no Restricted Subsidiary is a borrower or guarantor with
respect to such Indebtedness unless such Restricted Subsidiary is a Subsidiary
Guarantor which shall have previously or substantially concurrently Guarantied
the Obligations, (D) the other terms and conditions of such Indebtedness
(excluding pricing and optional prepayment or redemption terms or covenants or
other provisions applicable only to periods after the maturity date of the Term
Loans being refinanced) reflect market terms on the date of issuance; provided
that such Indebtedness shall not contain covenants (including financial
maintenance covenants), taken as a whole, that are materially tighter than (or
in addition to) those contained in this Agreement (except for covenants
applicable only to the period after the Maturity Date of the Term A-1 Loans2
Loans or to the extent such covenants (and any related equity cure) are added
for the benefit of the Term A-2 Loans and the Revolving Credit Commitments);
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement, shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees) and (E) the
Borrower has delivered to the Administrative Agent a certificate of a
Responsible Officer, together with all relevant financial information reasonably
requested by the Administrative Agent, including reasonably detailed
calculations demonstrating compliance with clauses (A), (B), (C) and (D) and
(ii) any Permitted Refinancing thereof;

(y)(y) Guarantee Obligations of the Borrower or any Restricted Subsidiary in
connection with the provision of credit card payment processing services; and

(a) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (y) above and (bb) and (cc) below;

 

-114-



--------------------------------------------------------------------------------

(b) [Reserved];

(c) (i) Indebtedness (in the form of senior secured, senior unsecured and junior
lien secured notes or loans) incurred by the Borrower to the extent that the
Borrower shall have been permitted to incur such Indebtedness pursuant to, and
such Indebtedness shall be deemed to be incurred in reliance on, Section 2.14;
provided that (A) such Indebtedness shall not mature earlier than the Maturity
Date applicable to the Term A-2 Loans, (B) as of the date of the incurrence of
such Indebtedness, the Weighted Average Life to Maturity of such Indebtedness
shall not be shorter than that of the Term A-2 Loans, (C) no Restricted
Subsidiary is a borrower or guarantor with respect to such Indebtedness unless
such Restricted Subsidiary is a Subsidiary Guarantor which shall have previously
or substantially concurrently guaranteed the Obligations, (D) if such
Indebtedness is in the form of a term loan facility or revolving credit facility
of the Loan Parties and is secured by a Lien on the Collateral that is pari
passu with the Lien securing the Obligations, the terms set forth in the
provisio to Section 2.14(b)(viii) shall have been complied with as if such
Indebtedness was considered an Incremental Term Loan or Incremental Revolving
Facility, as the case may be, (E) no Event of Default has occurred and is
continuing or shall result therefrom, (F) to the extent such Indebtedness is
being incurred in reliance on Section 2.14(a)(z) and constitutes Indebtedness
that is not secured by Collateral on a pari passu basis with the Term A-2 Loans,
then the parenthetical phrase “(and references therein to “Net Leverage Ratio”
shall be deemed to be “First Lien Net Leverage Ratio” for this purpose)” set
forth in Section 2.14(a)(z) shall be disregarded in making any determinations
pursuant to Section 2.14(a)(z) with respect to the permissibility of the
incurrence of such Indebtedness, (G) such Indebtedness shall not contain
covenants (including financial maintenance covenants), taken as a whole, that
are materially tighter than (or in addition to) those contained herein (except
for covenants applicable only to the period after the Maturity Date of the Term
A-2 Loans or to the extent such covenants (and any related equity cure) are
added for the benefit of the Term A-2 Loans); provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement, shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees and (H) the Borrower has delivered to the Administrative
Agent a certificate of a Responsible Officer of the Borrower, together with all
relevant financial information reasonably requested by the Administrative Agent
(such Indebtedness incurred pursuant to this clause (bb) being referred to as
“Alternative Incremental Facilities Debt”) and (ii) any Permitted Refinancing of
the Indebtedness referred to in clause (i) of this clause (bb); and

(d) Indebtedness in an aggregate outstanding principal amount which, when taken
together with the principal amount of all other Indebtedness incurred pursuant
to this clause and then outstanding, will not exceed 100% of the Net Cash
Proceeds received by the Borrower from the issuance or sale (other than to a
Restricted Subsidiary) of its Equity Interests (other than Disqualified Equity
Interests, Designated Preferred Stock or an Excluded Contribution) or otherwise
contributed to the common equity (other than through the issuance of
Disqualified Equity Interests, Designated Preferred Stock or an Excluded
Contribution or from a Restricted Subsidiary) of the Borrower, in each case,
subsequent to the Amendment No. 4 Effective Date, and any Permitted Refinancing
thereof; provided, however, that (i) any such Net Cash Proceeds that are so
received or contributed shall not increase the amount available for making
Restricted Payments, Investments or prepayments of Indebtedness, to the extent
the Borrower and its Restricted Subsidiaries incur Indebtedness in reliance on
such Net Cash Proceeds pursuant to this Section 7.03(cc) and (ii) any Net Cash
Proceeds that are so received or contributed shall be excluded for purposes of
incurring Indebtedness pursuant to this clause to the extent such Net Cash
Proceeds or cash have been applied to make Restricted Payments, Investments or
prepayments of Indebtedness; provided that the maturity date of such
Indebtedness so incurred pursuant to this clause (cc) shall be no earlier than
the Maturity Date of the Term A-2 Loans, and the Weighted Average Life to
Maturity of such Indebtedness so incurred pursuant to this clause (cc) shall be
not shorter than the then remaining Weighted Average Life to Maturity of the
Term A-2 Loans.

 

-115-



--------------------------------------------------------------------------------

For purposes of determining compliance with any restriction on the incurrence of
Indebtedness, the principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease
other Indebtedness denominated in a foreign currency, and such extension,
replacement, refunding, refinancing, renewal or defeasance would cause the
applicable restriction to be exceeded if calculated at the relevant currency
exchange rate in effect on the date of such extension, replacement, refunding,
refinancing, renewal or defeasance, such restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the principal amount of such Indebtedness being extended,
replaced, refunded, refinanced, renewed or defeased.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (ycc) above, the Borrower may, in
its sole discretion, divide, classify and reclassify or later divide, classify
or reclassify such item of Indebtedness (or any portion thereof) in one or more
of the above clauses; provided that all Indebtedness outstanding under the Loan
Documents will be deemed to have been incurred in reliance only on the exception
in clause (a) of this Section 7.03.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.

SECTION 7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge with (i) the Borrower (including a
merger the purpose of which is to reorganize the Borrower in a new State within
the United States or the District of Columbia); provided that the Borrower shall
be the continuing or surviving Person, or (ii) any one or more other Restricted
Subsidiaries; provided that when any Restricted Subsidiary that is a Loan Party
is merging with another Restricted Subsidiary, a Loan Party shall be the
continuing or surviving Person;

(b) (i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party, (ii) (A) any Subsidiary may
liquidate or dissolve, or (B) any Restricted Subsidiary may change its legal
form, in each case, if in either case, the Borrower determines in good faith
that such action is in the best interests of the Borrower and its Subsidiaries
and is not materially disadvantageous to the Lenders and (iii) the Borrower may
change its legal form if it determines in good faith that such action is in the
best interests of the Borrower and its Subsidiaries, and the Administrative
Agent reasonably determines it is not disadvantageous to the Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then (i) the transferee must be a Loan Party or, (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary which is not a Loan Party in accordance
with Section 7.02 (other than Section 7.02(f)) and Section 7.03, respectively;

(d) so long as no Default exists or would result therefrom, the Borrower may
merge with any other Person; provided that the Borrower shall be the continuing
or surviving corporation;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02 (other than Section 7.02(f); provided that
the continuing or surviving Person shall be a Restricted Subsidiary, which
together with each of its Restricted Subsidiaries, shall have complied with the
requirements of Section 6.11;

(f) the SHL Acquisition may be consummated;

 

-116-



--------------------------------------------------------------------------------

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05 (other than
Section 7.05(e)), may be effected; and

(h) any merger, dissolution, liquidation, consolidation with or into another
Person, or Disposition arising from any step or transaction set out in the
Structure Memorandum to implement the SHL Acquisition and Refinancing; and

(i) any such merger, liquidation, consolidation or Disposition as may be
necessary (as reasonably determined by the Borrower) to effect a Reorganization
may be consummated.

SECTION 7.05 Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete, worn -out, uneconomic, damaged or surplus
property, equipment or other assets that are no longer economically practical or
commercially desirable to maintain or used or useful in the business of the
Borrower and its Restricted Subsidiaries, whether now owned or hereafter owned
or leased or acquired, in the ordinary course of business and Dispositions of
property no longer in connection with an acquisition or used or useful in the
conduct of the business of the Borrower and its Restricted Subsidiaries;

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business or consistent with past practice (including allowing any patent
issuances, registrations or any patent applications or applications for
registration of any immaterial IP Rights to lapse or go abandoned in the
ordinary course of business);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or (ii) the proceeds of such Disposition are promptly applied
to the purchase price of such replacement property (which replacement property
is actually promptly purchased);

(d) Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 7.02
(other than Section 7.02(f));

(e) Dispositions permitted by Section 7.02 (other than Section 7.02(f)),
Section 7.04 (other than Section 7.04(g)) and Section 7.06 and Liens permitted
by Section 7.01 (other than Section 7.01(m));

(f) Dispositions in the ordinary course of business or consistent with past
practice of Cash Equivalents or Investment Grade Securities;

(g) leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business or consistent with past practice and which do not materially
interfere with the business of the Borrower and its Restricted Subsidiaries,
taken as a whole;

(h) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(i) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(j) Dispositions of inventory, accounts receivable or notes receivables, in each
case in the ordinary course of business in connection with the collection or
compromise thereof;

 

-117-



--------------------------------------------------------------------------------

(k) the unwinding of any Swap Contract pursuant to its terms;

(l) Permitted Sale Leasebacks;

(m) Dispositions not otherwise permitted pursuant to this Section 7.05; provided
that (i) such Disposition shall be for fair market value as reasonably
determined by the Borrower or the applicable Restricted Subsidiary in good faith
based on sales of similar assets, if available, (ii) the Borrower or the
applicable Restricted Subsidiary complies with the applicable provisions of
Section 2.05, and (iii) with respect to any Disposition pursuant to this clause
(m) for a purchase price in excess of $5,000,000, the Borrower or a Restricted
Subsidiary shall receive not less than 75% of such consideration in the form of
cash or Cash Equivalents; provided, however, that for the purposes of this
clause (iii), (A) any liabilities (as shown on the most recent balance sheet of
the Borrower provided hereunder or in the footnotes thereto) of the Borrower or
such Restricted Subsidiary, other than liabilities that are by their terms
subordinated in right of payment to the Obligations under the Loan Documents,
that are assumed by the transferee with respect to the applicable Disposition
and for which the Borrower and all of the Restricted Subsidiaries shall have
been validly released by all applicable creditors in writing, shall be deemed to
be cash, (B) any securities received by the Borrower or such Restricted
Subsidiary from such transferee that are converted by the Borrower or such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received) within 180 days following the closing of the
applicable Disposition, shall be deemed to be cash and (C) any Designated
Non-Cash Consideration received by the Borrower or such Restricted Subsidiary in
respect of such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (m) that is at that time outstanding, not in excess of
$10,000,00025,000,000 at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash;

(n) the abandonment or other Disposition of intellectual property which are
reasonably determined by the Borrower, in good faith, to be no longer
economical, negligible, obsolete or otherwise not material to its business;

(o) any sale, lease, assignment transfer or disposition arising from any step or
transaction set out in the Structure Memorandum to implement the SHL Acquisition
and Refinancing;

(p) any forgiveness, writeoff or writedown of any intercompany obligations;
provided that any forgiveness of obligations owing by a Non-Loan Party shall not
result in additional ability to make Investments in Non-Loan Parties in the
amount of such forgiven obligations; and

(a) Dispositions not otherwise permittedany Disposition in any transaction or
series of related transactions of assets with an aggregate fair market value of
less than $15,000,000; provided that the aggregate fair market value of all
assets that are the subject of Dispositions made pursuant to this Section 7.05
in an aggregate amount not toclause (q) shall not exceed $5,000,000.50,000,000
since the Amendment No. 4 Effective Date;

(b) Dispositions or leases of equipment related to information technology
infrastructure located within the Borrower’s or a Subsidiary’s shared service
centers or office locations, including assets related to electrical, fire
protection, security, communications, servers, storage, backup and recovery
functions, software applications and software licenses owned by the Borrower or
a Restricted Subsidiary on the Amendment No. 4 Effective Date;

(c) any issuances of Equity Interest in, or Indebtedness or other securities of,
an Unrestricted Subsidiary;

(d) foreclosures, condemnation or any similar action on assets or the granting
of Liens pursuant to Section 7.02;

 

-118-



--------------------------------------------------------------------------------

(e) any Permitted Foreign Subsidiary Disposition;

(f) any surrender or waiver of contractual rights or the settlement, release,
surrender or waiver of contractual, tort, litigation or other claims of any
kind;

(g) the unwinding of any Cash Management Obligations, Swap Obligations, or
treasury management services; and

(h) Dispositions as may be necessary (as reasonably determined by the Borrower)
to effectuate a Reorganization.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than the Borrower or any Guarantor, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is expressly permitted by this Agreement,
the Administrative Agent or the Collateral Agent, as applicable, shall be
authorized to take and shall take any actions deemed appropriate in order to
effect the foregoing.

SECTION 7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Restricted Subsidiary, to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(b) (i) the Borrower may redeem in whole or in part any of itspurchase,
repurchase, redemption, defeasance or other acquisition or retirement of any
Qualified Equity Interests for another class of its Equity Interests or rights
to acquire its Equity Interests or withof the Borrower by conversion into, or by
or in exchange for, Qualified Equity Interests of the Borrower, or out of net
cash proceeds fromof the substantially concurrent equity contributions or
issuances of new Equity Interestssale (other than to a Subsidiary of the
Borrower) of other Qualified Equity Interests (other than Designated Preferred
Stock and Excluded Contributions) of the Borrower; provided that any terms and
provisions material to the interests of the Lenders, when taken as a whole,
contained in such other class of Equity Interests are at least as advantageous
to the Lenders as those contained in the Equity Interests redeemed thereby and
(ii) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests not otherwise permitted by Section 7.03) of
such Person;

(c) Restricted Payments made on the Closing Date to consummate the Transaction;

(d) to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02 (other than Section 7.02(f)) or
Section 7.04;

(e) repurchases of Equity Interests in the ordinary course of business in the
Borrower or any Restricted Subsidiary deemed to occur upon (A) exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants or (B) the withholding of a portion of such
Equity Interests to pay for the Taxes payable by such Person on account of such
grant or award;

(f) the Borrower or any Restricted Subsidiary may, in good faith, pay for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests of it held by any future, present or former employee, director,
officer or consultant (or any Affiliates, spouses, former spouses, other
immediate family members, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) of the Borrower or, any of its
Subsidiaries pursuant to any employee, management or director equity

 

-119-



--------------------------------------------------------------------------------

plan, employee, management or director stock option plan or any other employee,
management or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director, officer or
consultant of the Borrower or any Subsidiary; provided that such payments do not
to exceed $5,000,000 in any fiscal year; provided that any unused portion of the
preceding basket for any calendar year may be carried forward to succeeding
calendar years, so long as the aggregate amount of all Restricted Payments made
pursuant to this Section 7.06(f) in any calendar year (after giving effect to
such carry forward) shall not exceed $10,000,00015,000,000 in any calendar year;
provided further that cancellation of Indebtedness owing to the Borrower or any
of its Subsidiaries from members of management of the Borrower or any of the
Borrower’s Restricted Subsidiaries in connection with a repurchase of Equity
Interests of any of the Borrower will not be deemed to constitute a Restricted
Payment for purposes of this covenant or any other provision of this Agreement;

(g) netting of shares under stock option plans to settle option price payments
owed to employees and officers of the Borrower with respect thereto, and netting
of shares to settle such employees’ and officers’ federal, state and income tax
liabilities (if any) related to restricted stock units and similar stock based
awards thereunder;

(h) the Borrower or any Restricted Subsidiary may pay any dividend or
distribution within 60 days after the date of declaration thereof, if at the
date of declaration such payment would have complied with the provisions of this
Agreement;

(i) the Borrower or any Restricted Subsidiary may (a) pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness of the Borrower or any
Restricted Subsidiary and make cash payments in lieu of fractional shares in
connection with any such conversion and may make payments on convertible
Indebtedness in accordance with its terms;

(j) the Borrower and each Restricted Subsidiary may declare and make dividend
payments to or other distributions payable in Qualified Equity Interests of such
Personthe Borrower;

(k) the Borrower or any Restricted Subsidiary may make additional Restricted
Payments in an amount not to exceed the Available Amount; provided that (x) at
the time of any such Restricted Payment, no Default or Event of Default shall
have occurred and be continuing or would result therefrom and (y) in the case of
any such Restricted Payment in an amount in excess of $15,000,000, the Borrower
has delivered to the Administrative Agent a certificate of a Responsible
Officer, together with all relevant financial information reasonably requested
by the Administrative Agent, demonstrating the calculation of the Available
Amount; and

(l) the declaration and payment by the Borrower of dividends on the common stock
or common equity interests of the Borrower in an amount not to exceed in any
fiscal year the greater of (x) the aggregate amount of dividends on the common
stock or common equity interests of the Borrower paid by the Borrower in the
prior fiscal year and (y) at the time of any such declaration by the Borrower,
an amount equal to 40% of the Consolidated Net Income of the Borrower for the
Test Period most recently ended; provided that no Default or Event of Default
shall have occurred and be continuing at the time of the declaration of any such
Restricted Payment.;

(m) any Restricted Payment provided that, after giving Pro Forma Effect to such
Restricted Payment made pursuant to this clause (m), the Net Leverage Ratio
shall not exceed 3.50:1.00 as of the end of the most recent Test Period,
provided that no Event of Default shall have occurred and be continuing at the
time of the declaration of such Restricted Payment (or would result therefrom);

(n) the Borrower or any Restricted Subsidiary may make any Permitted Foreign
Subsidiary Payments and may enter into any Foreign Subsidiary Employee Plan with
any Employee;

 

-120-



--------------------------------------------------------------------------------

(o) to the extent such Excluded Contributions have not been used and are not
then being used to make Investments pursuant to Section 7.02(cc) or any payments
pursuant to Section 7.09(a)(v), Restricted Payments made with Excluded
Contributions; and

(p) the declaration and payment of dividends on Designated Preferred Stock of
the Borrower issued after the Amendment No. 4 Effective Date in an aggregate
amount for all such dividends paid pursuant to this Section 7.06(p) not to
exceed the net cash proceeds received by the Borrower from the issuance of such
Designated Preferred Stock; provided that, in the case of any such payment,
immediately preceding the date of issuance of such Designated Preferred Stock,
after giving effect to such payment on a Pro Forma Basis, the Borrower would be
permitted to incur $1 of Incremental Term Loans pursuant to Section 2.14(a)(z).

SECTION 7.07 Amendment of Acquisition Documents. Amend, modify waive or change
any provision of any Acquisition Document except in writing and in a way that
could not reasonably be expected to materially and adversely affect the
interests of the Lenders.

SECTION 7.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, involving consideration in excess of
$5,000,000, whether or not in the ordinary course of business, other than:

(a) transactions between or among the Borrower or any Restricted Subsidiary or
any entity that becomes a Restricted Subsidiary as a result of such transaction;

(b) transactions on terms not less favorable to the Borrower or such Restricted
Subsidiary as would be obtainable by the Borrower or such Restricted Subsidiary
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate;

(c) the Transaction and the payment of fees and expenses related to the
Transaction;

(d) equity issuances, repurchases, redemptions, retirements or other
acquisitions or retirements of Equity Interests by the Borrower or any
Restricted Subsidiary permitted under Section 7.06;

(e) loans, Investments and other transactions by and among the Borrower and/or
one or more Subsidiaries and joint ventures to the extent permitted under this
Article VII;

(f) employment and severance arrangements between the Borrower or any of its
Subsidiaries and their respective officers and employees in the ordinary course
of business as determined in good faith by the board of directors or senior
management of the relevant Person and transactions pursuant to stock option
plans and employee benefit plans and arrangements;

(g) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries in the ordinary
course of business;

(h) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 7.08 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect;

(i) dividendsRestricted Payments permitted under Section 7.06; and

(a) the issuance of Equity Interests of the Borrower, including the issuance of
such Equity Interests to any officer, director, employee or consultant of the
Borrower or any of its Subsidiaries.; and

(b) any transaction between any Foreign Subsidiary and any Employee pursuant to
any Foreign Subsidiary Employee Plan.

 

-121-



--------------------------------------------------------------------------------

SECTION 7.09 Prepayments, Etc., of Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (X) Indebtedness incurred pursuant to
Sections 7.03(r), (w) or (x)v), (w), (x) or (bb), in each case to the extent it
is unsecured or junior lien secured and exceeds the Threshold Amount or (Y) any
Subordinated Debt (it being understood that payments of regularly scheduled
interest and mandatory prepayments (including AHYDO Payments) under Indebtedness
incurred pursuant to Sections 7.03(r)v), (w), (wx) or (xbb) or such Subordinated
Debt Documents shall be permitted), except for (i) the refinancing thereof with
the Net Cash Proceeds of any Indebtedness (to the extent such Indebtedness
constitutes a Permitted Refinancing), (ii) the conversion thereof to Equity
Interests (other than Disqualified Equity Interests) of the Borrower and,
(iii) prepayments, redemptions, purchases, defeasances and other payments
thereof prior to their scheduled maturity in an aggregate amount not to exceed
(x) $50,000,000 plus (y) the Available Amount; provided that (x) at the time of
any such payment, no Event of Default shall have occurred and be continuing or
would result therefrom and (y) in the case of any such payment in an amount in
excess of $15,000,000, the Borrower has delivered to the Administrative Agent a
certificate of a Responsible Officer, together with all relevant financial
information reasonably requested by the Administrative Agent, demonstrating the
calculation of the Available Amount Amount, (iv) prepayments, redemptions,
purchases, defeasances and other payments thereof prior to their scheduled
maturity (provided that, at the time of such prepayments, redemptions,
purchases, defeasances or other payments (x) no Default or Event of Default has
occurred and is continuing and (y) the Net Leverage Ratio of the Borrower as of
the end of the most recently ended Test Period, on a Pro Forma Basis, would be
no greater than 3.50:1.00 and (v) to the extent such Excluded Contributions have
not been used and are not then being used to make Investments pursuant to
Section 7.02(cc) or Restricted Payments pursuant to Section 7.06(o), other
prepayments, redemptions, purchases, defeasances and other payments thereof
prior to their scheduled maturity made with Excluded Contributions.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of the Subordinated Debt Documents without the
consent of the Required Lenders (not to be unreasonably withheld or delayed).

SECTION 7.10 Financial Covenant.

Permit the Net Leverage Ratio for any Test Period set forth below, as of the
last day of such Test Period, to be greater than the ratio set forth opposite
such Test Period below:(commencing September 30, 2015) as of the last day of any
fiscal quarter (commencing September 30, 2015) for which financial statements
have been delivered or are required to be delivered under Section 6.01(a) or
(b) to be greater than (x) 4.00:1.00, or (y) for any fiscal quarter ending after
the consummation of any Material Acquisition and ending on the fourth fiscal
quarter end following such Material Acquisition, 4.50:1.00.

 

Test Period Ended

   Net Leverage Ratio

December 31, 2012

   3.50:1.00

March 31, 2013

   3.50:1.00

June 30, 2013

   3.50:1.00

September 30, 2013

   3.50:1.00

December 31, 2013

   3.25:1.00

March 31, 2014

   3.25:1.00

June 30, 2014

   3.25:1.00

September 30, 2014

   3.25:1.00

December 31, 2014

   3.00:1.00

March 31, 2015

   3.00:1.00

June 30, 2015

   3.00:1.00

September 30, 2015

   3.00:1.00

December 31, 2015

   2.75:1.00

March 31, 2016

   2.75:1.00

June 30, 2016

   2.75:1.00

September 30, 2016

   2.75:1.00

December 31, 2016 and thereafter

   2.50:1.00

 

-122-



--------------------------------------------------------------------------------

SECTION 7.11 Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Restricted Subsidiaries on the Effective Date or any business reasonably
related or ancillary thereto.

SECTION 7.12 Burdensome Agreements. Enter into, or permit to exist, any
Contractual Obligation (other than, prior to the Closing Date, the CEB Revolver)
that encumbers or restricts the ability of (u) any Restricted Subsidiary to make
Restricted Payments to the Borrower or any Restricted Subsidiary to make
Restricted Payments to any Loan Partythat is a Guarantor, (w) any Restricted
Subsidiary to make loans or advances to any Loan Partythe Borrower or any
Restricted Subsidiary that is a Guarantor, (x) any Restricted Subsidiary to
transfer any of its property to any Loan Party, (y) the Borrower or any
Restricted Subsidiary that is a Guarantor, (y) any Loan Party to pledge its
property pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof or (z) any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of their respective
properties or revenues, whether now owned or hereafter acquired, for the benefit
of the Secured Parties with respect to the Obligations under the Loan Documents,
or any renewals, refinancings, exchanges, refundings or extension thereof,
except in respect of any of the matters referred to in clauses (u) through
(z) above:

(i) restrictions and conditions imposed by law or any Loan Document;

(ii) restrictions and conditions existing on the Closing Date or to any
extension, renewal, amendment, modification or replacement thereof, except to
the extent any such amendment, modification or replacement expands the scope of
any such restriction or condition;

(iii) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or any assets pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary or assets that is or
are to be sold and such sale is permitted hereunder;

(iv) customary provisions in leases, licenses and other contracts restricting
the assignment thereof;

(v) restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent such restriction applies only to the
property securing such Indebtedness;

(vi) restrictions or conditions set forth in any agreement in effect at any time
any Person becomes a Restricted Subsidiary (but not any modification or
amendment expanding the scope of any such restriction or condition); provided
that such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary and the restriction or condition set forth in
such agreement does not apply to the Borrower or any other Restricted
Subsidiary;

(vii) restrictions or conditions in any Indebtedness permitted pursuant to
Section 7.03 to the extent such restrictions or conditions are no more
restrictive than the restrictions and conditions in the Loan Documents or, in
the case of Subordinated Debt, are market terms at the time of issuance (as
determined by the Borrower in good faith) or, in the case of Indebtedness of any
Non-Loan Party, are imposed solely on such Non-Loan Party and its Subsidiaries
and are market terms at the time of issuance (as determined by the Borrower in
good faith); provided that any such restrictions or conditions permit compliance
with the Collateral and Guarantee Requirement and Section 6.11;

(viii) restrictions on cash or other deposits imposed by agreements entered into
in the ordinary course of business;

(ix) encumbrances and restrictions under the Organization Documents of JV
Entities; and

 

-123-



--------------------------------------------------------------------------------

(x) encumbrances and restrictions imposed by the Acquisition Agreement.;

(xi) restrictions and conditions existing on the issuance date of the Senior
Unsecured Notes or to any extension, renewal, amendment, modification or
replacement thereof, except to the extent any such amendment, modification or
replacement, in good faith judgment of the Borrower, expands the scope of any
such restriction or condition; and

(xii) encumbrances and restrictions under the Senior Unsecured Notes Indenture,
the Senior Unsecured Notes (and Guarantee Obligations thereof by the
Guarantors).

SECTION 7.13 Fiscal Year. Make any change to its fiscal year.

SECTION 7.14 Sanctions. Directly or indirectly use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Lead Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions.

SECTION 7.15 Anti-Corruption Laws. Directly or indirectly use the proceeds of
any Credit Extension for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions.

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01 Events of Default. Any of the following events referred to in any
of clauses (a) through (k) inclusive of this Section 8.01 shall constitute an
“Event of Default”:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a) or Section 6.05
(a) (solely with respect to the Borrower), Section 6.12, Section 6.14 or Article
VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof by the Administrative Agent or the Required Lenders; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document required to be delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made and such incorrect or misleading
representation, warranty, certification or statement of fact, if capable of
being cured, remains so incorrect or misleading for thirty (30) days after
receipt by the Borrower of written notice thereof by the Administrative Agent or
the Required Lenders; or

 

-124-



--------------------------------------------------------------------------------

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, after giving effect to any grace period,
with the giving of notice if required, all such Indebtedness to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem all such Indebtedness to be
made, prior to its stated maturity; provided that this clause (e)(B) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness; provided, further, that such failure is unremedied and is not
waived by the holders of such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, interim receiver,
receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, interim
receiver, receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days; or an
order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties, taken as a whole, and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or ERISA Affiliate under Title IV of ERISA in an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect, (ii) any Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its Withdrawal Liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, (iii) any Loan Party or any
ERISA Affiliate shall have been notified by the sponsor of a Multiemployer Plan
that such Multiemployer Plan is in reorganization or is being terminated, within
the meaning of Title IV of ERISA, and as a result of such reorganization or
termination the aggregate annual contributions of the Loan Parties and the ERISA
Affiliates to all Multiemployer Plans that are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such reorganization or termination occurs by an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect; or (iv) a termination, withdrawal or noncompliance with
applicable law or plan terms or termination, withdrawal or other event similar
to an ERISA Event occurs with respect to a Foreign Plan that could reasonably be
expected to result in a Material Adverse Effect; or

 

-125-



--------------------------------------------------------------------------------

(j) Invalidity of Loan Documents. Any material provision of this Agreement or
any Collateral Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder (including
as a result of a transaction permitted under Section 7.04 or Section 7.05) or
solely as a result of acts or omissions by the Administrative Agent or any
Lender or the satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Collateral Document ceases to create a valid and
perfected first priority lien on the Collateral covered thereby (to the extent
required hereby or thereby); or any Loan Party contests in writing the validity
or enforceability of any material provision of this Agreement or any Collateral
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under this Agreement or any Collateral Document (other
than as a result of repayment in full of the Obligations and termination of the
Aggregate Commitments), or purports in writing to revoke or rescind this
Agreement or any Collateral Document; or

(k) Change of Control. There occurs any Change of Control.

For the period (the “Clean-Up Period”) commencing on the Closing Date and ending
on the date falling 90 days after the Closing Date, (i) the breach of any
representation or warranty; (ii) the breach of any covenant; or (iii) the
occurrence of any Event of Default (other than an Event of Default under
Section 8.01(a), (f) or (g) that has occurred and is continuing at such time)
will be deemed not to be a breach of a representation or warranty or a breach of
a covenant or an Event of Default (as the case may be) if it would have been
(but for this provision) a breach of a representation or warranty or a breach of
a covenant or an Event of Default only by reason of circumstances relating
exclusively to the Companies or any of their subsidiaries; provided, however,
that such breach or Event of Default (A) has not had, and could not reasonably
be expected to have, a Material Adverse Effect; (B) was not procured or approved
by the Borrower or any of its Subsidiaries (other than the Companies or any of
their respective subsidiaries); and (C) is capable of being remedied during the
Clean-Up Period and reasonable steps are being taken to remedy it (it being
understood that untrue disclosure or financial statements cannot be cured by
amending, supplementing or restating such disclosure or financial statements).

SECTION 8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing following the Certain Funds
Period (or during the Certain Funds Period but only in relation to a Certain
Funds Default) the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

(i) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(iii) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an Event of Default under Section 8.01(f)
with respect to the Borrower, the obligation of each Lender to make Loans and
any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

-126-



--------------------------------------------------------------------------------

SECTION 8.03 Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Subsidiary that is an Immaterial
Subsidiary or at such time could, upon designation by the Borrower, become an
Immaterial Subsidiary affected by any event or circumstances referred to in any
such clause unless the Consolidated EBITDA of such Subsidiary together with the
Consolidated EBITDA of all other Subsidiaries affected by such event or
circumstance referred to in such clause (in each case determined using the
definition of “Consolidated EBITDA” and the other defined terms used therein as
if references to the Borrower and theits Restricted Subsidiaries therein were to
such Subsidiary and its Subsidiaries), shall exceed 5% of the Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries.

SECTION 8.04 Application of Funds. If the circumstances described in
Section 2.12(g) have occurred, or after the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), including in any
bankruptcy or insolvency proceeding, any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to each Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest (including, but not limited to, post-petition interest), ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal, Unreimbursed Amounts or face amounts of the Loans, L/C Borrowings and
Swap Termination Value under Secured Hedge Agreements and Cash Management
Obligations, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations (other than contingent
indemnity obligations) have been paid in full, to the Borrower or as otherwise
required by Law;

provided, however, that notwithstanding anything to the contrary in this
Agreement or any other Loan Document in no circumstances shall proceeds of any
Collateral constituting an asset of a Loan Party that is not a Qualified ECP
Guarantor be applied towards the payment of any Obligations constituting Swap
Obligations, but appropriate adjustments shall be made with respect to payments
from other Loan Parties to preserve the allocation to Obligations otherwise set
forth above in this Section.

 

-127-



--------------------------------------------------------------------------------

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01 Appointment and Authorization of Agents.

(a) Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions. Notwithstanding any
provision to the contrary contained elsewhere herein or in any other Loan
Document, the Administrative Agent shall have no duties or responsibilities,
except those expressly set forth herein, nor shall the Administrative Agent have
or be deemed to have any fiduciary relationship with any Lender or participant,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to any Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Related Parties” included such
L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and each L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX (including Section 9.07) and
Article X, as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents) as if set forth in full herein with
respect thereto.

(d) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

-128-



--------------------------------------------------------------------------------

SECTION 9.02 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 9.03 Liability of Agents.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct (in each case, as determined in a
final, non-appealable judgment of a court of competent jurisdiction). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or an L/C Issuer.

(c) The Administrative Agent shall not be responsible to any Lender for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

-129-



--------------------------------------------------------------------------------

SECTION 9.04 Reliance by Agents.

(a) Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. Each Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the relevant L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. Each Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken in good faith by it in
accordance with the advice of any such counsel, accountants or experts.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

SECTION 9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent or their respective Related Parties.

SECTION 9.07 [Reserved.]

SECTION 9.08 Agents in their Individual Capacities. Bank of America and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though Bank of America were
not the Administrative Agent hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, Bank of
America or its Affiliates may receive information regarding any Loan Party or
any Affiliate of a Loan Party (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With

 

-130-



--------------------------------------------------------------------------------

respect to its Loans, Bank of America shall have the same rights and powers
under this Agreement as any other Lender and may exercise such rights and powers
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” include Bank of America in its individual capacity.

SECTION 9.09 Successor Agents. The Administrative Agent may resign, upon 30 days
prior notice to the Lenders, each L/C Issuer and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States, which appointment of a successor agent shall
require the consent of the Borrower (except during the existence of an Event of
Default under Section 8.01(f) or (g)), which consent shall not be unreasonably
withheld or delayed. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuers
(without the consent of any of the Lenders or the L/C Issuers but with the
consent of the Borrower (except during the existence of an Event of Default
under Section 8.01(f) or (g)), which consent shall not be unreasonably withheld
or delayed), appoint a successor Administrative Agent meeting the qualifications
set forth above; provided that in no event shall any such successor
Administrative Agent be a Defaulting Lender; provided, further, that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
any L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed); (ii) all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section and (iii) the Borrower and the Lenders
agree that in no event shall the retiring Administrative Agent and Collateral
Agent or any of their respective Affiliates or any of their respective officers,
directors, employees, agents advisors or representatives have any liability to
the Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the failure of a successor Administrative Agent or
Collateral Agent to be appointed and to accept such appointment. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.09). The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article IX and Sections
10.04 and 10.05 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

SECTION 9.10 Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.04(e) and (f), Section 2.09 and
Section 10.04) allowed in such judicial proceeding; and

 

-131-



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agents and
their respective agents and counsel, and any other amounts due to the
Administrative Agent under Section 2.09 and Section 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (g) of Section 10.01 of this Agreement, (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

SECTION 9.11 Collateral and Guaranty Matters. The Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank)
irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable), the
expiration or termination of all Letters of Credit and any other obligation
(including a guarantee that is contingent in nature), (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any

 

-132-



--------------------------------------------------------------------------------

transfer permitted hereunder or under any other Loan Document to any Person
other than the Borrower or any of its Restricted Subsidiaries that are
Guarantors, (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) or
(d) below, or (v) if the property subject to such Lien becomes subject to the
exclusions set forth in the last paragraph of the definition of Collateral and
Guarantee Requirement pursuant to a transaction not prohibited by this
Agreement;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i) and
(o);

(c) that any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted hereunder; and

(d) if any Subsidiary Guarantor shall cease to be a Material Subsidiary (as
certified in writing by a Responsible Officer), (i) such Subsidiary shall be
automatically released from its obligations under the Guaranty and (ii) any
Liens granted by such Subsidiary or Liens on the Equity Interests of such
Subsidiary shall be automatically released.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will promptly (and each Lender irrevocably authorizes the Administrative
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.11.

SECTION 9.12 Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “co-arranger” or “co-documentation agent” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such or in its capacity, as
applicable, as the Administrative Agent, L/C Issuer or Swing Line Lender
hereunder. Without limiting the foregoing, none of the Lenders or other Persons
so identified shall have or be deemed to have any fiduciary relationship with
any Lender. Each Lender acknowledges that it has not relied, and will not rely,
on any of the Lenders or other Persons so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.

SECTION 9.13 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and,
collectively, as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement

 

-133-



--------------------------------------------------------------------------------

or any of the other Loan Documents to be exercised by or vested in or conveyed
to the Administrative Agent with respect to such Collateral shall be exercisable
by and vest in such Supplemental Administrative Agent to the extent, and only to
the extent, necessary to enable such Supplemental Administrative Agent to
exercise such rights, powers and privileges with respect to such Collateral and
to perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Section 10.04 and Section 10.05 that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

SECTION 9.14 Withholding Tax. To the extent required by any applicable Law, the
Administrative Agent may deduct or withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of, withholding Tax ineffective), such Lender shall
indemnify and hold harmless the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any penalties, additions to Tax or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expenses) incurred, whether or not such Tax was correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.14. The agreements in
this Section 9.14 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other obligations. For the avoidance of doubt, (1) the term
“Lender” shall, for purposes of this Section 9.14, include any L/C Issuer and
any Swing Line Lender and (2) this Section 9.14 shall not limit or expand the
obligations of the Borrower or any Guarantor under Section 3.01 or any other
provision of this Agreement.

SECTION 9.15 Cash Management Obligations and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.04, the
Guaranty or any Collateral by virtue of the provisions hereof or of the Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations and Obligations arising under Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

 

-134-



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

SECTION 10.01 Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that no
such amendment, waiver or consent shall:

(a) (a) extend or increase the Commitment of any Lender without the written
consent of each Lender directly affected thereby (it being understood that a
waiver of any condition precedent set forth in Section 4.02 or the waiver of any
Default, mandatory prepayment or mandatory reduction of the Commitments shall
not constitute an extension or increase of any Commitment of any Lender);

(b) (b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or Section 2.08 without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest;

(c) (c) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of First Lien Net
Leverage Ratio or in the component definitions thereof shall not constitute a
reduction in the rate of interest; provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

(d) (d) change any provision of this Section 10.01, the definition of “Required
Lenders,” “Required Revolving Credit Lenders” or “Pro Rata Share” or
Section 2.05(b)(iv)(Y), Section 2.05(d)(iv) (with respect to the requirement to
make ratable payments), Section 2.06(c), Section 2.13 or Section 8.04 without
the written consent of each Lender affected thereby;

(e) (e) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
provided that any transaction permitted under Section 7.04 or Section 7.05 shall
not be subject to this clause (e) to the extent such transaction does not result
in the release of all or substantially all of the Collateral;

(f) (f) release all or substantially all of the Guaranties in any transaction or
series of related transactions, without the written consent of each Lender;
provided that any transaction permitted under Section 7.04 or Section 7.05 shall
not be subject to this clause (f) to the extent such transaction does not result
in the release of all or substantially all of the Guaranties; or

(g) in the case of the initial Credit Extension, waive any condition set forth
in Section 4.01 (other than Section 4.01(i), which waiver is subject to clause
(c) above) or Section 4.03(a) or, in the case of any subsequent Credit
Extension, Section 4.02, without the written consent of each Lender;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
change any provision of Section 1.10 or affect the rights or duties of an L/C
Issuer under this Agreement or any Letter of Credit Application relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Swing Line
Lender under this Agreement;

 

-135-



--------------------------------------------------------------------------------

(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent or the Collateral Agent, as applicable, in addition to the
Lenders required above, affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent or the Collateral Agent, as
applicable, under this Agreement or any other Loan Document;
(iv) Section 10.07(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (v) any amendment or waiver that by its terms affects the rights or duties
of Lenders holding Loans or Commitments of a particular Class (but not the
Lenders holding Loans or Commitments of any other Class) will require only the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto if such Class of Lenders were the only Class of
Lenders. Notwithstanding the foregoing, (x) the Letter of Credit Sublimit may be
increased with the consent of the Required Revolving Credit Lenders, each L/C
Issuer and the Administrative Agent, (y) the Swing Line Sublimit may be
increased with the consent of the Required Revolving Credit Lenders, the Swing
Line Lender and the Administrative Agent and (z) this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, the Revolving Credit Loans, the Incremental Term Loans, if
any, and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.

Notwithstanding anything to the contrary contained in this Section 10.01,
(i) the Borrower and the Administrative Agent may, without the input or consent
of the Lenders, effect amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate in the opinion of the Administrative Agent to
effect the provisions of Sections 2.14 and 2.15; (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; (iii) the Administrative Agent is hereby authorized by
the Lenders to approve the forms of Collateral Documents as contemplated herein,
and to enter into any Loan Documents in such forms as approved by it on or prior
to the Closing Date (and thereafter as contemplated by the provisions of this
Credit Agreement); (iv) the Administrative Agent shall be permitted to agree to
the form of, and approve such modifications to, the Schedules hereto on or prior
to the Closing Date as shall be reasonably satisfactory to the Administrative
Agent; (v) the Borrower and the Administrative Agent may (and the Borrower,
solely to the extent required pursuant to the Fee Letter, shall), without the
input or consent of the Lenders, effect amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate in the opinion of the
Lead Arrangers in connection with the syndication of the Facilities that are
consistent with the market flex provisions of the Fee Letter as in effect on the
Effective Date or, with the consent of the Borrower, otherwise not materially
adverse to the Lenders (or one or more Facilities thereof); (vi) if the
Administrative Agent and the Borrower have jointly identified an obvious error
or any error or omission of a technical nature, in each case, in any Loan
Document, then the Administrative Agent and the Borrower shall be permitted to
amend such provision without the input or consent of the Lenders and (vii) any
guarantees, collateral security documents, Intercreditor Agreements and related
documents executed by the Borrower or any Subsidiaries in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be, together with this Agreement, amended, supplemented and waived with the
consent of the Administrative Agent at the request of the Borrower without the
need to obtain the consent of any other Lender if such amendment, supplement or
waiver is delivered in order (a) to comply with local Law or advice of local
counsel, (b) to cure ambiguities, omissions, mistakes or defects or (c) to cause
such guarantee, collateral security document or other document to be consistent
with this Agreement and the other Loan Documents.

SECTION 10.02 Notices and Other Communications; Facsimile Copies.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in subsection (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

 

-136-



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in Section 10.02(b) shall be effective as provided in such
Section 10.02(b).

(b) Electronic Communications. Notices and other communications to the Lenders
and any L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, any L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, each L/C Issuer and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

 

-137-



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices
and Swing Line Loan Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance in good faith by such Person on each notice purportedly given by or on
behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

(f) Notice to other Loan Parties. The Borrower agrees that notices to be given
to any other Loan Party under this Agreement or any other Loan Document may be
given to the Borrower in accordance with the provisions of this Section 10.02
with the same effect as if given to such other Loan Party in accordance with the
terms hereunder or thereunder.

SECTION 10.03 No Waiver; Cumulative Remedies. No failure by any Lender, any L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and each L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) any Lender from exercising setoff rights in accordance with
Section 10.09 (subject to the terms of Section 2.13), or (b) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02.

SECTION 10.04 Attorney Costs and Expenses. The Borrower agrees to pay or
reimburse (a) the Administrative Agent, the Lead Arrangers and the Syndication
Agents for all reasonable and documented or invoiced out-of-pocket costs and
expenses associated with the syndication of the Term Loans and Revolving Credit
Loans (including reasonable and documented out of pocket travel expenses) and
the preparation and negotiation of this Agreement and the other Loan Documents
entered into on or about, or prior to, the Closing Date (whether or not the
transactions contemplated thereby are consummated), including all Attorney Costs
of Cahill Gordon & Reindel LLP (and any other counsel retained with the
Borrower’s consent (such consent not to be unreasonably withheld or delayed) and
in each case subject, if the Closing Date does not occur, to the amount
separately agreed between such counsel and the Borrower) and, if necessary, one
local and foreign counsel in each relevant jurisdiction, (b) the Agents and the
Lenders for all reasonable and documented or invoiced out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all costs and
expenses incurred in connection with any workout in respect of the Loans, all
such costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all Attorney Costs of one
counsel to the Agents and the Lenders and, if necessary, one local and foreign
counsel in each relevant jurisdiction and, in the event of a potential conflict
of interest where the Lender affected by such conflict informs the Borrower of
such conflict, such additional counsels as are reasonably required, and (c) the
Agents for all reasonable and documented or invoiced out-of-pocket costs and
expenses associated with the administration, amendment, modification, waiver
and/or enforcement of this Agreement and the other Loan Documents, including all
Attorney Costs of one counsel to the Agents and, if necessary, one local and
foreign counsel in each relevant jurisdiction. The foregoing costs and expenses
shall include all reasonable search, filing, recording and title insurance
charges and fees related thereto, and other reasonable and documented
out-of-pocket expenses incurred by

 

-138-



--------------------------------------------------------------------------------

any Agent. The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations. All amounts
due under this Section 10.04 shall be paid within ten (10) Business Days of
receipt by the Borrower of an invoice relating thereto setting forth such
expenses in reasonable detail. If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion.

SECTION 10.05 Indemnification. (a) Whether or not the transactions contemplated
hereby are consummated, the Borrower shall indemnify and hold harmless each L/C
Issuer, each Agent, each Lender, each Lead Arranger, the Syndication Agents and
each Related Party of the foregoing (collectively, the “Indemnitees”) from and
against any and all losses, liabilities, damages, claims, and reasonable and
documented or invoiced out-of-pocket fees and expenses, joint or several
(including reasonable Attorney Costs of one counsel for all Indemnitees and, if
necessary, one firm of local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for all
Indemnitees (and, in the case of an actual or perceived conflict of interest,
where the Indemnitee affected by such conflict informs the Borrower of such
conflict and thereafter retains its own counsel, of another firm of counsel for
such affected Indemnitee)) of any such Indemnitee of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
Release or threat of Release of Hazardous Materials on, at, under or from any
property currently or formerly owned or operated by the Borrower, any Subsidiary
or any other Loan Party, or any Environmental Liability related in any way to
the Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (regardless
of whether such Indemnitees is a party thereto and whether or not such
proceedings are brought by the Borrower, its equity holders, its Affiliates,
creditors or any other third person) (including any investigation of,
preparation for, or defense of any pending or threatened claim, investigation,
litigation or proceeding) (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (x) the gross
negligence, bad faith or willful misconduct of such Indemnitee or of its Related
Indemnified Persons (as determined by a court of competent jurisdiction in a
final and non-appealable decision), (y) a material breach of the Loan Documents
by such Indemnitee or one of its Affiliates (as determined by a court of
competent jurisdiction in a final and non-appealable decision) or (z) disputes
to the extent such disputes do not arise from any act or omission of the
Borrower or any of its Affiliates and that is brought by an Indemnitee against
any other Indemnitee (other than claims against an Indemnitee acting is its
capacity as an L/C Issuer, Agent, Lead Arranger, Syndication Agents or similar
role under the Loan Documents). No Indemnitee shall be liable for any damages
arising from the use or misuse by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date); provided that the foregoing shall not limit the Borrower’s
indemnity and reimbursement obligations to the extent set forth in Section 10.04
and Section 10.05(a). In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 10.05 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Loan Party, its directors, partners, stockholders or creditors
or an Indemnitee or any other Person, whether or not any Indemnitee is otherwise
a party thereto and whether or not any of the transactions contemplated
hereunder or under any of the other Loan Documents is consummated. All amounts
due under this Section 10.05 shall be paid within ten (10) Business Days after
demand therefor; provided, however, that such Indemnitee shall promptly refund
such amount to the extent that there is a final judicial or arbitral
determination that such Indemnitee was not entitled to indemnification or
contribution rights with respect to such payment pursuant to the express terms
of this Section 10.05. The agreements in this Section 10.05 shall survive the
resignation of any Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. For the avoidance of doubt, this Section 10.05 shall not
apply to Taxes other than Taxes that represent liabilities, obligations, losses,
damages, etc., with respect to a non-Tax claim.

 

-139-



--------------------------------------------------------------------------------

(a) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 10.04 or Section 10.05(a) to be paid by it to any
Agent (or any sub-agent thereof), any L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to such Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent (or any such sub-agent) or such L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for such Agent
(or any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (b) are subject to the
provisions of Section 2.12(e).

SECTION 10.06 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate, in the applicable currency of such payment.

SECTION 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that, except as otherwise provided herein (including
without limitation as permitted under Section 7.04), the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent, and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee, (ii) by way of participation in accordance
with the provisions of Section 10.07(e), (iii) by way of pledge or assignment of
a security interest subject to the restrictions of Section 10.07(g) or (iv) to
an SPC in accordance with the provisions of Section 10.07(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(e) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, each L/C Issuer and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

(A) the Borrower; provided that, no consent of the Borrower shall be required
for an assignment of any (x) Term Loan to any other Lender, any Affiliate of a
Lender or any Approved Fund or, if an Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing, any Assignee or (y) Revolving Credit
FacilityCommitment or Revolving Credit Loan to any Revolving Credit Lender, any
Affiliate of a Revolving Credit Lender or, if an Event of Default under
Section 8.01(a), (f) or (g) has occurred and is continuing, any Assignee;
provided, however, that (I) the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having

 

-140-



--------------------------------------------------------------------------------

received notice thereof and (II) during the thirty (30) day period following the
Closing Date, the Borrower shall be deemed to have consented to an assignment to
any Lender if such Lender was previously identified in the initial allocations
of the Loans provided by the Lead Arrangers to the Borrower and reviewed and
approved by the Borrower (such approval not to be unreasonably withheld or
delayed) in writing on or prior to the Closing Date;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of (i) all or any portion of a Term
Loan to another Lender, an Affiliate of a Lender or an Approved Fund or (ii) all
or any portion of a Revolving Credit Commitment or Revolving Credit Loan to a
Revolving Credit Lender or an Affiliate of a Revolving Credit Lender;

(C) in the case of any assignment of any of the Revolving Credit Facility, each
L/C Issuer at the time of such assignment; provided that no consent of such L/C
Issuers shall be required for any assignment of all or any portion of a
Revolving Credit Commitment or Revolving Credit Loan to a Revolving Credit
Lender or an Affiliate of a Revolving Credit Lender; and

(D) in the case of any assignment of any of the Revolving Credit Facility, the
Swing Line Lender; provided that no consent of the Swing Line Lender shall be
required for any assignment of all or any portion of a Revolving Credit
Commitment or Revolving Credit Loan to a Revolving Credit Lender or an Affiliate
of a Revolving Credit Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of the Revolving Credit Facility) or $1,000,000 (in the
case of a Term Loan) unless the Borrower and the Administrative Agent otherwise
consents; provided that (1) no such consent of the Borrower shall be required if
an Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any documentation
required by Section 3.01(f);

(A) no such assignment shall be made (I) to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries except in accordance with Section 2.05(d),
or (II) to any Defaulting Lender or any of its Subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural personPerson (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person);

(B) unless the Borrower has agreed otherwise in writing (I) no Initial Lender
shall be relieved, released or novated from its obligations hereunder (including
its obligation to fund on the FundingClosing Date) in connection with any
syndication, assignment or participation of the Commitments until after the
FundingClosing Date has occurred, and, in any event, no Initial Lender shall
assign prior to the FundingClosing Date more than 49% of any Class of its
Commitments; and (II) each Initial Lender shall retain exclusive control over
all rights and obligations with respect to its Commitments, including all rights
with respect to consents, modifications, supplements, waivers and amendments,
until the initial funding of the Loans on the Closing Date has occurred; and

 

-141-



--------------------------------------------------------------------------------

(C) during the thirty (30) day period following the Closing Date, the Assignee
shall not be a Disqualified Lender.the Assignee shall not then be a Disqualified
Lender unless the Borrower has consented to such assignment to such entity, in
which case such entity will not be considered a Disqualified Lender for the
purpose of such assignment; provided that any assignment to Person that is then
a Disqualified Lender shall be rendered invalid and such assignment shall
automatically and without further action be deemed to have been made pursuant to
Section 10.07(e) (except that, for the avoidance of doubt, inclusion on the list
of Disqualified Lenders shall not apply retroactively to disqualify any Persons
that have previously acquired an assignment or participation in a Loan or
Commitment if such Person was not included on the list of Disqualified Lenders
at the time of such assignment or participation). Any assignment in violation of
this clause (F) shall not be void, but the other provisions of this clause
(F) shall apply.

This clause (b) shall not prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d) and receipt by the Administrative Agent from the
parties to each assignment of a processing and recordation fee of $3,500
(provided that (i) such fee shall not apply to assignments by the Initial
Lenders, or any of their respective Affiliates and (ii) the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note (if any), the Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (c) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(e). For greater certainty, any assignment by a Lender pursuant to
this Section 10.07 shall not in any way constitute or be deemed to constitute a
novation, discharge, recession, extinguishment or substitution of the existing
Indebtedness and any Indebtedness so assigned shall continue to be the same
obligation and not a new obligations.

(d) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower (and such agency being solely for taxTax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
related interest amounts) of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower, any Agent and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person orPerson, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents, the L/C
Issuers and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant

 

-142-



--------------------------------------------------------------------------------

to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement or the other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
Section 10.01(a), (b), (c), (e) or (f) that directly affects such Participant.
Subject to Section 10.07(f), the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (through the applicable
Lender), subject to the requirements and limitations of such Sections (including
Sections 3.01(e) and (f), provided that any documentation required to be
provided by any Participant pursuant to Section 3.01(e) shall be provided solely
to the applicable Lender) and Sections 3.06 and 3.07, to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 10.07(b). To the extent permitted by applicable Law, each Participant
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Any Lender that sells participations shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower (and such
agency being solely for taxTax purposes), maintain a register on which it enters
the name and the address of each Participant and the principal amounts (and
related interest amounts) of each Participant’s participation interest in the
Commitments and/or Loans (or other rights or obligations) held by it (the
“Participant Register”). The entries in the Participant Register shall be
conclusive, absent demonstrable error, and such Lender shall treat each person
whose name is recorded in the Participant Register as the owner of such
participation interest as the owner thereof for all purposes notwithstanding any
notice to the contrary. No Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
commitments, loans, or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish in connection with a Tax
audit or other Tax proceeding that such commitment, loan, letter of credit or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent or except to the extent such entitlement to a greater
payment results from a Change in Law after the Participant became a Participant.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) an SPC shall be entitled to the benefit of
Sections 3.01, 3.04 and 3.05, subject to the requirements and limitations of
such Sections (including Sections 3.01(e) and (f), provided that any
documentation required to be provided by any SPC pursuant to Section 3.01(e)
shall be provided solely to the applicable Granting Lender) and Sections 3.06
and 3.07, to the same extent as if such SPC were a Lender, but neither the grant
to any SPC nor the exercise by any SPC of such option shall increase the costs
or expenses or otherwise increase or change the obligations of the Borrower
under this Agreement (including its obligations under Section 3.01, 3.04 or
3.05) except to the extent any entitlement to greater amounts results from a
Change in Law after the grant to the SPC occurred, (ii) no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable and such liability shall remain with the Granting Lender,
and (iii) the Granting Lender shall for all purposes, including the approval of
any amendment, waiver or other modification of any provision of any Loan
Document, remain the lender of record hereunder. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstanding
anything to the contrary

 

-143-



--------------------------------------------------------------------------------

contained herein, any SPC may (i) with notice to, but without prior consent of
the Borrower and the Administrative Agent, assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee Obligation or credit or liquidity enhancement to such
SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified, in consultation with the Borrower, a successor L/C Issuer or Swing
Line Lender willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be. If an L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If the Swing Line Lender resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make, Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).

(k) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lenders. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or prospective Lender
is a Disqualified Lender or (y) have any liability with respect to or arising
out of any assignment of Loans, or disclosure of confidential information, to
any Disqualified Lender.

SECTION 10.08 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ respective partners, directors, officers, employees,
trustees, investment advisors, professionals and other experts and agents,
including accountants, legal counsel and other advisors and representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) pursuant to the order of any court or
administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable Law, rule or regulation or
compulsory legal process based on the advice of counsel (in which case such
Agent or Lender agrees (except with respect to any audit or examination
conducted by bank accountants or any self-regulatory authority or Governmental
Authority exercising examination or regulatory authority), to the extent
practicable and not prohibited by applicable law, rule or regulation, to inform
the Borrower promptly thereof prior to disclosure), (c) upon the request or
demand of any regulatory authority having or purporting to have jurisdiction
over such Agent or Lender or any of their respective Affiliates (in which case
such Agent or Lender agrees (except with respect to any audit or examination
conducted by bank accountants or any self-regulatory authority or Governmental
Authority exercising examination or regulatory authority), to the extent
practicable and not prohibited

 

-144-



--------------------------------------------------------------------------------

by applicable law, rule or regulation, to inform you promptly thereof prior to
disclosure), to the extent practicable and not prohibited by applicable law, to
inform you promptly thereof prior to disclosure); (d) to any other party to this
Agreement; (e) subject to an agreement containing provisions substantially the
same as those of this Section 10.08 (or as may otherwise be reasonably
acceptable to the Borrower), to any pledgee referred to in Section 10.07(g) or
Section 10.07(i), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement; (f) with the written consent
of the Borrower; (g) to the extent such Information(x) becomes publicly
available other than as a result of a breach of this Section 10.08 or (y) is or
was received by any Agent or any Lender or any of their respective Affiliates
from a third party that is not, to such party’s knowledge, subject to
contractual or fiduciary confidentiality obligations owning to the Borrower,
(h) to the extent such information is independently developed by such Agent or
Lender or any of their respective Affiliates; (i) to any Governmental Authority
or examiner regulating any Lender; (j) to any rating agency when required by it
(it being understood that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Information relating to
the Loan Parties received by it from such Lender); or (k) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder. In addition, the Agents and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section 10.08, “Information” means all information received from any Loan
Party or its Affiliates or its Affiliates’ directors, officers, employees,
trustees, investment advisors or agents, relating to the Borrower or any of
their subsidiaries or their business, other than any such information that is
publicly available to any Agent or any Lender prior to disclosure by any Loan
Party other than as a result of a breach of this Section 10.08, including,
without limitation, information delivered pursuant to Section 6.01, 6.02 or 6.03
hereof.

SECTION 10.09 Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) (excluding
any such deposits held in payroll, trust or Tax withholding accounts) at any
time held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates or such L/C Issuer and its Affiliates, as the case may be, to or for
the credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or such
L/C Issuer and its Affiliates hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.17 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Notwithstanding anything to the contrary
contained herein, no Lender or its Affiliates and no L/C Issuer or its
Affiliates shall have a right to set off and apply any deposits held or other
Indebtedness owning by such Lender or its Affiliates or such L/C Issuer or its
Affiliates, as the case may be, to or for the credit or the account of any
Subsidiary of a Loan Party which is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code unless such Subsidiary is not a
direct or indirect Subsidiary of the Borrower. Each Lender and L/C Issuer agrees
promptly to notify the Borrower and the Administrative Agent after any such set
off and application made by such Lender or L/C Issuer, as the case may be;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent, each Lender
and each L/C Issuer under this Section 10.09 are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent, such
Lender and such L/C Issuer may have.

SECTION 10.10 Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and

 

-145-



--------------------------------------------------------------------------------

the same instrument. Delivery by telecopier of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.

SECTION 10.11 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that (i) the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement and
(ii) the Commitment Letter shall continue to be in full force and effect to the
extent set forth in Section 9 thereof. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

SECTION 10.12 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

SECTION 10.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 10.14 GOVERNING LAW; JURISDICTION, ETC..

(a) GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b) JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

-146-



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 10.15 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.16 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent shall have
been notified by each Lender, Swing Line Lender and L/C Issuer that each such
Lender, Swing Line Lender and L/C Issuer has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, each Agent and each
Lender and their respective successors and assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders except as permitted by
Section 7.04.

SECTION 10.17 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable Law).

SECTION 10.18 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provision of this Section 10.18 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

 

-147-



--------------------------------------------------------------------------------

SECTION 10.19 USA PATRIOT Act. Each Lender hereby notifies the Borrower that,
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify each Loan Party in accordance with the USA PATRIOT
Act. The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

SECTION 10.20 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that: (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Lead
Arrangers are arm’s-length commercial transactions between the Borrower its
Subsidiaries, on the one hand, and the Administrative Agent and the Lead
Arrangers, on the other hand, (ii) in connection with the transactions
contemplated hereby or the process leading thereto, the Agents, the Lead
Arrangers and their respective Subsidiaries (as the case may be) are acting
solely as a principal and not as agents or fiduciaries of the Borrower, its
Subsidiaries or any other person, (iii) the Agents, the Lead Arrangers and their
respective Subsidiaries (as the case may be) have not assumed an advisory or
fiduciary responsibility or any other obligation in favor of the Borrower or its
Subsidiaries with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether the Agents, the Lead Arrangers or any
of their respective Subsidiaries have advised or are currently advising the
Borrower or its Subsidiaries on other matters) except the obligations expressly
set forth in this Agreement, the other Loan Documents and the Commitment Letter
and (iv) you have consulted your own legal and financial advisors to the extent
you deemed appropriate. The Borrower further acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that the Borrower and its
Subsidiaries are responsible for making their own independent judgment with
respect to such transactions and the process leading thereto. The Borrower
agrees, and acknowledges its Subsidiaries’ understanding, that they will not
claim that the Agents, the Lead Arrangers or their respective Subsidiaries, as
the case may be, have rendered advisory services of any nature or respect, or
owe a fiduciary or similar duty to the Borrower or its Subsidiaries, in
connection with such transaction or the process leading thereto.

SECTION 10.21 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided, further, without limiting the foregoing, upon the reasonable
request of the Borrower or the Administrative Agent, any electronic signature
shall be promptly followed by such manually executed counterpart.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-148-



--------------------------------------------------------------------------------

EXHIBIT B

Schedule 2.01(a)

Term A-2 Loans

 

Lender

   Additional Term A-2
Commitments      Total Term A-2
Loans  

Bank of America, N.A.

   $ 0       $ 48,000,000.00   

SunTrust Bank

   $ 0       $ 37,750,000.00   

HSBC Bank USA N.A.

   $ 0       $ 29,383,512.43   

Fifth Third Bank

   $ 0       $ 30,000,000.00   

Regions Bank

   $ 0       $ 30,000,000.00   

JPMorgan Chase Bank, N.A.

   $ 0       $ 26,500,000.00   

Capital One National Association

   $ 0       $ 20,000,000.00   

Citizens Bank of Pennsylvania

   $ 0       $ 20,000,000.00   

HSBC Bank plc

   $ 0       $ 8,366,487.57      

 

 

    

 

 

 

Total

$ 0    $ 250,000,000.00   



--------------------------------------------------------------------------------

EXHIBIT C

Schedule 2.01(c)

Revolving Credit Commitment

 

Lender

   Tranche A-1
Revolving
Commitment1      Incremental
Tranche A-1
Revolving
Commitment      Total Revolving
Credit
Commitments  

Bank of America, N.A.

   $ 41,600,000.00       $ 10,400,000.00       $ 52,000,000.00   

SunTrust Bank

   $ 33,800,000.00       $ 8,450,000.00       $ 42,250,000.00   

HSBC Bank USA N.A.

   $ 27,106,809.94       $ 6,776,702.48       $ 33,883,512.42   

Fifth Third Bank

   $ 24,000,000.00       $ 6,000,000.00       $ 30,000,000.00   

Regions Bank

   $ 24,000,000.00       $ 6,000,000.00       $ 30,000,000.00   

JPMorgan Chase Bank, N.A.

   $ 10,800,000.00       $ 2,700,000.00       $ 13,500,000.00   

Capital One National Association

   $ 16,000,000.00       $ 4,000,000.00       $ 20,000,000.00   

Citizens Bank of Pennsylvania

   $ 16,000,000.00       $ 4,000,000.00       $ 20,000,000.00   

HSBC Bank plc

   $ 6,693,190.06       $ 1,673,297.52       $ 8,366,487.58      

 

 

    

 

 

    

 

 

 

Total

$ 200,000,000.00    $ 50,000,000.00    $ 250,000,000.00   

 

 

1  Also referred to as “Additional Tranche A-1 Revolving Commitments” in
Amendment No. 4.



--------------------------------------------------------------------------------

EXHIBIT D

Schedule 7.01(b)

Existing Liens

 

Debtor

   Jurisdiction    Type of
filing found    Secured Party    Collateral    Original
File Date    File Number

Valtera Corporation

   IL – SOS    UCC-1    Dell
Financial
Services
L.L.C.    Equipment
pursuant
to lease    07/15/2010    15437669

Valtera Corporation

   IL – SOS    UCC-1    Canon
Financial
Services    Equipment    09/27/2011    16636975

Valtera Corporation

   IL – SOS    UCC-1    Canon
Financial
Services    Equipment    01/06/2012    16923249

The Corporate Executive Board Company

   DE – SOS    UCC-1    PNC
Equipment
Finance,
LLC    Equipment    03/15/2012    2012 1008814

The Corporate Executive Board Company

   DE – SOS    UCC-1    Office
Depot, Inc.    Equipment    06/24/2014    2014 2486876

The Corporate Executive Board Company

   DE – SOS    UCC-1    Banc of
America
Leasing &
Capital, LLC    Equipment    08/13/2014    2014 3253580

Personnel Decisions Research Institutes, Inc.

   MN – SOS    UCC-1    Greatamerica
Leasing
Corporation    Equipment    11/10/2010    201022111087

SHL US Inc.

   Fulton
County,
Georgia    Tax    The State of
Georgia and
Fulton
County    Tax Lien -
2014    02/09/2015    BK 3259 PG
687



--------------------------------------------------------------------------------

EXHIBIT E

Schedule 7.02(t)

Amendment No. 4 Effective Date Investments

 

    

Name of Investment

   Amount Invested
as of 3/31/15   1.   

PayScale

   $ 8,700,517    2.   

Legal On Ramp

   $ 1,250,000    3.   

Corp U

   $ 7,300,000    4.   

Corp U Note

   $ 2,768,757    5.   

TAS - CEB

   $ 2,019,097    6.   

TAS - SHL

   $ 4,639,344    7.   

9Lenses

   $ 1,588,946    8.   

Hi Q Labs, Inc.

   $ 2,000,000 2 

 

 

2  Note: Amount is as of June 8, 2015.



--------------------------------------------------------------------------------

EXHIBIT F

Schedule 7.03(c)

Surviving Indebtedness

None.



--------------------------------------------------------------------------------

EXHIBIT G

Exhibit C-5

[Form of ] Term A-2 Note

 

$         Dated             , 20    

FOR VALUE RECEIVED, the undersigned, CEB Inc. (f/k/a The Corporate Executive
Board Company), a Delaware corporation (the “Borrower”), HEREBY PROMISES TO PAY
                     or its registered assigns (the “Lender”) for the account of
its Applicable Lending Office (as defined in the Credit Agreement referred to
below; terms defined therein, unless otherwise defined herein, being used herein
as therein defined) the principal amount of the Term A-2 Loan on the dates and
in the amounts specified in the Credit Agreement owing to the Lender by the
Borrower pursuant to the Credit Agreement dated as of July 2, 2012 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the Lender and certain other Lenders
from time to time party thereto, Bank of America, N.A., as Administrative Agent,
Collateral Agent, Swing Line Lender and L/C Issuer for the Lender and for such
other Lenders and the other agents party thereto.

The Borrower promises to pay interest on the unpaid principal amount of the Term
A-2 Loan from the date of such Term A-2 Loan until such principal amount is paid
in full, at such interest rates, and payable at such times, as are specified in
the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Bank of America, N.A., as Administrative Agent, at such office and in
the manner specified in the Credit Agreement. The Term A-2 Loan owing to the
Lender by the Borrower and the maturity thereof, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto, which is part of this
Promissory Note; provided, however, that the failure of the Lender to make any
such recordation or endorsement shall not affect the Obligations of the Borrower
under this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of the Term A-2 Loan by the Lender to the Borrower
in an amount not to exceed the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from such Term A-2 Loan being evidenced
by this Promissory Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified. The Obligations of the Borrower under
this Promissory Note and the other Loan Documents, and the Obligations of the
other Loan Parties under the Loan Documents, are secured by the Collateral as
provided in the Loan Documents.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Promissory Note.

This Note may not be transferred or assigned by the Lender to any Person EXCEPT
IN COMPLIANCE WITH THE TERMS OF THE CREDIT AGREEMENT. The rights evidenced by
this Note to receive principal and interest may only be transferred if the
transfer is registered on a record of



--------------------------------------------------------------------------------

ownership and the transferee is identified as the owner of an interest in the
obligation pursuant to SECTION 10.07 OF THE CREDIT AGREEMENT. This Note may not
at any time be endorsed to, or to the order of, bearer.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

CEB INC. By:

 

Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Advance    Amount of
Principal Paid
or Prepaid    Unpaid
Principal
Balance    Notation Made
By                                                                              
                                                                                
                                